Exhibit 10.2

GETTY REALTY CORP.*

$100,000,000

6.0% Guaranteed Senior Secured Notes due February 25, 2021

 

 

NOTE PURCHASE AND GUARANTEE AGREEMENT

 

 

Dated as of February 25, 2013

 

* Confidential treatment requested for portions of this document. Portions for
which confidential treatment is requested are denoted by [***]. Material omitted
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. AUTHORIZATION OF NOTES AND SUBSIDIARY GUARANTY; SECURITY DOCUMENTS
AND COLLATERAL

     1   

SECTION 2. SALE AND PURCHASE OF NOTES

     2   

SECTION 3. CLOSING

     2   

SECTION 4. CONDITIONS TO CLOSING

     3   

Section 4.1. Representations and Warranties

     3   

Section 4.2. Performance; No Default

     3   

Section 4.3. Compliance Certificates

     3   

Section 4.4. Opinions of Counsel

     3   

Section 4.5. Purchase Permitted By Applicable Law, Etc

     3   

Section 4.6. Sale of Other Notes

     4   

Section 4.7. Payment of Special Counsel Fees

     4   

Section 4.8. Private Placement Number

     4   

Section 4.9. Changes in Corporate Structure

     4   

Section 4.10. Funding Instructions

     4   

Section 4.11. Initial Subsidiary Guarantors

     4   

Section 4.12. Intercreditor Agreement

     4   

Section 4.13. Mortgages and Real Estate Due Diligence

     4   

Section 4.14. Other Security Documents

     6   

Section 4.15. Contribution Agreement

     6   

Section 4.16. Registration and Filings

     6   

Section 4.17. UCC Searches and Litigation Searches

     7   

Section 4.18. Bank Loan Documents

     7   

Section 4.19. Governmental Approvals

     7   

Section 4.20. Repayment of Existing Indebtedness

     7   

Section 4.21. Long-Term Leases

     7   

Section 4.22. Projections

     7   

Section 4.23. Proceedings and Documents

     7   

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     7   

Section 5.1. Organization; Power and Authority

     7   

Section 5.2. Authorization, Etc.

     8   

Section 5.3. Disclosure

     8   

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates

     8   

Section 5.5. Financial Statements; Material Liabilities

     9   

Section 5.6. Compliance with Laws, Other Instruments, Etc.

     9   

Section 5.7. Governmental Authorizations, Etc.

     9   

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders

     9   

Section 5.9. Taxes

     10   

Section 5.10. Title to Property; Leases

     10   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 5.11. Licenses, Permits, Etc.

     10   

Section 5.12. Compliance with ERISA

     11   

Section 5.13. Private Offering by the Company

     11   

Section 5.14. Use of Proceeds; Margin Regulations

     11   

Section 5.15. Existing Indebtedness; Future Liens

     12   

Section 5.16. Foreign Assets Control Regulations, Etc.

     12   

Section 5.17. Status under Certain Statutes

     14   

Section 5.18. Environmental Matters

     14   

Section 5.19. Economic Benefit

     15   

Section 5.20. Solvency

     15   

Section 5.21. Properties

     15   

Section 5.22. Insurance

     16   

Section 5.23. Condition of Properties

     16   

Section 5.24. REIT Status

     17   

Section 5.25. Security Interests

     17   

SECTION 6. REPRESENTATIONS OF THE PURCHASERS

     17   

Section 6.1. Purchase for Investment

     17   

Section 6.2. Source of Funds

     17   

SECTION 7. INFORMATION AS TO COMPANY

     19   

Section 7.1. Financial and Business Information

     19   

Section 7.2. Officer’s Certificate

     22   

Section 7.3. Visitation

     23   

Section 7.4. Electronic Delivery

     23   

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES

     23   

Section 8.1. Maturity

     23   

Section 8.2. Optional Prepayments with Make-Whole Amount

     24   

Section 8.3. Offer to Prepay upon Receipt of Designated Proceeds

     24   

Section 8.4. Allocation of Partial Prepayments

     25   

Section 8.5. Maturity; Surrender, Etc.

     25   

Section 8.6. Purchase of Notes

     26   

Section 8.7. Change in Control Prepayment

     26   

Section 8.8. Make-Whole Amount

     28   

Section 8.9. Payments Due on Non-Business Days

     29   

SECTION 9. AFFIRMATIVE COVENANTS

     30   

Section 9.1. Existence; Conduct of Business; REIT Status

     30   

Section 9.2. Payment of Obligations

     30   

Section 9.3. Maintenance of Properties; Insurance

     30   

Section 9.4. Books and Records

     31   

Section 9.5. Compliance with Laws

     31   

Section 9.6. Environmental Laws

     31   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 9.7. Use of Proceeds

     32   

Section 9.8. Maintenance of Accounts

     32   

Section 9.9. Proceeds from Asset Sales; Deposit Accounts

     33   

Section 9.10. Most Favored Nation

     33   

Section 9.11. Leases

     34   

Section 9.12. Ground Leases

     34   

Section 9.13. Subsidiary Guarantors

     35   

Section 9.14. Pari Passu Ranking

     36   

Section 9.15. Insurance Endorsements

     36   

SECTION 10. NEGATIVE COVENANTS

     36   

Section 10.1. Financial Covenants

     36   

Section 10.2. Indebtedness

     38   

Section 10.3. Liens

     38   

Section 10.4. Limitation on Asset Dispositions and Certain Fundamental Changes

     39   

Section 10.5. Limitation on Restricted Payments

     41   

Section 10.6. Limitation on Investments, Loans and Advances

     41   

Section 10.7. Limitation on Transactions with Affiliates

     42   

Section 10.8. Limitation on Changes in Fiscal Year

     42   

Section 10.9. Limitation on Lines of Business; Creation of Subsidiaries;
Negative Pledges

     42   

Section 10.10. Swap Agreements

     43   

Section 10.11. Restricted Property Leases

     43   

Section 10.12. Existing Indebtedness

     43   

Section 10.13. Limitation on Pledges of Additional Collateral

     44   

Section 10.14. Terrorism Sanctions Regulations

     44   

SECTION 11. EVENTS OF DEFAULT

     44   

SECTION 12. REMEDIES ON DEFAULT, ETC.

     47   

Section 12.1. Acceleration

     47   

Section 12.2. Other Remedies

     48   

Section 12.3. Rescission

     49   

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.

     49   

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     49   

Section 13.1. Registration of Notes

     49   

Section 13.2. Transfer and Exchange of Notes

     50   

Section 13.3. Replacement of Notes

     50   

SECTION 14. PAYMENTS ON NOTES

     51   

Section 14.1. Place of Payment

     51   

Section 14.2. Home Office Payment

     51   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 15. GUARANTEE

     51   

Section 15.1. Unconditional Guarantee

     51   

Section 15.2. Obligations Absolute

     52   

Section 15.3. Waiver

     52   

Section 15.4. Obligations Unimpaired

     53   

Section 15.5. Subrogation and Subordination

     53   

Section 15.6. Information Regarding the Company

     54   

Section 15.7. Reinstatement of Guarantee

     54   

Section 15.8. Subrogation and Contribution Rights

     55   

Section 15.9. Term of Guarantee

     55   

Section 15.10. Release of Subsidiary Guarantors

     55   

Section 15.11. Savings Clause

     55   

SECTION 16. EXPENSES, ETC.

     56   

Section 16.1. Transaction Expenses

     56   

Section 16.2. Survival

     56   

SECTION 17. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     56   

SECTION 18. AMENDMENT AND WAIVER

     57   

Section 18.1. Requirements

     57   

Section 18.2. Solicitation of Holders of Notes

     57   

Section 18.3. Binding Effect, etc.

     58   

Section 18.4. Notes Held by Company, etc.

     58   

SECTION 19. NOTICES

     58   

SECTION 20. REPRODUCTION OF DOCUMENTS

     59   

SECTION 21. CONFIDENTIAL INFORMATION

     59   

SECTION 22. SUBSTITUTION OF PURCHASER

     61   

SECTION 23. INDEMNITY; DAMAGE WAIVER

     61   

SECTION 24. MISCELLANEOUS

     62   

Section 24.1. Successors and Assigns

     62   

Section 24.2. Accounting Terms

     62   

Section 24.3. Severability

     62   

Section 24.4. Construction, etc.

     63   

Section 24.5. Counterparts

     63   

Section 24.6. Governing Law

     63   

Section 24.7. Jurisdiction and Process; Waiver of Jury Trial

     63   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULE A    —    INFORMATION RELATING TO PURCHASERS    SCHEDULE B    —   
DEFINED TERMS    SCHEDULE C    —    LUKOIL DISPUTE    SCHEDULE 1    —    FORM OF
6.0% GUARANTEED SENIOR SECURED NOTE DUE FEBRUARY 25, 2021    SCHEDULE 5.4    —
   SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK    SCHEDULE 5.5
   —    FINANCIAL STATEMENTS    SCHEDULE 5.15    —    EXISTING INDEBTEDNESS   
SCHEDULE 5.21(A)(1)    —    MORTGAGED PROPERTIES    SCHEDULE 5.21(A)(2)    —   
ADDITIONAL LEASED PROPERTIES    SCHEDULE 5.21(B)(1)    —    MORTGAGED PROPERTY
LEASES    SCHEDULE 5.21(B)(2)    —    ADDITIONAL LEASES    SCHEDULE 5.21(B)(3)
   —    RENT ROLL    SCHEDULE 5.21(C)    —    GROUND LEASES    SCHEDULE 5.23   
—    CONDITION OF PROPERTIES    SCHEDULE 11.1    —    ENVIRONMENTAL REMEDIATION
AND COMPLIANCE MATTERS    EXHIBIT A    —    FORM OF JOINDER    EXHIBIT B    —   
FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT    EXHIBIT C    —    FORM OF
ENVIRONMENTAL INDEMNITY AGREEMENT    EXHIBIT D    —    FORM OF EQUITY PLEDGE   
EXHIBIT E    —    FORM OF GENERAL ASSIGNMENT    EXHIBIT F    —    FORM OF
QUALIFIED EXCHANGE TRUST AGREEMENT    EXHIBIT G    —    FORM OF NOTICE OF NEW
RESTRICTED PROPERTY LEASES   

 

-v-



--------------------------------------------------------------------------------

GETTY REALTY CORP.

125 Jericho Turnpike, Suite 103,

Jericho, New York 11753

6.0% Guaranteed Senior Secured Notes due February 25, 2021

February 25, 2013

TO EACH OF THE PURCHASERS LISTED IN

            SCHEDULE A HERETO:

Ladies and Gentlemen:

GETTY REALTY CORP., a Maryland corporation (together with any successor thereto
that becomes a party hereto pursuant to Section 10.2, the “Company”), and each
of its Subsidiaries party hereto as a “Subsidiary Guarantor” (collectively, the
“Initial Subsidiary Guarantors”) agree with each of the Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES AND SUBSIDIARY GUARANTY; SECURITY DOCUMENTS
AND COLLATERAL.

(a) The Company will authorize the issue and sale of $100,000,000 aggregate
principal amount of its 6.0% Guaranteed Senior Secured Notes due February 25,
2021 (as amended, restated or otherwise modified from time to time pursuant to
Section 18 and including any such notes issued in substitution therefor pursuant
to Section 13, the “Notes”). The Notes shall be substantially in the form set
out in Schedule 1. Certain capitalized and other terms used in this Agreement
are defined in Schedule B. References to a “Schedule” are references to a
Schedule attached to this Agreement unless otherwise specified. References to a
“Section” are references to a Section of this Agreement unless otherwise
specified.

(b) Each Initial Subsidiary Guarantor has authorized its joint and several, and
unconditional, guaranty of the payment and performance by the Company of its
obligations under this Agreement, the Notes and the other Financing Documents on
the terms and conditions set forth in Section 15 hereof, and the performance of
the Initial Subsidiary Guarantor’s other obligations under this Agreement and
the Financing Documents

(c) The obligations of the Company and the Subsidiary Guarantors (collectively,
the “Obligors”) under and pursuant to this Agreement and the Notes, and the
Senior Credit Agreement, shall be secured by the following (collectively, the
“Collateral”), as further memorialized in the Security Documents and subject to
the terms of the Intercreditor Agreement:



--------------------------------------------------------------------------------

(i) a first priority Lien on all Mortgaged Properties and any and all leases and
rents related thereto, pursuant to the Mortgages;

(ii) a first priority Lien on all Equity Interests owned by the Company and/or
each Subsidiary Guarantor in any Subsidiary thereof pursuant to the Equity
Pledge;

(iii) a first priority Lien on the Deposit Accounts pursuant to the Deposit
Account Control Agreements;

(iv) a first priority Lien in all personal property collateral described in the
General Assignment; and

(v) a first priority Lien on the accounts referenced in Section 9.8 hereof.

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

SECTION 3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Bingham McCutchen LLP, 399 Park Avenue, New York, New York
10022, at 10:00 a.m., Eastern time, at a closing (the “Closing”) on February 25,
2013 or on such other Business Day thereafter as may be agreed upon by the
Company and the Purchasers. At the Closing the Company will deliver to each
Purchaser the Notes to be purchased by such Purchaser in the form of a single
Note (or such greater number of Notes in denominations of at least $100,000 as
such Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to account referred to in the written
funding instructions described in Section 4.10 below. If at the Closing the
Company shall fail to tender such Notes to any Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of any of the
conditions specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction or such failure by the Company to tender such Notes.

 

2



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Company in this Agreement shall be correct when made and at the Closing.

Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing. Before and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s organizational documents as
then in effect.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) (i) from DLA Piper LLP (US), counsel for the Company, covering such matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers) and (ii) from local counsel in each of
the states in which any Restricted Property is located, covering such matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs each of its
local counsel to deliver such opinions to the Purchasers) and (b) from Bingham
McCutchen LLP, the Purchasers’ special counsel in connection with such
transactions, covering such matters incident to such transactions as such
Purchaser may reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have

 

3



--------------------------------------------------------------------------------

received an Officer’s Certificate certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted to the extent such matters of fact are not already
included in the representations and warranties made by the Company in Section 5.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the Company
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in Schedule A.

Section 4.7. Payment of Special Counsel Fees. Without limiting Section 16.1, the
Company shall have paid on or before the Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the Closing.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

Section 4.9. Changes in Corporate Structure. The Company shall not have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5.

Section 4.10. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

Section 4.11. Initial Subsidiary Guarantors. Each Initial Subsidiary Guarantor
shall have duly executed and delivered to each Purchaser an executed counterpart
of this Agreement.

Section 4.12. Intercreditor Agreement. The Company, the Collateral Agent, the
Bank Agent and each of the Purchasers shall have duly executed and delivered an
intercreditor and collateral agency agreement in form and substance satisfactory
to the Purchasers (as amended, restated or otherwise modified from time to time,
the “Intercreditor Agreement”), and the Intercreditor Agreement shall be in full
force and effect.

Section 4.13. Mortgages and Real Estate Due Diligence. The Purchasers shall have
received deeds of trust, trust deeds, deeds to secure debt, mortgages, or any
other document, creating and evidencing a Lien on Mortgaged Property, in form
and substance satisfactory to the Purchasers and covering the properties
identified to be mortgaged on Schedule 5.21(a)(1) and any assignment of rents
delivered in connection therewith (in each case as amended, the “Mortgages”),
duly executed by the appropriate Obligor, together with:

 

4



--------------------------------------------------------------------------------

(a) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Purchasers may deem necessary or
desirable in order to create a valid first and subsisting Lien on the property
described therein in favor of the Collateral Agent for the benefit of the Bank
Lenders and the Purchasers, subject only to the Permitted Encumbrances, and that
satisfactory arrangements have been made for the payment of all filing,
documentary, stamp, intangible and recording taxes and fees;

(b) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies naming the Collateral Agent as the insured (the “Mortgage
Policies”) in form and substance, with endorsements and in amounts acceptable to
the Purchasers, issued, coinsured and reinsured, to the extent reasonably
required by the Purchasers, by title insurers reasonably acceptable to the
Purchasers (collectively, the “Title Company”), insuring the Mortgages to be
valid first and subsisting Liens on the Mortgaged Properties described therein,
free and clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, subject only to Permitted Encumbrances,
and providing for such other affirmative insurance as the Purchasers may
reasonably deem necessary or desirable;

(c) with respect to each Mortgaged Property, a copy of an American Land Title
Association survey, together with an affidavit of no change sufficient for the
Title Company to eliminate the general or standard survey exception from the
title insurance policy, and issue the comprehensive and survey endorsements
thereto;

(d) with respect to each Mortgaged Property, such usual and customary
affidavits, certificates, information (including financial data) and instruments
of identification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the title insurance policy/ies and
endorsements contemplated above;

(e) evidence reasonably acceptable to the Purchasers of payment by the Company
of all required real estate taxes, title insurance policy premiums, search and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages (and any assignments of leases and rents) and issuance of title
insurance policies referred to above;

(f) with respect to each Mortgaged Property, copies of all leases in which the
Company or any Subsidiary holds the lessor’s interest or other agreements
relating to possessory interests, if any, together with a tenant estoppel
certificate in form and substance reasonably satisfactory to the Purchasers. To
the extent any of the foregoing affect any Mortgaged Property, such agreement
shall be subordinate to the Lien of the Mortgage to be recorded against such
property, either expressly by its terms or pursuant to a subordination,
non-disturbance and attornment agreement, reasonably acceptable to the
Purchasers;

(g) the Appraisal of each of the Mortgaged Properties;

(h) a complete Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property, and flood insurance on
each such property required by the Required Holders, containing coverage, in
amounts and otherwise on terms acceptable to the Required Holders; and

 

5



--------------------------------------------------------------------------------

(i) all other due diligence and third party reports customarily obtained in
connection with a mortgage financing, each in form satisfactory to the
Purchasers and each at the sole cost of the Company, including without
limitation, copies of all insurance policies, including without limitation any
environmental and pollution liability insurance policies, maintained by or for
the benefit of any Obligor and environmental assessments and engineering
reports; provided that (i) with respect to the Mortgaged Properties (other than
the GTY MD Leasing Properties (as identified on Schedule 5.21(a)(1)), the
Purchasers agree to rely on existing third party environmental assessments and
property condition reports so long as (A) the date of Closing occurs within one
(1) year of the effective date of such third party assessments and reports,
(B) there has been no damage, environmental contamination or other adverse
change to such properties that would require the existing third-party reports to
be updated or reissued and (C) to the extent required by the Purchasers, such
third party explicitly agrees that the Purchasers and their successors and/or
assigns are entitled to receive and rely on the same, such agreement being in
form and substance satisfactory to the Purchasers, and (ii) with respect to the
GTY MD Leasing Properties, the Purchasers agree to reasonably consider whether
it can rely on existing third party reports, except where doing so would be in
violation of rules or regulations binding upon any of the Purchasers or any
Purchaser’s internal policies.

Section 4.14. Other Security Documents. The obligations shall be secured by a
perfected first priority security interest in the Collateral in favor of the
Collateral Agent, for the benefit of the Purchasers and the Bank Lenders on a
pari passu basis. Each of the following documents, each of which shall be in
form and substance satisfactory to the Purchasers, shall have been duly executed
and delivered to the Purchasers by each Obligor which is a party thereto, and
shall be in full force and effect:

(a) the Environmental Indemnity;

(b) the Equity Pledge;

(c) the General Assignment; and

(d) the Deposit Account Control Agreement.

Section 4.15. Contribution Agreement. Each Initial Subsidiary Guarantor shall
have duly executed and delivered a Contribution Agreement by and among the
Subsidiary Guarantors in form and substance satisfactory to the Purchasers (as
amended, restated or otherwise modified from time to time, the “Contribution
Agreement”), and the Contribution Agreement shall be in full force and effect.

Section 4.16. Registration and Filings. Each of the Obligors shall have
authorized the Collateral Agent to file UCC financing statements in respect of
the security interests created by the Security Documents in the office of each
appropriate Governmental Authority if such filings are necessary or appropriate
in such jurisdictions.

 

6



--------------------------------------------------------------------------------

Section 4.17. UCC Searches and Litigation Searches. The Purchasers shall have
received UCC searches with respect to the Obligors and litigation, bankruptcy
and tax lien searches with respect to the Obligors, dated reasonably close to
the date hereof.

Section 4.18. Bank Loan Documents. The Company shall have entered into the Bank
Loan Documents, all in form and substance satisfactory to the Purchasers, and
the Bank Loan Documents shall be in full force and effect.

Section 4.19. Governmental Approvals. All governmental and third party approvals
necessary in connection with the Transactions have been obtained and remain in
full force and effect.

Section 4.20. Repayment of Existing Indebtedness. The Company shall have
provided the Purchasers with a payoff letter with respect to the TD Loan and, to
the extent available, the Prior Credit Facility, each in form and substance
satisfactory to them, and shall have repaid all outstanding amounts owed with
respect thereto, and all collateral securing the Prior Credit Facility and the
TD Loan shall have been released (or assigned to the Collateral Agent).

Section 4.21. Long-Term Leases. The Company shall have entered into (or caused
its Subsidiaries to enter into) new long-term Leases for no fewer than 160
Properties which generate, in the aggregate, not less than $13,000,000 in annual
triple-net rent.

Section 4.22. Projections. The Company shall have delivered to each Purchaser
projected financial statements, including balance sheets, income statements and
cash flows covering the period through and including December 31, 2018 (on a
quarterly basis for 2013 and on an annual basis for all subsequent years).

Section 4.23. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Financing Documents to which it
is a party and to perform the provisions thereof.

 

7



--------------------------------------------------------------------------------

Section 5.2. Authorization, Etc. The Financing Documents have been duly
authorized by all necessary corporate action on the part of each Obligor party
thereto, and this Agreement and the other Financing Documents constitute a
legal, valid and binding obligation of each Obligor party thereto enforceable
against such Obligor in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. This Agreement, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company in connection with the negotiation of
this Agreement or in connection with the transactions contemplated hereby (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time. Except as disclosed in
the Disclosure Documents, since September 30, 2012, there has been no change in
the financial condition, operations, business, properties or prospects of the
Company and its Subsidiaries, taken as a whole, except changes that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no fact known to the Company that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of the Company’s Subsidiaries, showing, as to each Subsidiary, the name thereof,
the jurisdiction of its organization, and the percentage of shares of each class
of its capital stock or similar equity interests outstanding owned by the
Company and each other Subsidiary.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Company or another Subsidiary free and clear of any Lien that is
prohibited under the Financing Documents.

(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver the Financing Documents to which it is a party
and to perform the provisions thereof.

 

8



--------------------------------------------------------------------------------

(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance of each of the Financing Documents by each Obligor
party thereto will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Company or any Subsidiary (other than those created by the Financing
Documents and the Bank Loan Documents) under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, corporate charter or by-laws,
shareholders agreement or any other agreement or instrument to which the Company
or any Subsidiary is bound or by which the Company or any Subsidiary or any of
its properties may be bound or affected, (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Subsidiary.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any of the Obligors of any of the Financing Documents.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(b) Neither the Company nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for (i) any taxes and assessments the
amount, applicability or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which the Company or a
Subsidiary, as the case may be, has established adequate reserves in accordance
with GAAP, or (ii) to the extent that the failure to so file or pay could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.10. Title to Property; Leases. The Company and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material to its business, except where the failure to have
such good title or valid leasehold interest could not reasonably be expected to
have a Material Adverse Effect. All leases that individually or in the aggregate
are Material are valid and subsisting and are in full force and effect in all
material respects.

Section 5.11. Licenses, Permits, Etc.

(a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material to its business, except where the impairment of such
ownership or possession is not reasonably expected to have a Material Adverse
Effect, without known conflict with the rights of others.

(b) To the best knowledge of the Company, no product or service of the Company
or any of its Subsidiaries infringes in any material respect any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned by any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

(c) To the best actual knowledge of the Company, there is no Material violation
by any Person of any right of the Company or any of its Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Company or any of its
Subsidiaries.

 

10



--------------------------------------------------------------------------------

Section 5.12. Compliance with ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount which could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount which could reasonably be expected to result in a
Material Adverse Effect.

(b) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(b) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers, each of which has been offered the Notes at a private sale
for investment. Neither the Company nor anyone acting on its behalf has taken,
or will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder as provided in Section 9.7. No part
of the proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

 

11



--------------------------------------------------------------------------------

Section 5.15. Existing Indebtedness; Future Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all Indebtedness of the Company and its Subsidiaries for borrowed money
the outstanding principal amount of which exceeds $10,000,000 (including
descriptions of the obligors and obligees, principal amounts outstanding, any
collateral therefor and any Guaranties thereof), since which date there has been
no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Company or its Subsidiaries.
The aggregate amount of all outstanding Indebtedness of the Company and its
Subsidiaries not set forth in Schedule 5.15 does not exceed $10,000,000. Neither
the Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary and no event or condition exists
with respect to any Indebtedness of the Company or any Subsidiary that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit any of its property, whether now
owned or hereafter acquired, to be subject to a Lien that secures Indebtedness
or to cause or permit in the future (upon the happening of a contingency or
otherwise) any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc.

(a) Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the

 

12



--------------------------------------------------------------------------------

Comprehensive Iran Sanctions, Accountability and Divestment Act (“CISADA”) or
any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause (iii), a “Blocked Person”). Neither the
Company nor any Controlled Entity has been notified that its name appears or may
in the future appear on a state list of Persons that engage in investment or
other commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.

(c) Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge, is under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (iii) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Money Laundering Laws and U.S. Economic
Sanctions.

(d) (1) Neither the Company nor any Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Company’s actual knowledge, is under investigation by any U.S. or non-U.S.
Governmental Authority for possible violation of Anti-Corruption Laws, (iii) has
been assessed civil or criminal penalties under any Anti-Corruption Laws or
(iv) has been or is the target of sanctions imposed by the United Nations or the
European Union;

 

13



--------------------------------------------------------------------------------

(2) To the Company’s actual knowledge, neither the Company nor any Controlled
Entity has, within the last five years, directly or indirectly offered,
promised, given, paid or authorized the offer, promise, giving or payment of
anything of value to a Governmental Official or a commercial counterparty for
the purposes of: (i) influencing any act, decision or failure to act by such
Government Official in his or her official capacity or such commercial
counterparty, (ii) inducing a Governmental Official to do or omit to do any act
in violation of the Governmental Official’s lawful duty, or (iii) inducing a
Governmental Official or a commercial counterparty to use his or her influence
with a government or instrumentality to affect any act or decision of such
government or entity; in each case in order to obtain, retain or direct business
or to otherwise secure an improper advantage; and

(3) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended.

Section 5.18. Environmental Matters.

(a) Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim and no proceeding has been instituted asserting
any claim against the Company or any of its Subsidiaries or any of their
respective real properties or other assets now or formerly owned, leased or
operated by any of them, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(c) Neither the Company nor any Subsidiary has stored any Hazardous Substances
on real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(d) Neither the Company nor any Subsidiary has disposed of any Hazardous
Substances in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

14



--------------------------------------------------------------------------------

(e) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 5.19. Economic Benefit. The Company and the Subsidiary Guarantors are
considered a single consolidated business group of companies for purposes of
GAAP and are dependent upon each other for and in connection their respective
business activities and financial resources. The execution and delivery by the
Purchasers of the Note Purchase Agreement and the provision of the financial
accommodations thereunder provide direct and indirect commercial and economic
benefits to each Subsidiary Guarantor and the incurrence by the Company of the
Indebtedness under the Note Purchase Agreement and the Notes is in the best
interests of each Subsidiary Guarantor. The board of directors of each
Subsidiary Guarantor has deemed it advisable and in the best interest of such
Subsidiary Guarantor that the transactions provided for in this Agreement
(including, without limitation, the guarantee in Section 15 hereof) and the
Notes be consummated.

Section 5.20. Solvency. Each of the Company and its Subsidiaries, taken as a
whole on a consolidated basis, is Solvent, both immediately before and
immediately after giving effect to the Financing Documents.

Section 5.21. Properties.

(a) Schedule 5.21(a)(1) is, as of the date hereof, a complete and correct
listing of all Properties subject to a Mortgage under the Bank Loan Documents
and the Financing Documents. Schedule 5.21(a)(2) is, as of the date hereof, a
complete and correct listing of all Additional Leased Properties. No Restricted
Property is subject to any Lien other than Permitted Encumbrances. Each
Restricted Property is a Qualified Real Estate Asset.

(b) Schedule 5.21(b)(1) is, as of the date hereof, a complete and correct
listing of all Leases with respect to Mortgaged Properties. Schedule 5.21(b)(2)
is, as of the date hereof, a complete and correct listing of all Leases that
have been agreed by the parties hereto to constitute “Additional Leases” under
the terms of this Agreement. The information provided on the Rent Roll is true
and complete in all material respects. The Company represents and warrants to
the Purchasers with respect to the Restricted Property Leases that: (1) to the
Company’s knowledge, the Restricted Property Leases are valid and in and full
force and effect; (2) the Restricted Property Leases (including amendments) are
in writing, and there are no oral agreements with respect thereto; (3) the
copies of the Restricted Property Leases delivered to the Purchasers are true
and complete in all material respects; (4) to the Company’s knowledge, neither
the landlord nor any tenant is in default under any of the Restricted Property
Leases; (5) the Company has no knowledge of any notice of termination or default
with respect to any Restricted Property Lease; (6) neither the Company nor any
of its Subsidiaries has assigned or pledged any of the Restricted Property
Leases, the rents or any interests therein except to the Collateral Agent (on
behalf of the Bank Lenders and the holders of Notes); (7) except as set forth in
the Leases, no tenant or other party has an option to purchase all or any

 

15



--------------------------------------------------------------------------------

portion of the Property; (8) no Tenant has the unilateral right to terminate any
Restricted Property Lease prior to expiration of the stated term of such
Restricted Property Lease absent the occurrence of any casualty, condemnation or
default by the Company or any of its Subsidiaries thereunder; and (9) no Tenant
has prepaid more than one month’s rent in advance (except for bona fide security
deposits and construction contributions).

(c) Schedule 5.21(c) is, as of the date hereof, a complete and correct listing
of all ground leases with respect to any Property subject to the Restricted
Property Leases. The Company represents and warrants to the Purchasers with
respect to the Ground Leases that: (1) to the Company’s knowledge, the Ground
Leases are valid and in full force and effect; (2) the Ground Leases (including
amendments) are in writing, and there are no oral agreements with respect
thereto; (3) the copies of the Ground Leases delivered to the Purchasers are
true and complete in all material respects; (4) to the Company’s knowledge,
neither the ground lessor nor any ground lessee is in default under any of the
Ground Leases; (5) the Company has no knowledge of any notice of termination or
default with respect to any Ground Lease; (6) the Company has not assigned or
pledged any of the Ground Leases, the rents or any interests therein except to
the Collateral Agent (on behalf of the Bank Lenders and the Purchasers); and
(7) no ground lessor has the unilateral right to terminate any Ground Lease
prior to expiration of the stated term of such Ground Lease absent the
occurrence of any casualty, condemnation or default by the Company or any of its
Subsidiaries thereunder.

Section 5.22. Insurance. Except to the extent that the Company and its
Subsidiaries are relying on the Tenants as to primary coverage in accordance
with the terms of the Leases, the Company and each Subsidiary maintains with
insurance companies rated at least A- by A.M. Best & Co., with premiums at all
times currently paid, insurance upon fixed assets, including general and excess
liability insurance, fire and all other risks insured against by extended
coverage, employee fidelity bond coverage, and all insurance required by law,
all in form and amounts required by law and customary to the respective natures
of their businesses and properties, except in cases where failure to maintain
such insurance will not have or potentially have a Material Adverse Effect.

Section 5.23. Condition of Properties. Each of the following representations and
warranties is true and correct except to the extent disclosed on Schedule 5.23
or that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(a) All of the improvements located on the Properties and the use of said
improvements comply and shall continue to comply in all respects with all
applicable zoning resolutions, building codes, subdivision and other similar
applicable laws, rules and regulations and are covered by existing valid
certificates of occupancy and all other certificates and permits required by
applicable laws, rules, regulations and ordinances or in connection with the
use, occupancy and operation thereof.

(b) No material portion of any of the Properties, nor any improvements located
on said Properties that are material to the operation, use or value thereof,
have been damaged in any respect as a result of any fire, explosion, accident,
flood or other casualty.

 

16



--------------------------------------------------------------------------------

(c) No condemnation or eminent domain proceeding has been commenced or to the
knowledge of the Company is about to be commenced against any portion of any of
the Properties, or any improvements located thereon that are material to the
operation, use or value of said Properties.

(d) No notices of violation of any federal, state or local law or ordinance or
order or requirement have been issued with respect to any Properties.

Section 5.24. REIT Status. The Company is a real estate investment trust under
Sections 856 through 860 of the Code.

Section 5.25. Security Interests.

(a) Each of the Mortgages creates, as security for the obligations of the
Company due hereunder and under the other Financing Documents, a valid and
enforceable first Lien on all of the Mortgaged Properties and other collateral
named therein, superior to and prior to the rights of all third persons and
subject to no other Liens (except for Permitted Encumbrances), in favor of the
Collateral Agent for its benefit and the benefit of the Bank Lenders and the
holders of Notes.

(b) Each of the Equity Pledge and the General Assignment creates, as security
for the obligations of the Company due hereunder and under the other Financing
Documents, a valid, perfected and enforceable Lien on the collateral named
therein.

(c) The Deposit Account Control Agreements (together with the provisions of this
Agreement) create, as security for the obligations of the Company due hereunder
and under the other Financing Documents, a valid, perfected and enforceable
first Lien on the accounts referenced therein.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

 

17



--------------------------------------------------------------------------------

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset

 

18



--------------------------------------------------------------------------------

manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:

(a) Quarterly Statements — within 45 days (or such shorter period as is the
earlier of (x) 10 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under the Bank Credit Agreement or the date on which such corresponding
financial statements are delivered under the Bank Credit Agreement if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of operations, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the

 

19



--------------------------------------------------------------------------------

companies being reported on and their results of operations and cash flows,
subject to changes resulting from year-end adjustments, provided that delivery
within the time period specified above of copies of the Company’s Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a), provided,
further, that the Company shall be deemed to have made such delivery of such
Form 10-Q if it shall have timely made such Form 10-Q available on “EDGAR” and
on its home page on the worldwide web (at the date of this Agreement located at:
http://www.gettyrealty.com) and shall have given each holder of a Note prior
notice of such availability on EDGAR and on its home page in connection with
each delivery (such availability and notice thereof being referred to as
“Electronic Delivery”);

(b) Annual Statements — within 90 days (or such shorter period as is the earlier
of (x) 10 days greater than the period applicable to the filing of the Company’s
Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether
the Company is subject to the filing requirements thereof and (y) the date by
which such financial statements are required to be delivered under the Bank
Credit Agreement or the date on which such corresponding financial statements
are delivered under the Bank Credit Agreement if such delivery occurs earlier
than such required delivery date) after the end of each fiscal year of the
Company, duplicate copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of operations, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-K if it shall have timely made Electronic
Delivery thereof;

 

20



--------------------------------------------------------------------------------

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public Securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such Purchaser or holder), and each prospectus and all
amendments thereto filed by the Company or any Subsidiary with the SEC and of
all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material;

(d) Projected Financial Statements and Updated Rent Roll — no later than
March 31 of each calendar year, (x) projected financial statements, including
balance sheets, income statements and cash flows covering the five year period
commencing January 1 of such calendar year (on an annual basis) and (y) an
updated Rent Roll;

(e) Tenant/Subtenant Financials — promptly after the same is received by the
Company or any Subsidiary, financial statements and/or operating statements of
each Tenant under any Restricted Property Lease and such Tenant’s subtenants, if
any;

(f) Notice of Default or Event of Default — promptly, and in any event within
five days of a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(g) ERISA Matters — promptly, and in any event within five days of a Responsible
Officer becoming aware of the same, written notice of the occurrence of any
ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(h) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;

(i) Resignation or Replacement of Auditors — within ten days following the date
on which the Company’s auditors resign or the Company elects to change auditors,
as the case may be, notification thereof;

(j) Notice of Material Adverse Events — promptly, and in any event within five
days of a Responsible Officer becoming aware of the following, notice of any
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect so long as disclosure of such information could not
result in a violation of, or expose the Company or its Subsidiaries to any
material liability under, any applicable law, ordinance or regulation or any
agreements with unaffiliated third parties that are binding on the Company, or
any of its Subsidiaries or on any Property of any of them;

 

21



--------------------------------------------------------------------------------

(k) Information Required by Rule 144A — and any Qualified Institutional Buyer
designated by such holder, promptly, upon the request of any such holder, such
financial and other information as such holder may reasonably determine to be
necessary in order to permit compliance with the information requirements of
Rule 144A under the Securities Act in connection with the resale of Notes,
except at such times as the Company is subject to and in compliance with the
reporting requirements of section 13 or 15(d) of the Exchange Act; and

(l) Requested Information — with reasonable promptness, such other data and
information relating to the Mortgaged Properties, business, operations, affairs,
financial condition, or assets or properties of the Company or any of its
Subsidiaries (including, but without limitation, actual copies of the Company’s
Form 10-Q and Form 10-K) or relating to the ability of the Company to perform
its obligations hereunder and under the Notes as from time to time may be
reasonably requested by any such holder of a Note, so long as disclosure of such
information would not result in a violation of any applicable law, ordinance or
regulation or any agreement with an unaffiliated third party that is binding on
the Company or any of its Subsidiaries.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer (which, in the case
of Electronic Delivery of any such financial statements, shall be by separate
concurrent delivery of such certificate to each holder of a Note):

(a) Default — certifying as to whether a Default or Event of Default has
occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto;

(b) Covenant Compliance — setting forth reasonably detailed calculations
demonstrating compliance with Section 10.1 (and any Incorporated Provision
requiring financial calculations in order to determine compliance therewith);
provided that in the event that the Company or any Subsidiary has made an
election to measure any financial liability using fair value (which election is
being disregarded for purposes of determining compliance with this Agreement
pursuant to Section 24.2) as to the period covered by any such financial
statement, such Senior Financial Officer’s certificate as to such period shall
include a reconciliation from GAAP with respect to such election;

(c) Change in GAAP — if any material change in the application of GAAP has
occurred since the date of the audited financial statements referred to in
Section 5.5, a description of such change and the effect of such change on the
financial statements accompanying such certificate; and

 

22



--------------------------------------------------------------------------------

(d) Revaluation Events — if any events or circumstances that reasonably could be
expected to result in, or that have resulted in, the right for the Required
Holders to require or request a revaluation of any Mortgaged Property Leases
under clause (i) of the last paragraph of Section 10.1, a report detailing any
such events or circumstances.

Section 7.3. Visitation. The Company shall permit the representatives of each
holder of a Note that is an Institutional Investor, upon reasonable prior notice
during normal business hours, to visit and inspect its properties (subject to
the rights of tenants or subtenants in possession), to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested.

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officers’ Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b) or
(c) and Section 7.2 shall be deemed to have been delivered if the Company
satisfies any of the following requirements:

(i) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
are delivered to each holder of a Note by e-mail;

(ii) the Company shall have timely filed such Form 10–Q or Form 10–K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC and shall have made such form and the related Officer’s Certificate
satisfying the requirements of Section 7.2 available on its home page on the
internet, which is located at http://gettyrealty.com as of the date of this
Agreement;

(iii) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or

(iv) the Company shall have filed any of the items referred to in Section 7.1(c)
with the SEC and shall have made such items available on its home page on the
internet or on IntraLinks or on any other similar website to which each holder
of Notes has free access;

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Company shall have given each holder of a Note prior written notice, which may
be by e-mail or in accordance with Section 19, of such posting or filing in
connection with each delivery, provided further, that upon request of any holder
to receive paper copies of such forms, financial statements and Officer’s
Certificates or to receive them by e-mail, the Company will promptly e-mail them
or deliver such paper copies, as the case may be, to such holder.

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.

 

23



--------------------------------------------------------------------------------

Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than $1,000,000, or any
larger multiple of $100,000, in the case of a partial prepayment, at 100% of the
principal amount so prepaid, and the Make-Whole Amount determined for the
prepayment date with respect to such principal amount. The Company will give
each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than ten days and not more than 60 days prior to the date
fixed for such prepayment unless the Company and the Required Holders agree to
another time period pursuant to Section 18. Each such notice shall specify such
date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.4), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

Section 8.3. Offer to Prepay upon Receipt of Designated Proceeds.

(a) Notice and Offer. In the event that (i) the Company or any Subsidiary
receives any Designated Proceeds (or has any proceeds that become Designated
Proceeds), and (ii) any of such proceeds are to be used to (A) repay revolving
loans under the Bank Credit Agreement and permanently reduce the corresponding
revolving credit commitments of the Bank Lenders or (B) prepay any of the
outstanding term loans under the Bank Credit Agreement, the Company will, within
3 Business Days of the receipt of such Designated Proceeds (or such proceeds
becoming Designated Proceeds), give written notice thereof to each holder of
Notes, and shall not apply such Designated Proceeds in accordance with clause
(ii) above (such Designated Proceeds, “Relevant Designated Proceeds”) until the
Designated Proceeds Prepayment Date. Such written notice shall contain, and such
written notice shall constitute, an irrevocable offer (“Designated Proceeds
Prepayment Offer”) to prepay, at the election of each holder and in accordance
with the terms of the Intercreditor Agreement, at par (and without any payment
of the Make-Whole Amount), a portion of the Notes held by such holder equal to
such holder’s Ratable Portion of the Relevant Designated Proceeds on a date
specified in such notice (the “Designated Proceeds Prepayment Date”) that is not
less than 20 days and not more than 45 days after the date of such notice,
together with interest on the amount to be so prepaid accrued to the Designated
Proceeds Prepayment Date. If the Designated Proceeds Prepayment Date shall not
be specified in such notice, the Designated Proceeds Prepayment Date shall be
the 20th day after the date of such notice.

(b) Acceptance and Payment. To accept such Designated Proceeds Prepayment Offer,
a holder of Notes shall cause a notice of such acceptance to be delivered to the
Company not later than 15 days after the date of such written notice from the
Company, provided, that failure to accept such offer in writing within 15 days
after the date of such written notice shall be deemed to constitute an
acceptance of the

 

24



--------------------------------------------------------------------------------

Designated Proceeds Prepayment Offer. If so accepted by any holder of a Note,
the amount of such offered prepayment (equal to not less than such holder’s
Ratable Portion of the Relevant Designated Proceeds) shall become due and
payable on the Designated Proceeds Prepayment Date and shall be delivered to the
Collateral Agent for application on such date in accordance with the terms of
the Intercreditor Agreement. Such offered prepayment shall be made at one
hundred percent (100%) of the principal amount of such Notes being so prepaid,
together with interest on such principal amount then being prepaid accrued to
the Designated Proceeds Prepayment Date.

(c) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying
(i) the Designated Proceeds Prepayment Date, (ii) the Designated Proceeds and
the Relevant Designated Proceeds, (iii) that such offer is being made pursuant
to Section 8.3, (iv) the principal amount of each Note offered to be prepaid,
(v) the interest that would be due on each Note offered to be prepaid, accrued
to the Designated Proceeds Prepayment Date and (vi) in reasonable detail, the
nature of the event giving rise to such Designated Proceeds Prepayment Offer and
certifying that no Default or Event of Default exists or would exist after
giving effect to the prepayment contemplated by such offer.

(d) Notice Concerning Status of Holders of Notes. Promptly after each Designated
Proceeds Prepayment Date and the making of all prepayments contemplated on such
Designated Proceeds Prepayment Date under this Section 8.3 (and, in any event,
within 10 days thereafter), the Company shall deliver to each holder of Notes a
certificate signed by a Senior Financial Officer of the Company containing a
list of the then current holders of Notes (together with their addresses) and
setting forth as to each such holder the outstanding principal amount of Notes
held by such holder at such time.

Section 8.4. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.1 or Section 8.2, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.

Section 8.5. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the Company may defer or abandon such prepayment
upon written notice to the holders of the Notes. The Company shall keep each
holder of Notes reasonably and timely informed of (i) any such deferral of the
date of prepayment, (ii) the date on which such prepayment is expected to occur,
and (iii) any determination by the Company to rescind such notice of prepayment.
From and after the date fixed for such prepayment (if not deferred or
abandoned), unless the Company shall fail to pay such principal amount when so
due and payable, together with the interest and Make-Whole Amount (or Change in
Control Prepayment Amount, as applicable), if any, as aforesaid, interest on
such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

 

25



--------------------------------------------------------------------------------

Section 8.6. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with this Agreement and the Notes. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.

Section 8.7. Change in Control Prepayment.

(a) Notice of Change in Control or Control Event. The Company will, within five
Business Days after any Senior Financial Officer has knowledge of the occurrence
of any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to subparagraph (b) of this Section 8.7.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay Notes as described in subparagraph (c) of this Section 8.7 and
shall be accompanied by the certificate described in subparagraph (g) of this
Section 8.7.

(b) Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 30 days prior
to such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.7, accompanied by the certificate described
in subparagraph (g) of this Section 8.7, and (ii) contemporaneously with such
Change in Control, it prepays all Notes required to be prepaid in accordance
with this Section 8.7.

(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder of Notes (the terms “holder” and “holder of Notes”,
for purposes of this Section 8.7, shall refer to the beneficial owner in respect
of any Note registered in the name of a nominee for a disclosed beneficial
owner) on a date specified in such offer (the “Change in Control Prepayment
Date”). If such Change in Control Prepayment Date is in connection with an offer
contemplated by subparagraph (a) of this Section 8.7, such date shall be not
less than 20 days and not more than 45 days after the date of such offer (if the
Change in Control Prepayment Date shall not be specified in such offer, the
Change in Control Prepayment Date shall be the first Business Day after the 20th
day after the date of such offer).

(d) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company not later than fifteen (15) days after receipt by such
holder of the most recent offer of prepayment. A failure by a holder to respond
to an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute an acceptance of such offer by such holder.

 

26



--------------------------------------------------------------------------------

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and the Change of
Control Prepayment Amount. The prepayment shall be made on the Change in Control
Prepayment Date except as provided in subparagraph (f) of this Section 8.7.

(f) Deferral Pending Change in Control. The obligation of the Company to prepay
Notes pursuant to the offers required by subparagraph (b) and accepted in
accordance with subparagraph (d) of this Section 8.7 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control has
not occurred on the Change in Control Prepayment Date in respect thereof, the
prepayment shall be deferred until, and shall be made on, the date on which such
Change in Control occurs. The Company shall keep each holder of Notes reasonably
and timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.7 in respect of such Change in Control shall be
deemed rescinded).

(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Change in Control Prepayment Date; (ii) that such offer is made pursuant
to this Section 8.7; (iii) the principal amount and Series of each Note offered
to be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Change in Control Prepayment Date; (v) the estimated
Change in Control Prepayment Amount due with respect to each Note offered to be
prepaid, setting forth the details of such computation (assuming the date of
such certificate were the date of prepayment), (vi) that the conditions of this
Section 8.7 have been fulfilled; and (vii) in reasonable detail, the nature and
date or proposed date of the Change in Control. Additionally, two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Change in Control Prepayment Amount as of the specified prepayment date.

(h) Certain Definitions.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
or by a majority of any nominating committee appointed by such board of
directors for the purpose of nominating directors for election to such board nor
(ii) appointed by directors so nominated nor (iii) directors on February 25,
2013; and (c) any Change of Control (as such term is defined in the Bank Credit
Agreement) under the Bank Credit Agreement for so long as the Bank Credit
Agreement is in effect.

 

27



--------------------------------------------------------------------------------

“Control Event” means:

(i) the execution by the Company or any of its Subsidiaries or Affiliates of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change in Control, or

(ii) the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control.

Section 8.8. Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or 8.7 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

 

28



--------------------------------------------------------------------------------

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.5 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
8.7 or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.9. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.5 that the notice of any prepayment specify a Business Day as the
date fixed for such prepayment), (x) subject to clause (y), any payment of
interest on any Note that is due on a date that is not a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; and (y) any payment of principal of or Make-Whole Amount on any
Note (including principal due on the Maturity Date of such Note) that is due on
a date that is not a Business Day shall be made on the next succeeding Business
Day and shall include the additional days elapsed in the computation of interest
payable on such next succeeding Business Day.

 

29



--------------------------------------------------------------------------------

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1. Existence; Conduct of Business; REIT Status. The Company will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to so preserve, renew
or keep in force and effect could not reasonably be expected to have a Material
Adverse Effect. The Company shall do all things necessary to preserve, renew and
keep in full force and effect its status as a real estate investment trust under
Sections 856 through 860 of the Code.

Section 9.2. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including, without limitation, tax
liabilities, all lawful claims of materialmen, mechanics, carriers, warehousemen
and landlords for labor, materials, supplies and rentals, that, if not paid,
could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where:

(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings;

(b) the Company or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP; and

(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 9.3. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to:

(a) use commercially reasonable efforts to cause its Tenants to keep and
maintain all property material to the conduct of their business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to so maintain and repair could not reasonably be expected to have a Material
Adverse Effect; and

(b) maintain (and/or cause its Tenants to maintain), with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations and, in any event, no less
beneficial than the types and amounts of coverage in place and approved by the
Collateral Agent as of the date of the Closing (including all required flood
insurance) (subject to any obligations relating to same contained in any
post-closing agreement executed by the Company). The Company shall from time to
time deliver to the Collateral Agent upon request a detailed list of, together
with certificates evidencing, all of its and its Restricted Property Tenants’
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby and, if requested by the
Collateral Agent, as to

 

30



--------------------------------------------------------------------------------

insurance covering any Restricted Property, naming the Collateral Agent as an
“additional loss-payee” or “additional insured” thereunder. In addition, if
required by the Collateral Agent, the Company shall provide (and/or use
commercially reasonable efforts to cause its Restricted Property Tenants to
provide) the Collateral Agent with copies of any such insurance policies, to the
extent in the possession of the Company or otherwise obtainable by the Company.
The Required Holders shall have the right to require the Company to (or to use
commercially reasonable efforts to cause its Restricted Property Tenants to)
obtain additional insurance after the date of the Closing to the extent the
Collateral Agent reasonably deems the same to be in accordance with commercially
reasonable industry standards and practices and/or necessary in order for the
holders of Notes to comply with any applicable laws or regulations. The Company
agrees to promptly obtain any such additional insurance.

Section 9.4. Books and Records. The Company will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.

Section 9.5. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 9.6. Environmental Laws. The Company will, and will cause each of its
Subsidiaries to:

(a) comply with, and use commercially reasonable efforts to ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use commercially reasonable efforts to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect;

(b) conduct and complete, or use commercially reasonable efforts to ensure that
its tenants conduct and complete (provided that if such tenants fail to do so,
the Company shall conduct and complete) all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that:

(i) the same are being contested in good faith by appropriate proceedings and
the pendency of such proceedings could not be reasonably expected to have a
Material Adverse Effect, or

(ii) the Company has determined in good faith that contesting the same or
complying with such requirement is not in the best interests of the Company and
its Subsidiaries and the failure to contest or comply with the same could not be
reasonably expected to have a Material Adverse Effect; and

 

31



--------------------------------------------------------------------------------

(c) defend, indemnify and hold harmless each holder of a Note, and its
respective employees, agents, officers and directors, from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses (whether arising pre-judgment or post-judgment) of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under any
Environmental Laws applicable to the operations of the Company, its Subsidiaries
or the Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the fraud,
gross negligence or willful misconduct of any party indemnified hereunder.
Notwithstanding anything to the contrary in this Agreement, this indemnity shall
continue in full force and effect regardless of the termination of this
Agreement.

Section 9.7. Use of Proceeds. The proceeds from the sale of the Notes will be
used only (a) to repay all amounts owed under the Prior Credit Facility and the
TD Loan (b) for general corporate purposes of the Company and its Subsidiaries
in the ordinary course of business (including, without limitation, acquisitions)
and (c) for closing costs incurred by the Company in connection with the
consummation of the transactions contemplated herein and in the other Financing
Documents. No part of the proceeds from the sale of any Note will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

Section 9.8. Maintenance of Accounts. The Company shall, and shall cause each of
its Subsidiaries to, maintain all of its respective bank accounts with the
Collateral Agent (or a Bank Lender approved by the Required Holders in their
reasonable discretion), and shall, and shall cause each of its Subsidiaries to,
grant a security interest in all such accounts to the Collateral Agent (for the
benefit of the holders of Notes and the Bank Lenders) by execution of a Deposit
Account Control Agreement substantially in the form of Exhibit B attached
hereto; provided that, so long as no Event of Default is continuing, except as
otherwise provided herein, the Company may use and apply all amounts in any such
accounts, including all Deposit Accounts, for any purpose for which proceeds
from the sale of the Notes may be applied pursuant to Section 9.7 hereof free
and clear of any such security interest. Notwithstanding the foregoing, the
Company shall be permitted to maintain that certain account at Capital One Bank,
account number 46-N11-1-3, and none of the Collateral Agent, the holders of
Notes or any Bank Lender shall have a security interest therein; provided,
however, without the prior written consent of the Required Holders, which
consent shall not be unreasonably withheld, conditioned or delayed, at no time
shall there be in excess of $250,000 in such account. Notwithstanding the
foregoing, the Company shall be permitted to establish 1031 exchange accounts
with Bank of America, N.A., or such other bank as is reasonably approved by the
Required Holders, into which proceeds from the sale of Properties may be
deposited; provided that, with respect to each such 1031 exchange account, the
Company or its applicable Subsidiary, the Collateral Agent and the 1031 exchange
intermediary at which such 1031 exchange account has been established shall have
entered into a Qualified Exchange Trust Agreement in the form of Exhibit F
attached hereto.

 

32



--------------------------------------------------------------------------------

Section 9.9. Proceeds from Asset Sales; Deposit Accounts.

(a) Except as otherwise required in order to comply with Section 10.4 with
respect to the disposition of any Additional Leased Property, all proceeds
received by the Company or its Subsidiaries from the sale, transfer or
conveyance of any Restricted Property or other assets of the Company or any of
its Subsidiaries during the term of the Notes, and all Designated Proceeds
(unless being used to repay revolving loans under the Bank Credit Agreement
without any corresponding reduction in the revolving loan commitments of the
Bank Lenders in connection therewith, or being applied to a prepayment of the
Bank Loans and the Notes in accordance with Section 8.3 hereof and the
Intercreditor Agreement), shall be deposited into one or more of the Deposit
Accounts.

(b) As security for payment of the obligations under the Notes and the
performance by the Company of all other terms, conditions and provisions of the
Financing Documents, the Company hereby pledges and assigns to the Collateral
Agent (on behalf of the holders of Notes and the Bank Lenders), and grants to
the Collateral Agent (on behalf of the holders of Notes and the Bank Lenders) a
security interest in, all the Company’s right, title and interest in and to the
Deposit Accounts and all payments to or monies held in the Deposit Accounts. The
Company shall not, without obtaining the prior written consent of the Collateral
Agent, further pledge, assign or grant any security interest in the Deposit
Accounts, or permit any Lien to attach thereto, or any levy to be made thereon;
provided that, so long as no Event of Default is continuing, except as otherwise
provided herein, the Company may use and apply all amounts in the Deposit
Accounts for any purpose for which the proceeds from the sale of Notes may be
applied pursuant to Section 9.7 free and clear of any such security interest.
Upon the occurrence and during the continuance of an Event of Default, subject
to the terms of the Intercreditor Agreement, the Collateral Agent may apply any
sums in any Deposit Account in any order and in any manner as the Collateral
Agent shall elect in its discretion without seeking the appointment of a
receiver and without adversely affecting the rights of the Collateral Agent to
foreclose the Lien of the Mortgages or exercise its other rights under the
Security Documents.

Section 9.10. Most Favored Nation. If the Company or any Subsidiary incurs any
Indebtedness or modifies or amends the terms of any existing Indebtedness
providing for any terms or conditions more favorable to the applicable lender
than those provided for in the Financing Documents (including, without
limitation, any covenants more restrictive than those provided for in the
Financing Documents), then the holders of Notes shall have the benefit of any
such more advantageous terms and conditions and the Financing Documents shall be
deemed automatically modified accordingly. The Company agrees to, and to cause
each Subsidiary to, execute and deliver to each holder of a Note any amendment
documents or other agreements necessary to evidence that the terms of the
Financing Documents have been so modified.

 

33



--------------------------------------------------------------------------------

Section 9.11. Leases. The Company: (i) shall perform the material obligations
which the Company is required to perform under the Restricted Property Leases;
(ii) shall enforce the material obligations to be performed by the Tenants
thereunder in a commercially reasonably manner; (iii) shall promptly furnish to
the holders of Notes any notice of material default or termination received by
the Company from any tenant under a Restricted Property Lease, and any notice of
default or termination given by the Company to any Tenant under a Restricted
Property Lease; (iv) shall not collect any rents under any Restricted Property
Lease for more than thirty (30) days in advance of the time when the same shall
become due, except for bona fide security deposits; (v) shall not enter into any
ground lease or master lease of any part of any Restricted Property; and
(vi) within ten (10) Business Days after the Required Holders’ request, shall
furnish to the holders of Notes a statement of all tenant security deposits
under any Restricted Property Lease, and copies of all Restricted Property
Leases not previously delivered to the holders of Notes by the Company,
certified by the Company as being true and correct.

Section 9.12. Ground Leases.

(a) The Company shall pay or cause to be paid all rents, additional rents and
other sums required to be paid by the Company or its Subsidiaries, as tenant
under and pursuant to the provisions of the Ground Leases on or before the date
on which such rent or other charge is payable.

(b) The Company shall, and shall cause its Subsidiaries to, diligently perform
and observe in all material respects the terms, covenants and conditions of the
Ground Leases on the part of the Company or its Subsidiaries, as tenant
thereunder, to be performed and observed prior to the expiration of any
applicable grace period therein provided.

(c) The Company shall promptly notify the holders of Notes of the giving of any
notice by any ground lessor under the Ground Leases to the Company or any of its
Subsidiaries of any default by the Company or any of its Subsidiaries, as lessee
thereunder, and promptly deliver to the holders of Notes a true copy of each
such notice. The Company shall not, and shall not permit any Subsidiary to,
(i) amend or modify any of the Ground Leases in any material or adverse manner
without the Required Holders’ approval, which approval shall not be unreasonably
withheld, conditioned or delayed and (ii) terminate, surrender or consent to any
termination or surrender of any such Ground Lease without Required Holders’
approval.

(d) If the Company or any Subsidiary shall be in default in any material respect
beyond any applicable notice and grace period under any Ground Lease, then,
subject to the terms of such Ground Lease, the Collateral Agent (on behalf of
the holders of Notes and the Bank Lenders) shall have the right (but not the
obligation), to cause the default or defaults under such Ground Lease to be
remedied and otherwise exercise any and all rights of the Company or any
Subsidiary under such Ground Lease, as may be necessary to prevent or cure any
default. Without limiting the foregoing, upon any such default, the Company
shall, or shall cause its applicable Subsidiary to, promptly execute,
acknowledge and deliver to the Collateral Agent such instruments as may
reasonably be required to permit the Collateral Agent to cure any default under
such Ground Lease. The

 

34



--------------------------------------------------------------------------------

actions or payments of the Collateral Agent to cure any default by the Company
or any Subsidiary under any such Ground Lease shall not remove or waive, as
between the Company and the holders of Notes, the default that occurred under
this Agreement by virtue of the default under the applicable Ground Lease.

(e) In the event that the Company (or any of its Subsidiaries) shall obtain fee
title to any Mortgaged Property subject to a Ground Lease, the Company shall
give the holders of the Notes prompt notice thereof and, at the election of the
Required Holders, the Company shall execute and deliver (or causing its
Subsidiary to execute and deliver) to the holders of Notes a Mortgage with
respect to such Property and such other documents as the Required Holders shall
deem reasonably necessary in order to cause the Notes to be secured by such
Property and, in connection therewith, holders of the Notes shall be permitted
to obtain all due diligence and third party reports with respect to such
Property customarily obtained in connection with a mortgage financing, each in
form satisfactory to the Required Holders and each at the sole cost of the
Company, including without limitation, appraisals, environmental assessments,
insurance, flood determinations and engineering reports.

(f) The Company shall not, without the Required Holders’ prior written consent,
cause, agree to, or permit to occur any subordination, or consent to the
subordination of, any Ground Lease to any mortgage, deed of trust or other Lien
encumbering (or that may in the future encumber) the estate of the lessor under
such Ground Lease in any premise(s) demised to the Company or any of its
Subsidiaries thereunder (other than a subordination or consent to subordination
expressly required by the terms of such Ground Lease, in which the Company or
such Subsidiary obtains rights of non-disturbance for so long as the Company or
its Subsidiary is not in default under such Ground Lease).

Section 9.13. Subsidiary Guarantors. The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness under the Bank Credit Agreement to concurrently therewith:

(a) become a Subsidiary Guarantor by executing and delivering to each holder of
a Note a Joinder; and

(b) deliver to each of holder of a Note a certificate signed by an authorized
responsible officer of such Subsidiary containing representations and warranties
on behalf of such Subsidiary to the same effect, mutatis mutandis, as those
contained in Sections 5.2, 5.4(c), 5.6, 5.7, 5.19 and 5.20 of this Agreement
(with respect to such Subsidiary);

(c) duly execute and deliver to the each holder of a Note all documents as may
be reasonably requested by the Required Holders to evidence the due
organization, continuing existence and good standing of such Subsidiary and the
due authorization by all requisite action on the part of such Subsidiary of the
execution and delivery of such Joinder and the performance by such Subsidiary of
its obligations thereunder; and

 

35



--------------------------------------------------------------------------------

(d) an opinion of counsel reasonably satisfactory to the Required Holders and
covering such matters substantially addressed in the opinion of counsel
delivered pursuant to Section 4.4(a)(i) hereof on the date of Closing but
relating to such Subsidiary and such Joinder.

Section 9.14. Pari Passu Ranking.

The Obligors’ obligations under the Financing Documents to which they are a
party will, upon issuance of the Notes, rank at least pari passu, without
preference or priority, with all of their respective obligations under the Bank
Loan Documents.

Section 9.15. Insurance Endorsements.

The Company shall deliver endorsements reasonably satisfactory to the Required
Holders naming the Collateral Agent as an “additional insured”, “additional
payee” and/or “mortgagee”, as applicable, under each insurance policy (including
flood insurance and environmental insurance) obtained by the Company, the
Subsidiary Guarantors or, with respect to the Mortgaged Properties only, their
Tenants, as is reasonably required by the Required Holders, in each case on or
prior to April 25, 2013.

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1. Financial Covenants. The Company shall not:

(a) Loan-to-Value Ratio. Permit the Loan-to-Value Ratio, at any time, to be
greater than 50%.

(b) Tangible Net Worth. Permit Tangible Net Worth, as determined as of the end
of each fiscal quarter, to be less than $320,000,000 plus 80% of the net
proceeds received by the Company from any equity offerings occurring after the
date hereof (other than proceeds received within ninety (90) days after the
redemption, retirement or repurchase of ownership or equity interests in the
Company up to the amount paid by the Company in connection with such redemption,
retirement or repurchase, where, for the avoidance of doubt, the net effect is
that the Company shall not have increased its net worth as a result of any such
proceeds).

(c) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio, as
determined as of the end of each fiscal quarter, to be less than (x) 1.75:1.00
with respect to each fiscal quarter ending on or prior to December 31, 2013 and
(y) 2.0:1.0 with respect to each fiscal quarter ending thereafter.

(d) Minimum EBITDA. Permit EBITDA, as determined as of the end of each fiscal
quarter, to be less than (x) $30,000,000 with respect to the fiscal quarter
ending on December 31, 2012, (y) $32,500,000 with respect to the fiscal quarters
ending on March 31, 2013 and June 30, 2013 and (z) $35,000,000 with respect to
each fiscal quarter ending thereafter.

 

36



--------------------------------------------------------------------------------

(e) Debt to EBITDA. Permit the Debt to EBITDA Ratio, as determined as of the end
of each fiscal quarter, to be greater than (x) 5.25:1.0 with respect to the
fiscal quarter ending on December 31, 2012, and (y) 5.0:1.0 with respect to each
fiscal quarter ending thereafter.

For purposes of calculating compliance with this Section 10.1, all of the
foregoing financial covenants shall be measured on a consolidated basis for the
Company and its Subsidiaries.

With respect to the Required Holders’ determination of the Loan-to-Value Ratio,
the Appraised Value of a Mortgaged Property Lease (other than the White Oak
Lease) shall be determined or redetermined, from time to time, upon at least
five (5) Business Days written notice to the Company and at the Company’s
expense, in any of the following circumstances:

(i) if at any time a material adverse change or changes occurs with respect to
Properties subject to Mortgaged Property Leases (other than the White Oak Lease)
as to which the Required Holders have determined in their reasonable discretion
that such change could reasonably be expected to result in reduction of the
overall value of the Mortgaged Property Leases (other than the White Oak Lease)
by more than 10% of the aggregate Appraised Value of all Mortgaged Properties
Leases (other than the White Oak Lease) at such time, including for this
purpose, without limitation, any material deterioration in the net operating
income of any Property or Properties subject to Mortgaged Property Leases (other
than the White Oak Lease), a major casualty at any Property or Properties
subject to Mortgaged Property Leases (other than the White Oak Lease), a
material condemnation of any part of any Property or Properties subject to a
Mortgaged Property Leases (other than the White Oak Lease), a material adverse
change in the market conditions affecting any Property or Properties subject to
a Mortgaged Property Leases (other than the White Oak Lease), an environmental
incident and closure or suspension of operations resulting therefrom, or the
disposition of any Property or Properties (whether voluntarily or involuntarily;
but for the avoidance of doubt, excluding the lease of any Property pursuant to
a Mortgaged Property Lease (other than the White Oak Lease));

(ii) if any Event of Default occurs; or

(iii) if necessary in order to comply with applicable law relating to the
holders of Notes, but only after prior written notice from the Required Holders
to the Company, accompanied by a certification of the Required Holders
specifying in reasonable detail the applicable law and the specific provision
thereof requiring such action;

provided, however, that the Required Holders shall not determine or redetermine
the Appraised Value of a Mortgaged Property Lease (other than the White Oak
Lease) to account for any of the circumstances described in any of clauses (i),
(ii) or (iii) above if the “Appraised Value” (as defined in the Bank Credit
Agreement) of such Mortgaged Property Lease (other than the White Oak Lease) was
determined or redetermined to account for such circumstance within the period of
180 days prior to such time in accordance with the terms of the Bank Credit
Agreement, and

 

37



--------------------------------------------------------------------------------

in such event, the Appraised Value of such Mortgaged Property Lease (other than
the White Oak Lease) shall be deemed to be the “Appraised Value” (as defined in
the Bank Credit Agreement) of such Mortgaged Property Lease (other than the
White Oak Lease) then in effect under the Bank Credit Agreement.

Section 10.2. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness except:

(a) Indebtedness created hereunder;

(b) Indebtedness created by the Bank Loan Documents and (i) any amendment,
supplement or modification to the terms or conditions of the Bank Loan
Documents, or (ii) extensions, renewals and replacements of any such
Indebtedness, in each case, made in accordance with the terms of the
Intercreditor Agreement;

(c) customary unsecured trade payables incurred in connection with the ownership
and operation of Properties;

(d) existing Indebtedness assumed in connection with the purchase of a Property
by the Company or any of its Subsidiaries;

(e) non-recourse mortgage Indebtedness secured by Properties other than the
Restricted Properties which, in the aggregate, does not exceed 10% of Tangible
Net Worth;

(f) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary; and

(g) unsecured Indebtedness with a maturity date occurring after the Maturity
Date, provided that the proceeds from such Indebtedness shall be applied towards
a prepayment of the Notes pursuant to Section 8.3.

Section 10.3. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) Liens created pursuant to the Indebtedness permitted under Section 10.2
(e) hereof or the Swap Agreements permitted under Section 10.10; and

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that:

 

38



--------------------------------------------------------------------------------

(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be;

(ii) such Lien shall not apply to any other property or assets of the Company or
any Subsidiary; and

(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof.

Section 10.4. Limitation on Asset Dispositions and Certain Fundamental Changes.
The Company will not, and will not permit any Subsidiary to:

(a) enter into any merger, consolidation or amalgamation;

(b) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution);

(c) convey, sell, lease, assign, transfer or otherwise dispose of all or a
substantial portion of its property, business or assets; or

(d) convey, sell, lease, assign, transfer or otherwise dispose of any Restricted
Property (other than Properties not subject to a Lease, which may be sold and/or
leased by the Company and its Subsidiaries).

Notwithstanding the foregoing, from time to time the Company may request, upon
not less than thirty (30) days prior written notice to the holders of Notes or
such shorter period as may be acceptable to the Required Holders, that the
Required Holders consent to the sale of any Additional Leased Property, and
Required Holders shall grant their consent to such sale (a “Property Sale”)
provided that the following conditions are satisfied as of the date of such
Property Sale:

(i) the Property Sale is to a bona-fide third party and the proceeds from such
sale are either (w) used to repay revolving loans under the Bank Credit
Agreement, provided there is no corresponding reduction in the revolving loan
commitments of the Bank Lenders in connection therewith, (x) (1) delivered to
the Collateral Agent, (2) offered to prepay a portion of the Notes from such
proceeds in accordance with Section 8.3 as if such proceeds were Relevant
Designated Proceeds, and (3) to the extent such offer is accepted, applied to a
prepayment of Notes and the loans under the Bank Credit Agreement in accordance
with the terms of such Section and the Intercreditor Agreement, (y) if no
revolving loans are outstanding under the Bank Credit Agreement (after the
application of any proceeds pursuant to the foregoing clauses (w) or (x)),
deposited into a Deposit Account, or (z) deposited into a restricted 1031
exchange account (provided that (A) the Company or its applicable Subsidiary,
the Collateral Agent and the 1031 exchange intermediary at which such 1031
exchange account has been established have entered into a Qualified Exchange

 

39



--------------------------------------------------------------------------------

Trust Agreement in the form of Exhibit F attached hereto with respect to the
funds in such 1031 exchange account, and (B) any funds to be released to the
Company or its Subsidiaries from any such 1031 exchange account shall be applied
pursuant to clause (w), (x) or (y) above), and such funds shall be so released
and applied (to the extent not applied to the purchase of Properties in
accordance with the terms of a Qualified Exchange Trust Agreement) on the
earlier of (1) 200 days after the consummation of the applicable Property Sale
and (2) such earlier date that such funds are released to the Company or any
Subsidiary under the terms of the applicable “Exchange Agreement” relating to
(and as defined in) such Qualified Exchange Trust Agreement;

(ii) no Default or Event of Default exists (unless such Default or Event of
Default would be cured as a result of such release and/or by the application of
the proceeds of such sale; but, to the extent such proceeds are applied to
prepay or repay loans under the Bank Credit Agreement, only if the Company shall
have (1) delivered such proceeds to the Collateral Agent, (2) offered to prepay
a portion of the Notes from such proceeds in accordance with Section 8.3 as if
such proceeds were Relevant Designated Proceeds, and (3) to the extent such
offer is accepted, applied to a prepayment of Notes and the loans under the Bank
Credit Agreement in accordance with the terms of such Section and the
Intercreditor Agreement) or will exist immediately after giving effect to such
Property Sale (and after taking into account any additional Restricted Property
Leases entered into in accordance with Section 10.11 hereof that occurs
substantially contemporaneously with such Property Sale) and any adjustment to
the Net Operating Income by reason of such Property Sale and/or additional
Restricted Property Lease, if any;

(iii) the Net Operating Income (divided by the Cap Rate) ascribed to the
Additional Leased Property being sold, together with the portion of the Net
Operating Income (divided by the Cap Rate) ascribed to any prior Property Sales
made in accordance herewith (as determined as of the date of such prior Property
Sales), shall not exceed 10% of the aggregate value of the components of clause
(b) of the definition of Loan-to-Value Ratio as of the date of determination;

(iv) the Company shall have delivered to each holder of a Note a certificate in
reasonable detail demonstrating that the Company shall remain in compliance with
financial covenants of Section 10.1 after giving effect to such request and any
prepayment to be made in connection therewith;

(v) any consent to such Property Sale required under the Bank Loan Documents
shall have been obtained by the Company; and

(vi) the Company shall have delivered to each holder of a Note all documents and
instruments reasonably requested by the Required Holders in connection with such
Property Sale.

 

40



--------------------------------------------------------------------------------

At the time of any such Property Sale, the Additional Leased Property shall be
released as an Additional Leased Property hereunder and under the Bank Loan
Documents and the Collateral Agent shall execute and deliver, and the Purchasers
and the holders of Notes hereby authorize and direct the Collateral Agent to
execute and deliver, any documents or instruments reasonably requested by the
Company in connection with such release.

Section 10.5. Limitation on Restricted Payments. Unless otherwise required in
order to maintain the Company’s status as a real estate investment trust (in
which case, such amount shall be the minimum required in the Company’s good
faith estimation), the Company shall not declare or pay any dividend (other than
dividends payable solely in the same class of Equity Interest) or other
distribution (whether in cash, securities or other property) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, cancellation, termination, retirement
or other acquisition of, any shares of any class of Equity Interest of the
Company or any warrants or options to purchase any such Equity Interest, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Company or any Subsidiary (collectively, the “Restricted Payments”);
provided that, notwithstanding the foregoing:

(a) during any fiscal year of the Company, the Company may declare Restricted
Payments in cash provided that: (a) such Restricted Payments are not in excess
of 100% of EBITDA (determined as of the last fiscal quarter) (less any cash
environmental remediation payments during the preceding twelve (12) months (net
of any amounts received from any available State environmental funds and any
non-cash environmental accretion expenses) and the required CapEx Reserves) plus
50% of all net asset sale proceeds received by the Company during the preceding
twelve (12) months, and (b) no Event of Default or material Default that could
reasonably be expected to result in an Event of Default shall exist as of the
date that such Restricted Payment is declared or made (including with respect to
any of the financial covenants contained in Section 10.1 hereof); and

(b) dividends and distributions may be paid by any Subsidiary to the Company or
to any Subsidiary Guarantor.

Solely for the purpose of this Section 10.5, all references to shares in the
definition of “Equity Interest” shall be to common shares only.

Section 10.6. Limitation on Investments, Loans and Advances. Except as otherwise
expressly permitted in this Agreement, the Company will not, and will not permit
any Subsidiary to, make any advance, loan, extension of credit or capital
contribution to any Person, or purchase any stock, bonds, notes, debentures or
other securities of or any assets constituting a business unit of, or otherwise
make any investment in, any Person, or acquire or otherwise make any investment
in any real property other than Permitted Investments, provided that the
aggregate amount of all Permitted Investments described in clause (b) of the
definition thereof of the Company and its Subsidiaries shall not exceed
$50,000,000.00 (excluding any such Permitted Investments existing as of the date
hereof).

 

41



--------------------------------------------------------------------------------

Section 10.7. Limitation on Transactions with Affiliates. The Company will not,
and will not permit any Subsidiary to, enter into any transaction, including any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate unless:

(a) no Default or Event of Default would occur as a result thereof; and

(b) either (x) such transaction is (i) in the ordinary course of the business of
any Obligor that is a party thereto and (ii) upon fair and reasonable terms no
less favorable to any Obligor that is a party thereto or is affected thereby
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate, or (y) such transaction is a lease from a Subsidiary
holding title to Property to Getty Properties Corp. or (z) such transaction is
between the Company and any Subsidiary Guarantor or Subsidiary Guarantors.

Section 10.8. Limitation on Changes in Fiscal Year. Permit the fiscal year of
the Company to end on a day other than December 31, unless otherwise required by
any applicable law, rule or regulation.

Section 10.9. Limitation on Lines of Business; Creation of Subsidiaries;
Negative Pledges. The Company will not, and will not permit any Subsidiary to:

(a) except for Permitted Investments, engage in activities other than real
estate business and real estate related business activities, and in activities
permitted for real estate investment trusts under the Code, either directly or
through taxable REIT subsidiaries;

(b) create or acquire any Subsidiary after the date of the Closing, unless
(x) each holder of a Note has been provided with prior written notice of same
and (y) such Subsidiary shall have executed a Joinder to the Subsidiary
Guarantee, Environmental Indemnity and Equity Pledge; provided, however, any
such Subsidiary shall not be required to execute such Joinder until sixty
(60) days have elapsed from the date that such Subsidiary has acquired any
assets; provided further, however, no such Subsidiary shall be required to
execute such Joinder if such Subsidiary would be prohibited from guaranteeing
the obligations of the Company pursuant to the terms of any agreement to which
such Subsidiary is a party; or

(c) (i) create, assume, incur, permit or suffer to exist any Lien on any
Restricted Property or any direct or indirect ownership interest of the Company
in any Person owning any Restricted Property, now owned or hereafter acquired,
except for Permitted Encumbrances, (ii) permit (1) any Property, including,
without limitation, any Restricted Property or Qualified Real Estate Asset,
(2) any direct or indirect ownership interest in the Company, any Subsidiary or
any Subsidiary Guarantor, or (3) any other portion of the Collateral to be
subject to a Negative Pledge, or (iii) create, assume, incur, permit or suffer
to exist any Lien on other Collateral, or any direct or indirect ownership
interest of the Company in any Person owning any other Collateral, except for
Permitted Encumbrances.

 

42



--------------------------------------------------------------------------------

Section 10.10. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement. Notwithstanding the
foregoing, the Company shall be permitted to enter into one or more Swap
Agreements with respect to the Indebtedness evidenced by the Bank Loan Documents
or in respect of the Notes in an amount up to the principal amount of such
Indebtedness.

Section 10.11. Restricted Property Leases. Except as provided below, the Company
shall not, and shall not permit any Subsidiary to, enter into (x) any Restricted
Property Lease, (y) any material amendment, supplement or modification to a
Restricted Property Lease (other than any amendments, modifications and/or
supplements entered into pursuant to the express provisions of such Restricted
Property Lease or as provided in clause (A) below) or (z) a termination of any
Restricted Property Lease (other than arising from a default by the tenant
thereunder) without, in each case, the prior written consent of the Required
Holders, taking into consideration the creditworthiness of tenants and economic
terms of the applicable Restricted Property Lease, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, the consent of
the Required Holders shall not be required for (A) renewals, expansions or
extensions of any Restricted Property Lease in accordance with its terms, so
long as such Restricted Property Lease exists on or prior to the date of the
Closing or has otherwise been entered into in accordance with the terms of this
Agreement, including with the approval of the Required Holders (to the extent
required under the terms of this Agreement), (B) any immaterial amendments,
supplements or modifications to any Restricted Property Lease, and (C) new
Restricted Property Leases entered into with respect to (x) Properties
previously subject to a License Agreement or (y) newly acquired Properties. The
Company shall deliver to the holders of Notes a copy of any material amendment,
supplement or modification to any existing Restricted Property Lease entered
into by the Company within 30 days of the execution thereof. Upon the Company or
any of its Subsidiaries entering into a new Restricted Property Lease, the
Required Holders shall take into account any Net Operating Income derived from
such Restricted Property Lease in connection with determining the Loan-to-Value
Ratio provided that (1) such new Restricted Property Lease is a triple-net lease
solely with respect to Qualified Real Estate Assets, (2) such new Restricted
Property Lease is to an unaffiliated third party upon arms’-length, market terms
and the Company has delivered to the holders of the Notes a copy of such
Restricted Property Lease certified to be true, correct and complete, and
(3) the Company shall have executed and delivered to the holders of the Notes
notice of such new Restricted Property Lease in substantially the form of
Exhibit G attached hereto; provided, however, in no event shall the aggregate
amount of Net Operating Income (divided by the Cap Rate) ascribed to new
Restricted Property Leases entered into in accordance with this Section 10.11
account for more than 15% of the aggregate value of the components of clause
(b) of the definition of Loan-to-Value Ratio as of the date of determination,
unless (x) the Tenants thereunder are investment-grade entities or (y) the
Required Holders have reasonably approved the Tenants thereunder.

Section 10.12. Existing Indebtedness. The Company shall not enter into or
otherwise permit any amendment, supplement or modification to any Bank Loan
Documents without the prior written consent of the Required Holders, except as
expressly permitted under the Intercreditor Agreement.

 

43



--------------------------------------------------------------------------------

Section 10.13. Limitation on Pledges of Additional Collateral. The Company will
not, and will not permit any of its Subsidiaries to, pledge any additional
assets as Collateral (any such assets hereinafter referred to as “Additional
Collateral”) to or for the benefit of any of the Bank Lenders under the Bank
Loan Documents unless (i) the holders of Notes are simultaneously secured by the
Additional Collateral on an equal and ratable basis pursuant to documentation in
form and substance reasonably satisfactory to the Required Holders and (ii) the
Additional Collateral is made subject to the Intercreditor Agreement.

Section 10.14. Terrorism Sanctions Regulations. The Company will not and will
not permit any Controlled Entity (a) to become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person, or
(b) directly or indirectly to have any investment in or engage in any dealing or
transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder to be in violation
of any law or regulation of the type described in this Section 10.14 and in
Section 5.16 hereof applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions, or (c) to engage in any
activity that could subject such Person or any holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Sections 7.1, 7.2, 9.1, 9.6 or 9.15, or in Section 10; or

(d) the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any other Financing Document (other than any
Security Document) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or

(e) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder or any other Financing
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder or any other Financing Document, shall
prove to have been incorrect in any material respect when made or deemed made;
or

 

44



--------------------------------------------------------------------------------

(f) any event or condition occurs that results in (i) any Indebtedness of the
Company or any of its Subsidiaries for which the then outstanding principal
amount exceeds $10,000,000 becoming due prior to its maturity or its regularly
scheduled dates of payment, or (ii) the Company or any Subsidiary becoming
obligated to purchase or repay Indebtedness in an aggregate principal amount in
excess of $10,000,000 or one or more Persons having the right to require the
Company or any Subsidiary so to purchase or repay such Indebtedness (other than
the passage of time or the right of the holder of Indebtedness to convert such
Indebtedness into equity interests), prior to its scheduled maturity and any
event or condition that enables or permits the holder or holders of any such
Indebtedness or any trustee or agent on its or their behalf to cause any such
Indebtedness to become due, following the expiration of any applicable cure
period (after the receipt of any requisite notice) with respect thereto, and/or
to require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause (f) shall not apply to
secured Indebtedness that becomes due or is required to be repurchased as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness so long as such Indebtedness is not otherwise prohibited pursuant
to the terms of this Agreement; or

(g) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

(i) one or more final judgments or orders for the payment of money aggregating
in excess of $5,000,000, including, without limitation, any such final order
enforcing a binding arbitration decision, are rendered against one or more of
the Company and its Subsidiaries and which judgments are not, within 60 days
after entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay; or

 

45



--------------------------------------------------------------------------------

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Holders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to have a Material Adverse Effect; or

(k) any Financing Document shall cease to be in full force and effect in any
material respect or any Obligor or any Affiliate of an Obligor shall so assert;
or

(l) The Company shall cease, for any reason, to maintain its status as a real
estate investment trust under Sections 856 through 860 of the Code; or

(m) at any time the Company or any of its Subsidiaries shall be required to take
any actions in respect of environmental remediation and/or environmental
compliance, the aggregate expenses, fines, penalties or other charges (excluding
any expenses voluntary incurred by the Company or its Subsidiaries and not
required by law) with respect to which, in the judgment of the Required Holders,
could reasonably be expected to exceed $12,500,000 in the aggregate, during the
term of this Agreement; provided that for purposes of determining compliance
with this clause (m), such amounts shall not include the expenses, fines,
penalties and other charges that the Company estimates will be due in connection
with those environmental remediation and/or environmental compliance procedures
and actions in existence as of the date of the Closing and described on Schedule
11.1 attached hereto and provided further that, any such remediation or
compliance shall not be taken into consideration for the purposes of determining
whether an Event of Default has occurred pursuant to this clause (m) if:

(i) such remediation or compliance is being contested by the Company or the
applicable Subsidiary in good faith by appropriate proceedings; or

(ii) such remediation or compliance is satisfactorily completed within 90 days
from the date on which the Company or the applicable Subsidiary receives notice
that such remediation or compliance is required, unless such remediation or
compliance cannot reasonably be completed within such 90 day period in which
case such time period shall be extended for a period of time reasonably
necessary to perform such compliance or remediation using diligent efforts (but
not to exceed 180 days, if the continuance of such remediation or compliance
beyond such 180 day period, in the reasonable judgment of the Required Holders,
could reasonably be expected to have a Material Adverse Effect); or

(n) the Company or any Subsidiary shall fail to comply with the terms of any
Incorporated Provision (beyond any grace or cure period applicable to such
Incorporated Provision provided in the underlying document from which it was
incorporated pursuant to Section 9.10 hereof); or

 

46



--------------------------------------------------------------------------------

(o) (i) any party to any Security Document (other than a holder of a Note)
shall, for any reason, fail to comply with any of the terms or provisions
thereof, or shall not (or shall be unable to) perform its obligations thereunder
(beyond any period of grace provided in such Security Document or, to the extent
that no grace or cure period is provided in such Security Document, within 30
days after the earlier of (A) a Responsible Officer obtaining actual knowledge
of such default and (B) the Company receiving written notice of such default
from any holder of a Note (any such written notice to be identified as a “notice
of default” and to refer specifically to this Section 11(o)), or (ii) any
Security Document shall cease (other than in accordance with the Financing
Documents) to create a valid security interest in or other Lien on the
Collateral purported to be covered thereby and such Collateral is not subject to
a valid security interest or Lien under another Security Document, or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Liens permitted under the Security
Documents, and such failure is not remedied within 10 days after the Company
receiving written notice of such default from any holder of a Note (any such
written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(o)), the Collateral Agent, the Bank Agent or any
Bank Lender; or

(p) any “Event of Default” under (and as defined in) the Bank Loan Documents
shall occur.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration.

(a) If an Event of Default with respect to the Company described in
Section 11(g) or (h) (other than an Event of Default described in clause (i) of
Section 11(g) or described in clause (vi) of Section 11(g) by virtue of the fact
that such clause encompasses clause (i) of Section 11(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at their option, by notice or notices to the Company, declare all
the Notes then outstanding to be immediately due and payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties

 

47



--------------------------------------------------------------------------------

hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount by the Company in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.

Section 12.2. Other Remedies.

(a) If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any other Financing
Document, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

(b) In addition to, and in no way limiting, the foregoing remedies, but subject
to the terms of the Intercreditor Agreement, upon the occurrence of an Event of
Default, each holder of any Note at the time outstanding shall have the
following remedies available, which remedies may be exercised at the same or
different times as each other or as the remedies set forth in Sections 12.1 or
12.2(a):

(i) such holder may exercise all other rights and remedies under any and all of
the other Financing Documents, including, without limitation, directing the
Collateral Agent to exercise its foreclosure rights under the Security
Documents; provided, however, after the Intercreditor Agreement has been
terminated, such holder may not direct the Collateral Agent to exercise its
foreclosure rights under the Security Documents except as part of or in
connection with a joint direction or instruction from the Required Holders to
exercise such rights;

(ii) such holder may exercise all other rights and remedies it may have under
any applicable law; and

(iii) to the extent permitted by applicable law, such holder shall be entitled
to the appointment of a receiver or receivers for the assets and properties of
the Company and its Subsidiaries, without notice of any kind whatsoever and
without regard to the adequacy of any security for the obligations of the
Company hereunder or under the other Financing Documents or the solvency of any
party bound for its payment, to take possession of all or any portion of the
Restricted Properties or other Collateral, and to exercise such power as the
court shall confer upon such receiver.

 

48



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything else contained herein to the contrary,
but subject to the terms of the Intercreditor Agreement, in no event shall any
holder of any Note at the time outstanding exercise any rights or remedies under
the Financing Documents with respect to any Restricted Property that has a
Material Environmental Issue without the prior consent of all holders of Notes
at the time outstanding, including, without limitation, commencing and/or
consummating a foreclosure of such Restricted Property, having a receiver
appointed for such Restricted Property or exercising its rights to collect rents
with respect to such Restricted Property.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 18, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
any Financing Document upon any holder thereof shall be exclusive of any other
right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 16, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
reasonable out-of-pocket costs and expenses of such holder and the Collateral
Agent incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.

 

49



--------------------------------------------------------------------------------

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 19(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 19(iii)) of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such loss,
theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company (provided that if the holder of such Note is, or is
a nominee for, an original Purchaser or another holder of a Note with a minimum
net worth of at least $100,000,000 or a Qualified Institutional Buyer, such
Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

 

50



--------------------------------------------------------------------------------

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank, N.A. in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by wire transfer in accordance with the
instructions specified for such purpose below such Purchaser’s name in Schedule
A, or in accordance with such other instructions as such Purchaser shall have
from time to time specified to the Company in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

SECTION 15. GUARANTEE.

Section 15.1. Unconditional Guarantee. Each Subsidiary Guarantor hereby
irrevocably, unconditionally and jointly and severally with the other Subsidiary
Guarantors guarantees to each holder, the due and punctual payment in full of
(a) the principal of, Make-Whole Amount, if any, and interest on (including,
without limitation, interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), and any other amounts due under, the Notes when and
as the same shall become due and payable (whether at stated maturity or by
required or optional prepayment or by acceleration or otherwise) and (b) any
other sums which may become due under the terms and provisions of the Notes,
this Agreement or any other Financing Document (all such obligations described
in clauses (a) and (b) above are herein called the “Guaranteed Obligations”).
The guarantee in the preceding sentence (the “Unconditional Guarantee”) is an
absolute, present and continuing guarantee of payment and not of collectability
and is in no way conditional or contingent upon any attempt to collect from the
Company or any other guarantor of the Guaranteed Obligations (including, without
limitation, any other Subsidiary Guarantor) or upon any other action, occurrence
or circumstance whatsoever. In the event that the Company shall fail so to pay
any of such Guaranteed Obligations, each Subsidiary Guarantor jointly and
severally agrees to pay the same when due to the holders entitled thereto,
without demand, presentment, protest or notice of any kind, in U.S. dollars,
pursuant to the requirements for payment specified in the Notes and this
Agreement. Each default in payment of any of the

 

51



--------------------------------------------------------------------------------

Guaranteed Obligations shall give rise to a separate cause of action hereunder
and separate suits may be brought hereunder as each cause of action arises. Each
Subsidiary Guarantor agrees that the Notes issued in connection with this
Agreement may (but need not) make reference to this Section 15.

Each Subsidiary Guarantor hereby acknowledges and agrees that it’s liability
hereunder is joint and several with the other Subsidiary Guarantors and any
other Person(s) who may guarantee the obligations and Indebtedness under and in
respect of the Financing Documents.

Section 15.2. Obligations Absolute. The obligations of each Subsidiary Guarantor
hereunder shall be primary, absolute, irrevocable and unconditional,
irrespective of the validity or enforceability of the Notes, this Agreement, any
other Financing Document or any other instrument referred to therein or herein,
shall not be subject to any counterclaim, setoff, deduction or defense based
upon any claim a Subsidiary Guarantor may have against the Company or any holder
or otherwise, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not such Subsidiary Guarantor shall have any
knowledge or notice thereof), including, without limitation: (a) any amendment
to, modification of, supplement to or restatement of the Notes, this Agreement,
any other Financing Document or any other instrument referred to therein or
herein (it being agreed that the joint and several obligations of each
Subsidiary Guarantor hereunder shall apply to the Notes, this Agreement or any
other Financing Document as so amended, modified, supplemented or restated) or
any assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance, enforcement, realization or release of any security for
the Notes (or any application of the proceeds thereof as the holders, in their
sole discretion, may determine) or the addition, substitution or release of any
other Subsidiary Guarantor or any other entity or other Person primarily or
secondarily liable in respect of the Guaranteed Obligations; (b) any waiver,
consent, extension, indulgence, enforcement, failure to enforce or other action
or inaction under or in respect of the Notes, this Agreement, any other
Financing Document or any other instrument referred to therein or herein;
(c) any bankruptcy, insolvency, arrangement, reorganization, readjustment,
composition, liquidation or similar proceeding with respect to the Company, any
other Subsidiary Guarantor or any of their respective properties; (d) any
merger, amalgamation or consolidation of any Subsidiary Guarantor or of the
Company into or with any other Person or any sale, lease or transfer of any or
all of the assets of any Subsidiary Guarantor or of the Company to any Person;
(e) any failure on the part of the Company for any reason to comply with or
perform any of the terms of any other agreement with any Subsidiary Guarantor;
(f) any failure on the part of any holder to obtain, maintain, register or
otherwise perfect any security; or (g) any other event or circumstance which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor (whether or not similar to the foregoing), and in any event however
material or prejudicial it may be to any Subsidiary Guarantor or to any
subrogation, contribution or reimbursement rights any Subsidiary Guarantor may
otherwise have. Each Subsidiary Guarantor covenants that its obligations
hereunder will not be discharged except by indefeasible payment in full in cash
of all of the Guaranteed Obligations and all other obligations hereunder.

Section 15.3. Waiver. Each Subsidiary Guarantor unconditionally waives to the
fullest extent permitted by law, (a) notice of acceptance hereof, of any action
taken or omitted in reliance hereon and of any default by the Company or any
Subsidiary Guarantor in the payment

 

52



--------------------------------------------------------------------------------

of any amounts due under the Notes, this Agreement, any other Financing Document
or any other instrument referred to therein or herein, and of any of the matters
referred to in Section 15.2 hereof, (b) all notices which may be required by
statute, rule of law or otherwise to preserve any of the rights of any holder
against any Subsidiary Guarantor, including, without limitation, presentment to
or demand for payment from the Company or any Subsidiary Guarantor with respect
to any Note, notice to the Company or to any Subsidiary Guarantor of default or
protest for nonpayment or dishonor and the filing of claims with a court in the
event of the bankruptcy of the Company or any Subsidiary Guarantor, (c) any
right to require any holder to enforce, assert or exercise any right, power or
remedy including, without limitation, any right, power or remedy conferred in
this Agreement, the Notes or any other Financing Document, (d) any requirement
for diligence on the part of any holder and (e) any other act or omission or
thing or delay in doing any other act or thing which might in any manner or to
any extent vary the risk of any Subsidiary Guarantor or otherwise operate as a
discharge of any Subsidiary Guarantor or in any manner lessen the obligations of
any Subsidiary Guarantor hereunder.

Section 15.4. Obligations Unimpaired.

(a) The holders shall have no obligation to proceed against any additional or
substitute endorsers or guarantors or to pursue or exhaust any security provided
by the Company, any Subsidiary Guarantor or any other Person or to pursue any
other remedy available to the holders.

(b) If an event permitting the acceleration of the maturity of the principal
amount of any Notes shall exist and such acceleration shall at such time be
prevented or the right of any holder to receive any payment on account of the
Guaranteed Obligations shall at such time be delayed or otherwise affected by
reason of the pendency against the Company, any Subsidiary Guarantor or any
other guarantor of a case or proceeding under a bankruptcy or insolvency law,
each Subsidiary Guarantor agrees that, for purposes of this Section 15 and its
obligations hereunder, the maturity of such principal amount shall be deemed to
have been accelerated with the same effect as if the holder thereof had
accelerated the same in accordance with the terms of Section 12, and the
Subsidiary Guarantors shall forthwith pay such accelerated Guaranteed
Obligations.

Section 15.5. Subrogation and Subordination.

(a) No Subsidiary Guarantor will exercise any rights which it may have acquired
by way of subrogation under this Section 15, by any payment made hereunder or
otherwise, or accept any payment on account of such subrogation rights, or any
rights of reimbursement, contribution or indemnity or any rights or recourse to
any security for the Notes or this Section 15 unless and until all of the
Guaranteed Obligations shall have been indefeasibly paid in full in cash.

(b) Each Subsidiary Guarantor hereby subordinates the payment of all
Indebtedness and other obligations of the Company or any other guarantor of the
Guaranteed Obligations owing to such Subsidiary Guarantor, whether now existing
or hereafter arising, including, without limitation, all rights and claims
described in clause (a) of this Section 15.5, to the indefeasible payment in
full in cash of all of the Guaranteed Obligations. If the Required

 

53



--------------------------------------------------------------------------------

Holders so request, any such Indebtedness or other obligations shall be enforced
and performance received by a Subsidiary Guarantor as trustee for the holders
and the proceeds thereof shall be paid over to the holders promptly, in the form
received (together with any necessary endorsements) to be applied to the
Guaranteed Obligations, whether matured or unmatured, as may be directed by the
Required Holders, but without otherwise reducing or affecting in any manner the
liability of any Subsidiary Guarantor under this Section 15.

(c) Subject to the terms of the Contribution Agreement, if any amount or other
payment is made to or accepted by any Subsidiary Guarantor in violation of
either of the preceding clauses (a) and (b) of this Section 15.5, such amount
shall be deemed to have been paid to such Subsidiary Guarantor for the benefit
of, and held in trust for the benefit of, the holders and shall be paid over to
the holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Subsidiary Guarantor under this
Section 15.

(d) Each Subsidiary Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and that its agreements set forth in this Section 15 are knowingly made in
contemplation of such benefits.

Section 15.6. Information Regarding the Company. Each Subsidiary Guarantor now
has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Company. No
holder shall have any duty or responsibility to provide any Subsidiary Guarantor
with any credit or other information concerning the affairs, financial condition
or business of the Company which may come into possession of the holders. Each
Subsidiary Guarantor has granted the Unconditional Guarantee without reliance
upon any representation by the holders including, without limitation, with
respect to (a) the due execution, validity, effectiveness or enforceability of
any instrument, document or agreement evidencing or relating to any of the
Guaranteed Obligations or any loan or other financial accommodation made or
granted to the Company, (b) the validity, genuineness, enforceability,
existence, value or sufficiency of any property securing any of the Guaranteed
Obligations or the creation, perfection or priority of any lien or security
interest in such property or (c) the existence, number, financial condition or
creditworthiness of other guarantors or sureties, if any, with respect to any of
the Guaranteed Obligations.

Section 15.7. Reinstatement of Guarantee. The Unconditional Guarantee under this
Section 15 shall continue to be effective, or be reinstated, as the case may be,
if and to the extent at any time payment, in whole or in part, of any of the
sums due to any holder on account of the Guaranteed Obligations is rescinded or
must otherwise be restored or returned by a holder upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company, any other
Obligor or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company, any other Obligor or any other guarantors or any part of its or
their property, or otherwise, all as though such payments had not been made.

 

54



--------------------------------------------------------------------------------

Section 15.8. Subrogation and Contribution Rights. Notwithstanding anything in
this Section 15 to the contrary, to the fullest extent permitted by applicable
law, each Subsidiary Guarantor acknowledges and agrees that with respect to each
of the Subsidiary Guarantors’ relative liability under the Unconditional
Guarantee, each Subsidiary Guarantor possesses, and has not waived,
corresponding rights of contribution, subrogation, indemnity, and reimbursement
relative to the other Subsidiary Guarantors in accordance with, and as further
set forth in, the Contribution Agreement.

Section 15.9. Term of Guarantee. The Unconditional Guarantee and all guarantees,
covenants and agreements of each Subsidiary Guarantor contained in this
Section 15 shall continue in full force and effect and shall not be discharged
until such time as all of the Guaranteed Obligations and all other obligations
under the Financing Documents shall be indefeasibly paid in full in cash and
shall be subject to reinstatement pursuant to Section 15.7.

Section 15.10. Release of Subsidiary Guarantors. Anything in this Agreement or
the other Financing Documents to the contrary notwithstanding, any Subsidiary
Guarantor which ceases for any reason to be a guarantor or other obligor in
respect of the obligations under the Bank Loan Documents shall, simultaneously
therewith, be automatically deemed released from the Unconditional Guarantee and
all its guarantees, covenants and agreements as a Subsidiary Guarantor, provided
that, (a) after giving effect to such release, no Default or Event of Default
shall have occurred and be continuing, (b) no amount then shall be due and
payable with respect to the Guaranteed Obligations and (c) the Company shall
have paid to the holders of Notes pro rata compensation or consideration, or
provided equal credit support, to any compensation or consideration paid to the
Bank Lenders, or credit support (if any) provided to the Bank Lenders, under the
Bank Credit Agreement in connection with the termination of such Subsidiary
Guarantor’s guaranty under the Bank Loan Documents.

Section 15.11. Savings Clause. Anything contained in this Agreement or the other
Financing Documents to the contrary notwithstanding, the obligations of each
Subsidiary Guarantor hereunder shall be limited to a maximum aggregate amount
equal to the greatest amount that would not render such Subsidiary Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Subsidiary Guarantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws (specifically excluding, however, any liabilities of
such Subsidiary Guarantor (a) in respect of intercompany indebtedness to the
Company or an Affiliate of the Company to the extent that such indebtedness
would be discharged in an amount equal to the amount paid by such Subsidiary
Guarantor hereunder and (b) under any guaranty of senior unsecured indebtedness
or Indebtedness subordinated in right of payment to the Guaranteed Obligations
which guaranty contains a limitation as to maximum amount similar to that set
forth in this Section, pursuant to which the liability of such Subsidiary
Guarantor hereunder is included in the liabilities taken into account in
determining such maximum amount) and after giving effect as assets to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, contribution, reimbursement or similar rights of
such Subsidiary Guarantor pursuant to (i) applicable law or (ii) any agreement
providing for an equitable allocation among such Subsidiary Guarantor and of
Affiliates of the Company of obligations arising under guaranties by such
parties.

 

55



--------------------------------------------------------------------------------

SECTION 16. EXPENSES, ETC.

Section 16.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all reasonable out-of-pocket costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other holder of a Note in connection with such
transactions and in connection with the preparation and administration of this
Agreement, and the other Financing Documents or any amendments, waivers or
consents under or in respect of this Agreement or any other Financing Document
(whether or not such amendment, waiver or consent becomes effective) within 15
Business Days after the Company’s receipt of any invoice therefor, including,
without limitation: (a) the reasonable costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement or any other Financing Document, including, without
limitation, rights against or in respect of the Collateral, or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or any other Financing Document, or by reason of
being a holder of any Note, (b) the reasonable costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the other
Financing Documents, (c) the costs and expenses incurred in connection with the
initial filing of this Agreement and all related documents and financial
information with the SVO provided, that such costs and expenses under this
clause (c) shall not exceed $5,000, and (d) the costs of any environmental
reports, reviews or Appraisals commissioned by the Required Holders as permitted
hereunder. In the event that any such invoice is not paid within 15 Business
Days after the Company’s receipt thereof, interest on the amount of such invoice
shall be due and payable at the Default Rate commencing with the 16th Business
Day after the Company’s receipt thereof until such invoice has been paid. The
Company will pay, and will save each Purchaser and each other holder of a Note
harmless from, (i) all claims in respect of any fees, costs or expenses, if any,
of brokers and finders (other than those, if any, retained by a Purchaser or
other holder in connection with its purchase of the Notes) in connection with
the purchase of the Notes and (ii) any and all wire transfer fees that any bank
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note.

Section 16.2. Survival. The obligations of the Company under this Section 16
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of any Financing Document, and the termination of this
Agreement.

SECTION 17. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to any Financing
Document shall be deemed representations and warranties of the Company under
this Agreement. Subject to the preceding sentence, the Financing Documents
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

56



--------------------------------------------------------------------------------

SECTION 18. AMENDMENT AND WAIVER.

Section 18.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

(a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing;

(b) no amendment or waiver may, without the written consent of the holder of
each Note at the time outstanding, (i) subject to Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of (x) interest on the Notes or (y) the Make-Whole Amount,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any amendment or waiver, or (iii) amend any of
Sections 8 (except as set forth in the second sentence of Section 8.2 and
Section 18.1(d)), 11(a), 11(b), 12, 18 or 20;

(c) no amendment or waiver may, without the written consent of each holder of a
Note affected thereby, release any material portion of the Collateral, except in
accordance with the terms of the Intercreditor Agreement;

(d) Section 8.6 may be amended or waived to permit offers to purchase made by
the Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions only with the written consent of
the Company and the Super-Majority Holders; and

(e) the definition of “Loan-to-Value Ratio” may be amended only with the written
consent of the Company and the Super-Majority Holders.

Section 18.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of any other Financing Document. The Company will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to this Section 18 or any other Financing Document to each holder of a Note
promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.

 

57



--------------------------------------------------------------------------------

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by such
holder of any waiver or amendment of any of the terms and provisions hereof or
of any other Financing Document unless such remuneration is concurrently paid,
or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of a Note even if such
holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 18 or any other Financing Document by a holder of a Note that has
transferred or has agreed to transfer its Note to the Company, any Subsidiary or
any Affiliate of the Company (either pursuant to a waiver under Section 18.1(d)
or subsequent to Section 8.6 having been amended pursuant to Section 18.1(d)) in
connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

Section 18.3. Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 18 or any other Financing Document applies equally to
all holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or any other Financing Document shall
operate as a waiver of any rights of any holder of such Note.

Section 18.4. Notes Held by Company, etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under any Financing Document, or have directed the taking
of any action provided thereunder to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

SECTION 19. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

 

58



--------------------------------------------------------------------------------

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to Getty Realty Corp., 125 Jericho Turnpike, Jericho,
New York 11753, Attention of Chief Financial Officer (Telecopy No. (516)
478-5403 with copies to: (x) Getty Realty Corp., 125 Jericho Turnpike, Jericho,
New York 11753, Attention Chief Legal Officer (Telecopy No. (516) 478-5490 and
(y) DLA Piper LLP (US), 203 N. LaSalle Street, Suite 1900, Chicago, Illinois
60601, Attention: James M. Phipps, Esq. (Telecopy No. (312) 251-5735), or at
such other address as the Company shall have specified to the holder of each
Note in writing; provided that the failure to deliver a copy under (y) above
shall not affect the effectiveness of the delivery of such notice or other
communication to the Company.

Notices under this Section 19 will be deemed given only when actually received.

SECTION 20. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 20 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 21. CONFIDENTIAL INFORMATION.

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to the Financing Documents that is proprietary in nature, provided that
such term does not include information that (a) was publicly known or otherwise
known to such Purchaser prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by such Purchaser or any
Person acting on such Purchaser’s behalf, (c) otherwise becomes known to such
Purchaser other

 

59



--------------------------------------------------------------------------------

than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys, trustees and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its auditors, financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with this Section 21, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by this Section 21),
(v) any Person from which it offers to purchase any Security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 21), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (x) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser; (y) in connection
with any subpoena or other legal process; provided, however, that in the event a
Purchaser or holder of any Note receives a subpoena or other legal process to
disclose Confidential Information to any party, such Purchaser or holder shall,
if legally permitted, notify the Company thereof as soon as possible after such
Purchaser or holder has determined that it will respond to such subpoena or
legal process so that the Company may seek a protective order or other
appropriate remedy; provided further, however, that notwithstanding the
foregoing, no such Purchaser or holder shall be subject to any liability for
responding to such subpoena or legal process regardless of whether the Company
shall have been able to obtain such a protective order or avail itself of such
other appropriate remedy; or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser may reasonably determine such delivery
and disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or any other Financing Document. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 21 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying this Section 21.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to any Financing Document, any Purchaser or holder of a
Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 21, this Section 21 shall not be amended
thereby and, as between such Purchaser or such holder and the Company, this
Section 21 shall supersede any such other confidentiality undertaking.

 

60



--------------------------------------------------------------------------------

SECTION 22. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 22),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. Notwithstanding the foregoing, no such substitution shall release
such original Purchaser from its obligations hereunder until the Company’s
receipt in full of the purchase price for the Notes. In the event that such
Substitute Purchaser is so substituted as a Purchaser hereunder and such
Substitute Purchaser thereafter transfers to such original Purchaser all of the
Notes then held by such Substitute Purchaser, upon receipt by the Company of
notice of such transfer, any reference to such Substitute Purchaser as a
“Purchaser” in this Agreement (other than in this Section 22), shall no longer
be deemed to refer to such Substitute Purchaser, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.

SECTION 23. INDEMNITY; DAMAGE WAIVER.

(a) The Company and each Subsidiary Guarantor shall indemnify each Purchaser,
each holder from time to time of a Note, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of:

(i) the execution or delivery of this Agreement, any other Financing Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby;

(ii) any Note or the use of the proceeds therefrom;

(iii) any actual or alleged presence or release of Hazardous Substances on or
from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Liability related in any way to the Company or any of its
Subsidiaries; or

(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto;

 

61



--------------------------------------------------------------------------------

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, gross negligence or willful misconduct
of such Indemnitee. In addition, the indemnification set forth in this
Section 23 in favor of any Related Party shall be solely in their respective
capacities as a director, officer, agent or employee, as the case may be.

(b) To the extent permitted by applicable law, no Obligor shall assert, and each
Obligor hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Note or the use of the
proceeds thereof.

SECTION 24. MISCELLANEOUS.

Section 24.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 24.2. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP; provided that, if the Company notifies the Required
Holders that the Company requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the Required
Holders notify the Company that the Required Holders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Except as otherwise specifically provided herein, (i) all computations
made pursuant to this Agreement shall be made in accordance with GAAP, and
(ii) all financial statements shall be prepared in accordance with GAAP. For
purposes of determining compliance with this Agreement (including, without
limitation, Section 9, Section 10 and the definition of “Indebtedness”), any
election by the Company to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

Section 24.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

62



--------------------------------------------------------------------------------

Section 24.4. Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Section 24.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 24.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York pursuant to Section 5-1401 of the General Obligation Law
of the State of New York.

Section 24.7. Jurisdiction and Process; Waiver of Jury Trial.

(a) Each Obligor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, each
Obligor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) Each Obligor consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in this
Section 24.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 19 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Obligor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 24.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Obligor in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

63



--------------------------------------------------------------------------------

(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

*    *    *    *    *

 

64



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Obligors.

 

Very truly yours, GETTY REALTY CORP. By:     Name: Title: GETTY PROPERTIES CORP.
GETTY TM CORP. AOC TRANSPORT, INC. GETTYMART INC. LEEMILT’S PETROLEUM, INC.
SLATTERY GROUP INC. GETTY HI INDEMNITY, INC. GETTY LEASING, INC. GTY NY LEASING,
INC. GTY MA/NH LEASING, INC. GTY MD LEASING, INC. By:     Name: David B.
Driscoll Title: President and Chief Executive Officer

 

POWER TEST REALTY COMPANY

LIMITED PARTNERSHIP

By:   Getty Properties Corp., its General Partner   By:       Name:   David B.
Driscoll   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:     Name: Title: Vice President

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:   Prudential Investment
Management, Inc., as investment manager By:     Name: Title: Vice President

 

2



--------------------------------------------------------------------------------

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

[***]1

 

 

1  [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Additional Collateral” is defined in Section 10.13.

“Additional Leased Properties” means those properties which are subject to the
Additional Leases, including as of the date hereof those properties identified
on Schedule 5.21(a)(2) attached hereto.

“Additional Leases” means those leases identified on Schedule 5.21(b)(2)
attached hereto, as such Schedule may be modified to add or remove leases after
the date hereof in accordance with the terms hereof.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Debt” means, on any date of determination, (a) the aggregate amount
of indebtedness outstanding under the Bank Loan Documents and the Financing
Documents on such date, plus (b) all other Indebtedness incurred by the Company
and its Subsidiaries, including, without limitation, Capital Lease Obligations,
that is outstanding on such date.

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Appraisal” means, with respect to any Mortgaged Property Lease, (a) from the
date of Closing until the first date that a new appraisal of such Mortgaged
Property Lease is obtained pursuant to Section 10.1 of this Agreement or
Section 6.01 of the Bank Credit Agreement, the appraisal of such Mortgaged
Property Lease delivered to the Purchasers pursuant to Section 4.13(g) hereof,
and (b) at any time thereafter, the most recent appraisal of such Mortgaged
Property Lease issued to (i) the holders of Notes pursuant to Section 10.1 of
this Agreement or (ii) the Bank Agent and/or the Bank Lenders pursuant to
Section 6.01 of the Bank Credit Agreement, a copy of which shall have been
provided to the holders of Notes; provided that if such appraisal is to be
delivered pursuant Section 10.1 such appraisal shall be a “Member of the
Appraisal Institute” appraisal reasonably acceptable to the Required Holders as
to form, substance and appraisal date), prepared by a professional appraiser
reasonably acceptable to the Required Holders.

 

Schedule B-1



--------------------------------------------------------------------------------

“Appraised Value” means, with respect to any Mortgaged Property Lease (other
than the White Oak Lease) at any time, the lesser of (a) the Appraised Value as
determined by and provided in the most recent Appraisal of such Mortgaged
Property Lease at such time; provided, that if the Bank Agent or the Bank
Lenders have adjusted the value downward in accordance with the terms of the
Bank Credit Agreement, then the “Appraised Value” shall equal such lesser value,
and (b) to the extent that the Required Holders have the right to require a
revaluation pursuant to clause (i) of the last paragraph of Section 10.1, the
“as is” market value of such Mortgaged Property Lease as reflected in the most
recent Appraisal of such Mortgaged Property Lease as the same may have been
reasonably adjusted downward by the Required Holders based upon its internal
review of such Appraisal which is based on criteria and factors then generally
used and considered by the Required Holders in determining the value of similar
real estate properties or leases, which review shall be conducted prior to
acceptance of such Appraisal by the Required Holders, and further adjusted to
account for (i) any Environmental Liability or Remediation costs or expenses
reasonably expected to be associated with any Property subject to such Mortgaged
Property Lease based upon the Environmental Reports, and (ii) any anticipated
Tank replacement costs and/or financing or Liens affecting any Tanks, in each
case to the extent not already accounted for in the Appraised Value.

“Bank Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative
agent for the Bank Lenders under the Bank Credit Agreement.

“Bank Credit Agreement” means the Credit Agreement, dated as of the date hereof,
among the Company, the Bank Agent and the lenders from time to time party
thereto, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.

“Bank Lenders” means the lenders from time to time party to the Bank Credit
Agreement.

“Bank Loan Documents” means, collectively, the Bank Credit Agreement and all
other Loan Documents, as such term is defined in the Intercreditor Agreement.

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Cap Rate” means nine percent (9%).

“CapEx Reserve” means a capital expenditure reserve equal to $10,000 for each
Property that is subject to both (a) a License Agreement and (b) an Interim
Supply Agreement.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

Schedule B-2



--------------------------------------------------------------------------------

“Casualty Event” means the occurrence of any casualty to or condemnation of any
of the Restricted Properties or any portion thereof.

“Change in Control” is defined in Section 8.7(h).

“Change in Control Prepayment Amount” means, with respect to any Note at any
date of determination (a) prior to the first anniversary of the date of the
Closing, an amount equal to 2% of the outstanding principal amount of such Note
on such date and (b) on or after the first anniversary of the date of the
Closing, the Make Whole Amount with respect to such Note determined as of such
date.

“Change in Control Prepayment Date” is defined in Section 8.7(c).

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” is defined in Section 1(c).

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Collateral Agent under the Intercreditor Agreement.

“Company” is defined in the introductory paragraph of this Agreement.

“Confidential Information” is defined in Section 21.

“Contribution Agreement” is defined in Section 4.15.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Event” is defined in Section 8.7.

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Debt to EBITDA Ratio” means, as of any date of determination, the ratio of
Aggregate Debt to EBITDA as of the end of the most recently ended fiscal
quarter.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

Schedule B-3



--------------------------------------------------------------------------------

“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. in New York, New York as its “base” or “prime” rate.

“Deposit Account” means any deposit account established subject to a Deposit
Account Control Agreement.

“Deposit Account Control Agreement” means a Blocked Account Control Agreement
among the Company, the Collateral Agent and JPMorgan Chase Bank, N.A. (or
another Bank Lender), as depositary bank, substantially in the form of Exhibit B
attached hereto, as amended, restated or otherwise modified from time to time.

“Designated Proceeds” means the proceeds of each of the following: (a) the
issuance of any additional Equity Interests by the Company or any of its
Subsidiaries, (b) any payment as a result of any judgment or settlement with
respect to litigation involving the Company or any of its Subsidiaries
(including, without limitation, the Lukoil Dispute), (c) the incurrence of
additional Indebtedness by the Company or any of its Subsidiaries other than
with respect to (i) non-recourse Indebtedness assumed or incurred by the Company
or any of its Subsidiaries in connection with an acquisition of a Property or
Properties and (ii) non-recourse mortgage Indebtedness secured by Properties
other than the Restricted Properties up to, in the aggregate, not in excess of
10% of the Company’s Tangible Net Worth, and (d) with respect to any Casualty
Event, an amount equal to the difference of (i) the aggregate amount of
insurance proceeds and condemnation awards received in respect of such Casualty
Event, minus (ii) the sum of the aggregate amount of insurance proceeds and
condemnation awards (A) paid to the Tenant in accordance with the applicable
Restricted Property Lease and (B) applied to the repair or restoration of the
applicable Properties in accordance with the Financing Documents.

“Designated Proceeds Prepayment Date” is defined in Section 8.3(a).

“Designated Proceeds Prepayment Offer” is defined in Section 8.3(a).

“Disclosure Documents” is defined in Section 5.3.

“EBITDA” means, on any date of determination, (x) the consolidated net income of
the Company and its Subsidiaries for the then most recently ended fiscal
quarter, after deduction for environmental expenses (without duplication) and
adjusted for straight-line rents and net amortization of above-market and
below-market leases, and deferred financing leases, plus income taxes, interest
expense, depreciation, amortization and calculated exclusive of (i) gains or
losses on sales of operating real estate and marketable securities incurred
during such fiscal quarter, (ii) other extraordinary items incurred during such
fiscal quarter, (iii) one-time cash charges incurred during such fiscal quarter
with respect to (x) the original closing of the Bank Loans and the purchase of
the Notes during the fiscal quarter that includes the date of the Closing or
(y) continued compliance by the Company with the terms and conditions of the
Bank Loan Documents and the Financing Documents, including, without limitation,
legal fees, (iv) non-cash impairments taken in accordance with GAAP during such
fiscal quarter, all determined in accordance with GAAP and (v) any rent or other
revenue that has been earned by the

 

Schedule B-4



--------------------------------------------------------------------------------

Company or its Subsidiaries during such fiscal quarter but not yet actually paid
to the Company or its Subsidiaries, unless otherwise set off from net income,
multiplied by (y) four (4). EBITDA will be calculated on a pro forma basis to
take into account the impact of any Property acquisitions and/or dispositions
made by the Company or its Subsidiaries during the most recently ended fiscal
quarter, as well as any long-term leases signed during such fiscal quarter, as
if such acquisitions, dispositions and/or lease signings occurred on the first
day of such fiscal quarter.

“EBITDAR” means for any Person, as of any date of determination, the sum of
(x) EBITDA plus (y) (i) rent expenses exclusive of non-cash rental expense
adjustments for the then most recently ended fiscal quarter, (ii) multiplied by
four (4).

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, made by the Company and each of the Subsidiary
Guarantors in favor of the Collateral Agent, for the benefit of the holders of
Notes and the other “Indemnified Persons” as defined therein, substantially in
the form of Exhibit C attached hereto, as amended, restated or otherwise
modified from time to time.

“Environmental Laws” has the meaning set forth in the Environmental Indemnity.

“Environmental Liability” has the meaning set forth in the Environmental
Indemnity.

“Environmental Reports” has the meaning set forth in the Environmental
Indemnity.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Pledge” means that certain Pledge and Security Agreement, dated as of
the date hereof, made by the Company and each of the Subsidiary Guarantors in
favor of the Collateral Agent, substantially in the form of Exhibit D attached
hereto, as amended, restated or otherwise modified from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated

 

Schedule B-5



--------------------------------------------------------------------------------

funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Company or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Company or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Financing Documents” means this Agreement, the Notes, the Intercreditor
Agreement, the Environmental Indemnity and the Security Documents, and each
other agreement executed and delivered to or for the benefit of the holders of
Notes in connection with the transactions contemplated hereby, as each may be
amended, restated, supplemented or otherwise modified from time to time.

“Fixed Charge Coverage Ratio” means, as of the date of determination, the ratio
of (a) EBITDAR (less any cash environmental remediation payments during the
preceding twelve (12) months (net of any amounts received from any available
State environmental funds and net of any non-cash environmental accretion
expense) and the required CapEx Reserves) as of the end of the most recently
ended fiscal quarter, to (b) the sum of all interest incurred (accrued, paid or
capitalized and determined based upon the actual interest rate) plus regularly
scheduled principal payments paid with respect to Indebtedness (excluding
optional prepayments and balloon principal payments due on maturity in respect
of any Indebtedness), plus rent expenses (exclusive of non-cash rental expense
adjustments), dividends on preferred stock or minority interest distributions,
with respect to this clause (b), all calculated with respect to the most
recently ended fiscal quarter and multiplied by four (4), and, with respect to
both clauses (a) and (b), all determined on a consolidated basis in accordance
with GAAP.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“Fraudulent Transfer Laws” is defined in Section 15.11.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

Schedule B-6



--------------------------------------------------------------------------------

“General Assignment” means that certain General Assignment and Security
Agreement, dated as of the date hereof, among the Company, each of the
Subsidiary Guarantors and the Collateral Agent, substantially in the form of
Exhibit E attached hereto.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, or anyone else
acting in an official capacity.

“Ground Leases” means those certain leases more particularly described on
Schedule 5.21(c).

“Guaranteed Obligations” is defined in Section 15.1.

“Hazardous Substances” has the meaning set forth in the Environmental Indemnity.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 18.2 and 19 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Incorporated Provision” means a term or condition with respect to Indebtedness
incorporated herein under Section 9.10.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to unfunded deposits or advances
of any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) net
obligations arising under Swap Agreements (to the extent required to be
reflected on the balance sheet of such Person in accordance with GAAP),
exclusive, however, of all accounts payable, accrued interest and expenses,
prepaid rents, security deposits and dividends and distributions declared but
not yet paid. The Indebtedness of any Person shall include the Indebtedness of
any other entity

 

Schedule B-7



--------------------------------------------------------------------------------

(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness shall not include any Intracompany Indebtedness.

“Indemnitee” is defined in Section 23(a).

“INHAM Exemption” is defined in Section 6.2(e).

“Initial Subsidiary Guarantors” is defined in the introductory paragraph of this
Agreement.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Intercreditor Agreement” is defined in Section 4.12.

“Interim Supply Agreement” means that certain Transitional Supply and Support
Services Agreement dated as of April 26, 2012, among the Company and Global
Montello Group Corp., and all amendments, modifications and supplements thereto.

“Intracompany Indebtedness” means any indebtedness whose obligor and obligee are
the Company and/or any Subsidiary of the Company.

“Joinder” means a joinder agreement substantially in the form of Exhibit A
attached hereto.

“Lease” means any lease, sublease and/or occupancy agreements under which the
Company or any Subsidiary of the Company is the landlord (or sub-landlord) or
lessor (or sub-lessor) affecting any Property or any part thereof now or
hereafter executed and all amendments, modifications or supplements thereto.

“License Agreements” means any license agreements under which the Company or any
Subsidiary of the Company is the licensor (or sub-licensor) affecting any
Property or any part thereof now or hereafter executed and all amendments,
modifications or supplements thereto.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

Schedule B-8



--------------------------------------------------------------------------------

“Loan-to-Value Ratio” means, as of any date of determination, the ratio
expressed as a percentage of (a) the sum of the (x) aggregate Total Credit
Exposure (as such term is defined in the Bank Credit Agreement on the date
hereof or as amended pursuant to an amendment approved by the Required Holders)
of all Bank Lenders on such date and, to the extent required to be reflected on
the balance sheet of the Company in accordance with GAAP, any obligations
outstanding on such date with respect to any Swap Agreements entered into in
connection therewith (marked-to-market as of the last day of the most recently
ended fiscal quarter), (y) then outstanding principal amount due under the
Financing Documents and, to the extent required to be reflected on the balance
sheet of the Company in accordance with GAAP, any obligations outstanding on
such date with respect to any Swap Agreements entered into in connection
therewith (marked-to-market as of the last day of the most recently ended fiscal
quarter), and (z) net environmental liability outstanding as of the last day of
the then most recently ended fiscal quarter as shown on the financial statements
of the Company for such fiscal quarter to (b) the sum of (i) the aggregate
Appraised Value as of such date of the Mortgaged Property Leases (other than the
White Oak Lease) then in full force and effect in all material respects, and
(ii) the Net Operating Income as of such date of the Additional Leases and the
White Oak Lease (in each case to the extent then in full force and effect in all
material respects) divided by the Cap Rate; provided, however, the value
attributable to the White Oak Lease under clause (ii) above (that is, the Net
Operating Income with respect to the White Oak Lease divided by the Cap Rate)
shall be adjusted to account for (a) any Environmental Liability or Remediation
costs or expenses reasonably expected to be associated with any Property subject
to the White Oak Lease based upon the Environmental Reports, and (b) any
anticipated Tank replacement costs and/or financing or Liens affecting any Tanks
associated with any Property subject to the White Oak Lease.

“Lukoil Dispute” means the dispute described on Schedule C attached hereto.

“Make-Whole Amount” is defined in Section 8.8.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, prospects or condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement, the Notes or any Joinder or (c) the rights of or benefits available
to the holders of Notes under this Agreement, the Notes or any Joinder.

“Material Environmental Issue” means events or circumstances with respect to any
Restricted Property which, based upon Environmental Reports or other information
available to the holders of Notes, could reasonably be expected to result in
Environmental Liability or Remediation costs in excess of (a) if with respect to
a Mortgaged Property, the lesser of (i) $250,000 and (ii) 50% of the then
Appraised Value of such Restricted Property or (b) if with respect to an
Additional Leased Property, $250,000.

“Maturity Date” is defined in the first paragraph of each Note.

 

Schedule B-9



--------------------------------------------------------------------------------

“Mortgage Policies” is defined in Section 4.13(b).

“Mortgaged Properties” means those properties identified on Schedule 5.21(a)(1)
attached hereto.

“Mortgaged Property Leases” means those Leases identified on Schedule 5.21(b)(1)
attached hereto.

“Mortgages” is defined in Section 4.13.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Bank Loan Document or any
Financing Document) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person.

“Net Operating Income” means, as of any date of determination, the net operating
income for the then most recently ended fiscal quarter derived by the Company
and its Subsidiaries from the Additional Leases, calculated in the same manner
as the calculations of Net Operating Income previously provided to holders of
Notes on or prior to the date of the Closing or such other manner as may be
reasonably approved by the Required Holders, multiplied by four (4). Net
Operating Income will be calculated on a pro forma basis to take into account
the impact of any Property acquisitions and/or dispositions made by the Company
or its Subsidiaries since the first day of the most recently ended fiscal
quarter to the date of determination, as well as any long-term leases signed
during such period, as if such acquisitions, dispositions and/or lease signings
occurred on the first day of such fiscal quarter.

“Notes” is defined in Section 1.

“Obligors” is defined in Section 1(c).

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

Schedule B-10



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 9.2;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 9.2;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure liabilities to other insurance carrier;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, purchase contracts, construction contracts, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

(e) other than with respect to Restricted Properties, judgment liens in respect
of judgments that do not constitute an Event of Default under clause (i) of
Section 11;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

(g) Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, (iii) such Lien after giving effect to
Indebtedness secured thereby, does not give rise to an Event of Default and
(iv) with respect to the Restricted Properties, such Liens have been created by
a Restricted Property Tenant or sublessee of such Restricted Property Tenant in
accordance with the terms of the applicable Lease or sublease;

(h) (x) Liens and judgments which have been or will be bonded (and the Lien on
any cash or securities serving as security for such bond) or released of record
within thirty (30) days after the date such Lien or judgment is entered or filed
against the Company or any Subsidiary, or (y) Liens which are being contested in
good faith by appropriate proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings and as to which the subject asset is not at risk of forfeiture;

 

Schedule B-11



--------------------------------------------------------------------------------

(i) Liens granted to the Collateral Agent on behalf of the holders of Notes and
the Bank Lenders, on an equal and ratable basis, as security for the repayment
of amounts due under the Bank Loan Documents and the Financing Documents;

(j) Leases that are not capital leases; and

(k) Liens or other encumbrances of Tenants of the Company provided same are in
compliance with the terms of all Leases with respect thereto or, if not in
compliance, the Company is enforcing its rights thereunder and diligently
pursuing the release of such Liens in a commercially reasonable manner.

“Permitted Investments” means:

(a) owning, leasing and operating gasoline station or convenience store
properties, and related petroleum distribution terminals, and other retail real
property and other related business activities, including the creation or
acquisition of any interest in any Subsidiary (or entity that following such
creation or acquisition would be a Subsidiary), for the purpose of owning,
leasing and operating gasoline station or convenience store properties, and
related petroleum distribution terminals, and other retail real property, and
other related business activities; and

(b) providing purchase money mortgages or other financing to Persons in
connection with the sale of a Property.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Prior Credit Facility” The credit facility evidenced by that certain Amended
and Restated Credit Agreement, dated as of March 7, 2012 (as amended, the “Prior
Credit Agreement”), among the lenders named therein, and JPMorgan Chase Bank,
N.A., as Administrative Agent.

“Property” means the real property owned by the Company and/or any of its
Subsidiaries, or in which the Company or any of its Subsidiaries has a leasehold
interest.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

Schedule B-12



--------------------------------------------------------------------------------

“Property Sale” is defined in Section 10.4.

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Qualified Real Estate Assets” means any gasoline station, convenience store, or
petroleum distribution terminal related thereto, or other retail real property
that is (a) wholly-owned by the Company or one of its Subsidiaries; (b) is not
subject to any liens other than Permitted Encumbrances or to any agreement that
prohibits the creation of any Lien thereon as security for indebtedness of the
Company and the Subsidiary Guarantors, (c) is not subject to any agreement,
including the organizational documents of the owner of the asset, which limits,
in any way, the ability of the Company or such Subsidiary Guarantor to create
any Lien thereon as security for indebtedness, (d) is free from material
structural defects and material title defects and (e) except for as set forth on
Schedule 11.1, is free from any material environmental condition that impairs,
in any material respect, the operation and use of such premises for its intended
purpose.

“Ratable Portion” means, at any time, with respect to any Designated Proceeds
and the Notes held by any holder at such time, the ratable portion of such
proceeds to which such holder is entitled in respect of such Notes in accordance
with the terms of Section 11(b)(i) of the Intercreditor Agreement.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Designated Proceeds” is defined in Section 8.3(a).

“Remediation” has the meaning set forth in the Environmental Indemnity.

“Rent Roll” means the rent roll attached hereto as Schedule 5.21(b)(3) with
respect to each Restricted Property Lease.

 

Schedule B-13



--------------------------------------------------------------------------------

“Required Holders” means at any time on or after the Closing, the holders of at
least a majority in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payments” is defined in Section 10.5.

“Restricted Properties” means, collectively, the Mortgaged Properties and the
Additional Leased Properties.

“Restricted Property Leases” means, collectively, the Additional Leases, the
Mortgaged Property Leases and any other Lease affecting any Restricted Property
or any part thereof now or hereafter executed and all amendments, modifications
and supplements thereto.

“Restricted Property Tenants” mean the Tenants under the Restricted Property
Leases.

“SEC” means the Securities and Exchange Commission of the United States or any
successor thereto.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Security Documents” means the Mortgages, the Equity Pledge, the General
Assignment, the Deposit Account Control Agreements and any other security
documents, financing statements and the like filed or recorded in connection
with the foregoing, as each may be amended, restated or otherwise modified from
time to time.

“Senior Financial Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer or comptroller of the
Company.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

Schedule B-14



--------------------------------------------------------------------------------

“Source” is defined in Section 6.2.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless the context otherwise
clearly requires, any reference to a “Subsidiary” is a reference to a Subsidiary
of the Company.

“Subsidiary Guarantor” means each Initial Subsidiary Guarantor, and each
Subsidiary that from time to time becomes party hereto as a Subsidiary Guarantor
pursuant to Section 9.13 hereof.

“Substitute Purchaser” is defined in Section 22.

“Super-Majority Holders” means at any time on or after the Closing, the holders
of at least 66-2/3% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Tangible Net Worth” means, on any date of determination, the sum of the
shareholders’ equity of the Company and its Subsidiaries minus goodwill,
trademarks, tradenames, licenses and other intangible assets (as shown on the
balance sheet of the Company), as determined on a consolidated basis in
accordance with GAAP.

“Tanks” has the meaning set forth in the Environmental Indemnity.

“TD Loan” means the loan in the amount of $21,900,000 evidenced by the TD Loan
Documents.

 

Schedule B-15



--------------------------------------------------------------------------------

“TD Loan Documents” means that certain Loan Agreement, dated September 15, 2009,
among the Company, certain of Subsidiaries and TD Bank, N.A., as amended by that
certain Amendment to Loan Agreement, dated as of March 9, 2012, together with
each other document and/or instrument executed and delivered in connection
therewith.

“Tenant” means any tenant, lessee, licensee or occupant under a Lease.

“Title Company” is defined in Section 4.13(b).

“Transactions” means the execution, delivery and performance by the Company of
this Agreement, the issuance of the Notes hereunder and the guaranties by the
Subsidiary Guarantors of the Indebtedness owing to the Purchasers hereunder.

“Unconditional Guarantee” is defined in section 15.1.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“White Oak Lease” means that certain Unitary Net Lease Agreement, dated
September 25, 2009, between GTY MD Leasing, Inc., as landlord, and White Oak
Petroleum LLC, as tenant, as amended, and as may be further amended in
accordance with the terms hereof.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein),

(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns,

(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, and

(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

Schedule B-16



--------------------------------------------------------------------------------

SCHEDULE C

LUKOIL DISPUTE

In connection with Marketing’s bankruptcy proceedings, on December 29, 2011,
Marketing filed a lawsuit against Lukoil Americas Corporation and its
wholly-owned subsidiary Lukoil North America LLC (collectively, “Lukoil
Americas”) asserting, among other claims, that Lukoil fraudulently transferred
substantially all of Marketing’s assets with value and positive cash flow from
Marketing to Lukoil Americas (the “Lukoil Complaint”). Pursuant to the terms of
the Stipulation, the Liquidating Trustee will pursue the Lukoil Complaint for
the benefit of the Marketing Estate. It is possible that the Liquidating Trustee
may be successful in pursuing claims against Lukoil Americas and therefore it is
possible that we may ultimately recover a portion of our claims against
Marketing including our post-petition administrative claims, which have priority
over other creditors’ claims, and our pre-petition claims.

 

Schedule C-1



--------------------------------------------------------------------------------

SCHEDULE 1

[FORM OF NOTE]

GETTY REALTY CORP.

6.0% GUARANTEED SENIOR SECURED NOTE DUE FEBRUARY 25, 2021

 

No. R-[            ]    [Date] $[            ]    PPN: 37429* AA3

FOR VALUE RECEIVED, the undersigned, GETTY REALTY CORP. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Maryland, hereby promises to pay to [            ], or registered assigns, the
principal sum of [            ] DOLLARS (or so much thereof as shall not have
been prepaid) on February 25, 2021 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 6.0% per annum from the date hereof,
payable quarterly, on the 25th day of February, May, August and November in each
year, commencing with the February 25, May 25, August 25 or November 25 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law,
(x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 8.0% or (ii) 2.0% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. from time to time in New York, New York as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Agreement referred to below.

This Note is one of a series of Guaranteed Senior Secured Notes (herein called
the “Notes”) issued pursuant to the Note Purchase and Guarantee Agreement, dated
as of February 25, 2013 (as from time to time amended, the “Note Agreement”),
among the Company, the Subsidiary Guarantors and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 21 of the Note Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Agreement. Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Agreement.

 

Schedule 1-1



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Agreement, upon
surrender of this Note for registration of transfer accompanied by a written
instrument of transfer duly executed, by the registered holder hereof or such
holder’s attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

The obligations of the Company under this Note have been guaranteed by the
Subsidiary Guarantors pursuant to the Note Purchase Agreement and are secured
pursuant to the Security Documents.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

GETTY REALTY CORP.

By:

   

Name:

Title:

 

Schedule 1-2



--------------------------------------------------------------------------------

SCHEDULE 5.4

SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK

 

Schedule 5.4-1



--------------------------------------------------------------------------------

SCHEDULE 5.5

 

FINANCIAL STATEMENTS

1 Getty Realty Corp. Form 10 K for the year ended December 31, 2010

 

  a Consolidated Statements of Operations for the years ended December 31, 2010,
2009 and 2008

 

  b Consolidated Statements of Comprehensive Income for the years ended
December 31, 2010, 2009 and 2008

 

  c Consolidated Balance Sheets as of December 31, 2010 and 2009

 

  d Consolidated Statements of Cash Flows for the years ended December 31, 2010,
2009 and 2008

 

  e Notes to Consolidated Financial Statements

2 Getty Realty Corp. Form 10 K for the year ended December 31, 2011

 

  a Consolidated Statements of Operations for the years ended December 31, 2011,
2010 and 2009

 

  b Consolidated Statements of Comprehensive Income for the years ended
December 31, 2011, 2010 and 2009

 

  c Consolidated Balance Sheets as of December 31, 2011 and 2010

 

  d Consolidated Statements of Cash Flows for the years ended December 31, 2011,
2010 and 2009

 

  e Notes to Consolidated Financial Statements

3 Getty Realty Corp. Form 10 Q for the quarter ended March 31, 2012

 

  a Consolidated Statements of Operations for the Three Months ended March 31,
2012 and 2011

 

  b Consolidated Statements of Comprehensive Income for the Three Months ended
March 31, 2012 and 2011

 

  c Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011

 

  d Consolidated Statements of Cash Flows for the Three Months ended March 31,
2012 and 2011

 

  e Notes to Consolidated Financial Statements

4 Getty Realty Corp. Form 10 Q for the quarter ended June 30, 2012

 

  a Consolidated Statements of Operations for the Three and Six Months ended
June 30, 2012 and 2011

 

  b Consolidated Statements of Comprehensive Income for the Three and Six Months
ended June 30, 2012 and 2011

 

  c Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011

 

  d Consolidated Statements of Cash Flows for the Six Months ended June 30, 2012
and 2011

 

  e Notes to Consolidated Financial Statements

 

Schedule 5.5-1



--------------------------------------------------------------------------------

5 Getty Realty Corp. Form 10 Q for the quarter ended September 30, 2012

 

  a Consolidated Statements of Operations for the Three and Nine Months ended
September 30, 2012 and 2011

 

  b Consolidated Statements of Comprehensive Income for the Three and Nine
months ended September 30, 2012 and 2011

 

  c Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011

 

  d Consolidated Statements of Cash Flows for the Nine Months ended
September 30, 2012 and 2011

 

  e Notes to Consolidated Financial Statements

 

Schedule 5.5-2



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS

 

Schedule 5.15-1



--------------------------------------------------------------------------------

SCHEDULE 5.21(a)(1)

MORTGAGED PROPERTIES

 

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

01      30200       FEE      302000      

611 SOUTHBRIDGE STREET

AUBURN, MA

   Worcester 02      30201       FEE      302010      

712 SOUTHBRIDGE STREET

AUBURN, MA

   Worcester 03      30202       FEE      302020      

310 WASHINGTON STREET

AUBURN, MA

   Worcester 05      30204       FEE      302040      

358 GREAT ROAD

BEDFORD, MA

  

Middlesex

South

07      30206       FEE      302060      

154 SOUTH MAIN STREET

BRADFORD, MA

  

Essex

South

08      30207       FEE      302070      

140 CAMBRIDGE STREET

BURLINGTON, MA

  

Middlesex

South

09      30208       FEE      302080      

198 CAMBRIDGE STREET

BURLINGTON, MA

  

Middlesex

South

10      30217       FEE      302170      

436 LANCASTER STREET

LEOMINSTER, MA

   Worcester 11      30211       FEE      302110      

79-81 HIGH STREET

DANVERS, MA

  

Essex

South

13      30213       FEE      302130      

1100 LAKEVIEW AVE.

DRACUT, MA

  

Middlesex

North

 

Schedule 5.21(a)(1)-1



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

14      30214       FEE      302140      

6 PEARSON BLVD.

GARDNER, MA

   Worcester 19      30219       FEE      302190      

535 LYNNWAY

LYNN, MA

  

Essex

South

20      30220       FEE      302200      

122 BOSTON STREET

LYNN, MA

  

Essex

South

21      30221       FEE      302210      

413 LAKESIDE AVE.

MARLBOROUGH, MA

  

Middlesex

South

22      30222       FEE      302220      

860 MAIN STREET

MELROSE, MA

  

Middlesex

South

23      30223       FEE      302230      

138 HAVERHILL STREET

METHUEN, MA

  

Essex

North

24      30225       FEE      302250      

14 NEWBURYPORT TPKE.

PEABODY, MA

  

Essex

South

25      30226       FEE      302260      

85 LYNNFIELD STREET

PEABODY, MA

  

Essex

South

(Registered Land)

26      30227       FEE      302270      

345 BENNETT HIGHWAY

REVERE AND SAUGUS, MA

  

Suffolk

(Registered Land)

And

Essex South

(Registered Land)

27      30228       FEE      302280      

146 BOSTON STREET

SALEM, MA

  

Essex

South

28      30229       FEE      302290      

271 BOSTON TPKE.

SHREWSBURY, MA

   Worcester 29      30230       FEE      302300      

29 MAPLE AVE.

SHREWSBURY, MA

   Worcester

 

Schedule 5.21(a)(1)-2



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

30      30231       FEE      302310      

1975 MAIN STREET

TEWKSBURY, MA

  

Middlesex

North

32      30233       FEE      302330      

356 LOWELL STREET

WAKEFIELD, MA

  

Middlesex

South

33      30234       FEE      302340      

27 EAST MAIN STREET

WESTBOROUGH, MA

   Worcester 35      30236       FEE      302360      

586 MAIN STREET

WILMINGTON, MA

  

Middlesex

North

36      30237       FEE      302370      

361 MIDDLESEX AVE.

WILMINGTON, MA

  

Middlesex

North

37      30238       FEE      302380      

340 GROVE STREET

WORCESTER, MA

   Worcester 38      30239       FEE      302390      

719 SOUTHBRIDGE STREET

WORCESTER, MA

   Worcester 39      30240       FEE      302400      

48 MADISON STREET

WORCESTER, MA

   Worcester 40      30241       FEE      302410      

747 PLANTATION STREET

WORCESTER, MA

   Worcester 41      30242       FEE      302420      

466 LINCOLN STREET

WORCESTER, MA

   Worcester 42      55300       FEE      553000      

24 LOUDON ROAD

CONCORD, NH

   Merrimack 43      55301       FEE      553010      

343 LOUDON ROAD

CONCORD, NH

   Merrimack 44      55302       FEE      553020      

37 BIRCH STREET

DERRY, NH

   Rockingham

 

Schedule 5.21(a)(1)-3



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

45      55303       FEE      553030      

169 SILVER STREET

DOVER, NH

   Strafford 46      55304       FEE      553040       1 LONG HILL ROAD   
Strafford 47      55305       FEE      553050      

46 CENTRAL AVE.

DOVER, NH

   Strafford 48      55306       FEE      553060      

100 MAST ROAD (SR 1140

GOFFSTOWN, NH

   Hillsborough 50      55308       FEE      553080      

126 ROUTE 125

KINGSTON, NH

   Rockingham 51      55309       FEE      553090      

12—14 NASHUA ROAD

LONDONDERRY, NH

   Rockingham 52      55310       FEE      553100      

245 EDDY ROAD

MANCHESTER, NH

   Hillsborough 53      55311       FEE      553110      

887 HANOVER STREET

MANCHESTER, NH

   Hillsborough 55      55313       FEE      553130      

190 AMHERST STREET

NASHUA, NH

   Hillsborough 56      55314       FEE      553140      

347 WEST HOLLIS STREET

NASHUA, NH

   Hillsborough 57      55315       FEE      553150      

620 AMHERST STREET

NASHUA, NH

   Hillsborough 58      55316       FEE      553160      

160 BROAD STREET

NASHUA, NH

   Hillsborough 59      55317       FEE      553170      

7 HARRIS ROAD

NASHUA, NH

   Hillsborough

 

Schedule 5.21(a)(1)-4



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

60      55318       FEE      553180      

301 MAIN STREET

NASHUA, NH

   Hillsborough 62      55320       FEE      553200      

137 FIRST NEW HAMPSHIRE TPKE.

NORTHWOOD, NH

   Rockingham 63      55321       FEE      553210      

786 US HIGHWAY 1 BYPASS

PORTSMOUTH, NH

   Rockingham 64      55322       FEE      553220      

101-1 CENTER STREET

RAYMOND, NH

   Rockingham 65      55323       FEE      553230      

95 FARMINGTON ROAD

ROCHESTER, NH

   Strafford 66      55324       FEE      553240      

130 WASHINGTON STREET

ROCHESTER, NH

   Strafford 67      55325       FEE      553250      

198 MILTON ROAD

ROCHESTER, NH

   Strafford 68      58620       FEE      586200      

ROUTES 6 & 22

BREWSTER, NY

   Putnam 69      58621       FEE      586210      

504 NEW ROCHELLE ROAD

BRONXVILLE, NY

   Westchester 70      58622       FEE      586220      

2072 EAST MAIN STREET

CORTLANDT MANOR, NY

   Westchester 71      58623       FEE      586230      

430 BROADWAY

DOBBS FERRY, NY

   Westchester 72      58624       FEE      586240      

407 WHITE PLAINS ROAD

EASTCHESTER, NY

   Westchester

 

Schedule 5.21(a)(1)-5



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

73      58625       FEE      586250      

280 NORTH SAW MILL RIVER ROAD

ELMSFORD, NY

   Westchester 74      58626       FEE      586260      

109 WEST RAMAPO ROAD

GARNERVILLE, NY

   Rockland 76      58628       FEE      586280      

240 EAST HARTSDALE AVE.

HARTSDALE, NY

   Westchester 77      58629       FEE      586290      

154 BROADWAY

HAWTHORNE, NY

   Westchester 78      58630       FEE      586300      

349 ROUTE 82

HOPEWELL JUNCTION, NY

   Dutchess 79      58631       FEE      586310      

1110 VIOLET AVE.

HYDE PARK, NY

   Dutchess 81      58633       FEE      586330      

808 PALMER AVE.

MAMARONECK, NY

   Westchester 82      58634       FEE      586340      

279 BLOOMINGBURG ROAD

MIDDLETOWN, NY

   Orange 83      58635       FEE      586350      

208 SAW MILL RIVER ROAD

MILLWOOD, NY

   Westchester 84      58636       FEE      586360      

680 MAIN STREET

MOUNT KISCO, NY

   Westchester 85      58637       FEE      586370      

434 GRAMATAN AVE.

MOUNT VERNON, NY

   Westchester 86      58638       FEE      586380      

75 BROOKSIDE AVE.

CHESTER, NY

   Orange

 

Schedule 5.21(a)(1)-6



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

87      58639       FEE      586390      

409 MAIN STREET

NEW PALTZ, NY

   Ulster 88      58640       FEE      586400      

657 NORTH AVE.

NEW ROCHELLE, NY

   Westchester 89      58641       FEE      586410      

1001 ROUTE 94

NEW WINDSOR, NY

   Orange 91      58643       FEE      586430      

310 BROADWAY

NEWBURGH, NY

   Orange 92      58644       FEE      586440      

246 ROUTE 17K

NEWBURGH, NY

   Orange 93      58645       FEE      586450      

4100 ROUTE 9A & WELCHER AVE.

PEEKSKILL, NY

   Westchester 94      58646       FEE      586460      

30 LINCOLN AVE.

PELHAM, NY

   Westchester 95      58647       FEE      586470      

144 KING STREET

PORT CHESTER, NY

   Westchester 97      58650       FEE      586500      

55 WASHINGTON STREET

POUGHKEEPSIE, NY

   Dutchess 98      58651       FEE      586510      

2646 SOUTH ROAD

POUGHKEEPSIE, NY

   Dutchess 99      58652       FEE      586520      

1061 FREEDOM PLAINS ROAD

POUGHKEEPSIE, NY

   Dutchess 100      58653       FEE      586530      

2605 ROUTE 9

(a/k/a 428 SOUTH ROAD)

POUGHKEEPSIE, NY

   Dutchess

 

Schedule 5.21(a)(1)-7



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

101      58654       FEE      586540      

2063 NEW HACKENSACK ROAD

POUGHKEEPSIE, NY

   Dutchess 102      58655       FEE      586550      

298 TITUSVILLE ROAD

POUGHKEEPSIE, NY

   Dutchess 103      58656       FEE      586560      

69 THEODORE FREMD BLVD.

RYE, NY

   Westchester 104      58657       FEE      586570      

826 WHITE PLAINS ROAD

SCARSDALE, NY

   Westchester 106      58659       FEE      586590      

189 ROUTE 59

SPRING VALLEY, NY

   Rockland 108      58661       FEE      586610      

215 NORTH BROADWAY

TARRYTOWN, NY

   Westchester 110      58663       FEE      586630      

8 MARBLEDALE ROAD

TUCKAHOE, NY

   Westchester 112      58665       FEE      586650      

1468 ROUTE 9

WAPPINGERS FALLS, NY

   Dutchess 113      58666       FEE      586660      

3 COLONIAL AVE

WARWICK, NY

   Orange 114      58667       FEE      586670      

116 NORTH ROUTE 303

WEST NYACK, NY

   Rockland 117      58670       FEE      586700      

142 TUCKAHOE ROAD

YONKERS, NY

   Westchester 118      58671       FEE      586710      

3205 CROMPOND ROAD

YORKTOWN HEIGHTS, NY

   Westchester 120      58673       FEE      586730      

10 WEST MERRIT BLVD (a/k/a 2410 ROUTE 9)

FISHKILL, NY

   Dutchess

 

Schedule 5.21(a)(1)-8



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

121      58674       FEE      586740      

290 ROUTE 211 EAST

MIDDLETOWN, NY

   Orange 122      58675       FEE      586750      

275 ROUTE 59 EAST

NANUET, NY

   Rockland 124      58677       FEE      586770      

174 WESTCHESTER AVE.

WHITE PLAINS, NY

   Westchester 128      58681       FEE      586810      

80 BEDFORD ROAD

KATONAH, NY

   Westchester 129      40010       FEE      400100      

66-610 KAMEHAMEHA HWY.

HALEIWA, HI

   Honolulu 130      40011       FEE      400110      

3203 MONSARRAT AVE.

HONOLULU, HI

   Honolulu 131      40012       FEE      400120      

2314 NORTH SCHOOL STREET

HONOLULU, HI

   Honolulu 132      40014       FEE      400140      

215 SOUTH VINEYARD BLVD.

HONOLULU, HI

   Honolulu 133      40015       FEE      400150      

2025 KALAKAUA AVE.

HONOLULU, HI

   Honolulu 134      40019       FEE      400190      

46-004 KAMEHAMEHA HWY.

HONOLULU, HI

   Honolulu 135      40020       FEE      400200      

47-515 KAMEHAMHA HWY.

KANEOHE, HI

   Honolulu

 

Schedule 5.21(a)(1)-9



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

136      40023       FEE      400230      

85-830 FARRINGTON HWY.

WAIANAE, HI

   Honolulu 137      40024       FEE      400240      

87-1942 FARRINGTON HWY.

WAIANAE, HI

   Honolulu 138      40026       FEE      400260      

94-780 FARRINGTON HWY.

WAIPAHU, HI

   Honolulu 139      29101       FEE      29101      

11055 BALTIMORE AVENUE

BELTSVILLE, MD

   PRINCE GEORGE’S 140      29102       FEE      29102      

11417 CHERRY HILL ROAD

BELTSVILLE, MD

   PRINCE GEORGE’S 141      29103       FEE      29103      

10405 BALTIMORE AVENUE

BELTSVILLE, MD

   PRINCE GEORGE’S 142      29104       FEE      29104      

4040 POWDER MILL ROAD

BELTSVILLE, MD

   PRINCE GEORGE’S 143      29105       FEE      29105      

5650 ANNAPOLIS ROAD

BLADENSBURG, MD

   PRINCE GEORGE’S 144      29106       FEE      29106      

16450 HARBOUR WAY

BOWIE, MD

   PRINCE GEORGE’S 145      29107       FEE      29107      

8901 CENTRAL AVENUE

CAPITAL HEIGHTS, MD

   PRINCE GEORGE’S 146      29108       FEE      29108      

6441 COVENTRY WAY

CLINTON, MD

   PRINCE GEORGE’S 147      29109       FEE      29109      

7110 BALTIMORE AVENUE

COLLEGE PARK, MD

   PRINCE GEORGE’S 148      29110       FEE      29110      

8401 BALTIMORE AVENUE

COLLEGE PARK, MD

   PRINCE GEORGE’S

 

Schedule 5.21(a)(1)-10



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

149      29111       FEE      29111      

5921 MARLBORO PIKE

DISTRICT HEIGHTS, MD

   PRINCE GEORGE’S 150      29112       FEE      29112      

5520 MARLBORO PIKE

DISTRICT HEIGHTS, MD

   PRINCE GEORGE’S 151      29113       FEE      29113      

7631 MARLBORO PIKE

FORESTVILLE, MD

   PRINCE GEORGE’S 152      29114       FEE      29114      

10815 INDIAN HEAD HIGHWAY

FORT WASHINGTON, MD

   PRINCE GEORGE’S 153      29115       FEE      29115      

7619 GREENBELT ROAD

GREENBELT, MD

   PRINCE GEORGE’S 154      29116       FEE      29116      

6727 RIGGS ROAD

HYATTSVILLE, MD

   PRINCE GEORGE’S 155      29117       FEE      29117      

3200 QUEENS CHAPEL ROAD

HYATTSVILLE, MD

   PRINCE GEORGE’S 156      29118       FEE      29118      

7106 MARTIN L. KING JR. HIGHWAY

LANDOVER, MD

   PRINCE GEORGE’S 157      29119       FEE      29119      

7545 LANDOVER ROAD

LANDOVER, MD

   PRINCE GEORGE’S 158      29120       FEE      29120      

6579 ANNAPOLIS ROAD

LANDOVER HILLS, MD

   PRINCE GEORGE’S 159      29121       FEE      29121      

5806 LANDOVER ROAD

LANDOVER HILLS, MD

   PRINCE GEORGE’S 160      29122       FEE      29122      

9500 LANHAM SEVERN ROAD

LANHAM, MD

   PRINCE GEORGE’S

 

Schedule 5.21(a)(1)-11



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

161      29123       FEE      29123      

8850 GORMAN ROAD

LAUREL, MD

   HOWARD 162      29124       FEE      29124      

801 WASHINGTON BLVD.

LAUREL, MD

   PRINCE GEORGE’S 163      29125       FEE      29125      

3384 FORT MEADE ROAD

LAUREL, MD

   ANNE ARUNDEL 164      29126       FEE      29126      

7801 SANDY SPRING ROAD

LAUREL, MD

   PRINCE GEORGE’S 165      29127       FEE      29127      

15151 SWEITZER LANE

LAUREL, MD

   PRINCE GEORGE’S 166      29128       FEE      29128      

14701 BALTIMORE AVENUE

LAUREL, MD

   PRINCE GEORGE’S 167      29129       FEE      29129      

5622 ST. BARNABAS ROAD

OXON HILL, MD

   PRINCE GEORGE’S 168      29130       FEE      29130      

6631 RIVERDALE ROAD

RIVERDALE, MD

   PRINCE GEORGE’S 169      29131       FEE      29131      

6117 BALTIMORE BLVD.

RIVERDALE, MD

   PRINCE GEORGE’S 170      29132       FEE      29132      

6400 CENTRAL AVENUE

SEAT PLEASANT, MD

   PRINCE GEORGE’S 171      29134       FEE      29134      

3000 COLEBROOKE DRIVE

SUITLAND, MD

   PRINCE GEORGE’S 172      29135       FEE      29135      

4747 SIVLER HILL ROAD

SUITLAND, MD

   PRINCE GEORGE’S

 

Schedule 5.21(a)(1)-12



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

173      29136       FEE      29136      

3399 BRANCH AVENUE

TEMPLE HILLS, MD

   PRINCE GEORGE’S 174      29137       FEE      29137      

10350 CAMPUS WAY SOUTH

UPPER MARLBORO, MD

   PRINCE GEORGE’S 175      29138       FEE      29138      

1597 LIVINGSTON ROAD

ACCOKEEK, MD

   PRINCE GEORGE’S

 

Schedule 5.21(a)(1)-13



--------------------------------------------------------------------------------

SCHEDULE 5.21(a)(2)

ADDITIONAL LEASED PROPERTIES

ADDITIONAL LEASED PROPERTIES

 

Property #    Address    City    State 6    1672 86th St.    Brooklyn    NY 7   
161-51 Baisley Blvd    Jamaica    NY 8    75-41 Yellowstone Blvd    Rego Park   
NY 16    98-21 Rockaway Blvd    Ozone Park    NY 17    1780 Coney Island Ave   
Brooklyn    NY 20    1810 Cross Bronx Exp.    Bronx    NY 53    510 Suffolk Ave
   Brentwood    NY 54    172 Howells Rd    Bay Shore    NY 70    564 Montauk
Highway    West Islip    NY 74    43 Lake Street    White Plains    NY 78   
1800 Central Ave    Yonkers    NY 82    32 Belle Ave    Ossining    NY 93   
4350 Boston Post Rd    Pelham Manor    NY 100    140 Franklin Turnpike    Mahwah
   NJ 103    200 Westchester Ave    Port Chester    NY 115    3400-08 Baychester
Ave    Bronx    NY 116    128 East Main St    Elmsford    NY 126    4302 Ft
Hamilton Pwy    Brooklyn    NY 128    2504 Harway Ave    Brooklyn    NY 146   
837 Route 6    Mahopac    NY 152    3337 Boston Rd    Bronx    NY 159    245
Route 52    Carmel    NY 169    1499 Route 9    Wappingers Falls    NY 186   
1915 Bruckner Blvd    Bronx    NY 195    6126 Amboy Rd    Staten Island    NY
212    348 E 106th St    New York    NY 218    69-05 Elliot Ave    Middle
Village    NY 219    4925 Vandam St    Long Island City    NY 223    6418 8th
Avenue    Brooklyn    NY 225    100-17 Beach Channel Dr    Rockaway Beach    NY
228    1881 Utica Ave    Brooklyn    NY 229    125 Kings Highway    Brooklyn   
NY 234    1125-27 Richmond Terrace    Staten Island    NY

 

Schedule 5.21(a)(2)-1



--------------------------------------------------------------------------------

Property #    Address    City    State 235    1820 Richmond Road    Staten
Island    NY 254    1700 Georges Rd. Route 130    North Brunswick    NJ 258   
1413 Edward L Grant Hwy    Bronx    NY 264    2590 Bailey Ave    Bronx    NY 266
   5805 Broadway    Bronx    NY 268    1185 Bronx River Ave    Bronx    NY 270
   2400 E Tremont Ave    Bronx    NY 277    3031 Bailey Ave    Bronx    NY 278
   944 Central Park Ave    Yonkers    NY 288    Route 36 & Ave D    Atlantic
Highlands    NJ 299    481 Union Ave    Westbury    NY 301    357 No Broadway   
Sleepy Hollow    NY 312    166-02 Northern Blvd    Flushing    NY 319    120
Moffatt Road    Mahwah    NJ 323    3083 Webster Ave    Bronx    NY 324    4000
Hylan Blvd    Staten Island    NY 325    1168 Pleasantville Road    Briarcliff
Manor    NY 329    1441 Westchester Ave    Bronx    NY 331    6571 Broadway   
Bronx    NY 332    600 South Pelham Pwky.    Bronx    NY 334    5818 18Th Ave   
Brooklyn    NY 336    64-23 7Th Ave    Brooklyn    NY 339    4880 Broadway   
New York    NY 340    89 St Nicholas Place    New York    NY 342    65-15 Cooper
Ave    Glendale    NY 343    156-07 Rockaway Blvd    Ozone Park    NY 350    69
Pascack Road    Spring Valley    NY 360    323 Jericho Turnpike    Smithtown   
NY 363    350 Rockaway Tpke    Cedarhurst    NY 365    1324 East Putnam Ave   
Old Greenwich    CT 374    32 Route 59    Nyack    NY 411    3513 Atlantic Ave
   Brooklyn    NY 425    570 Sunrise Hwy    West Islip    NY 427    1160
Straight Path    West Babylon    NY 432    999 Route 25A    Stony Brook    NY
439    2840 Pond Road    Lake Ronkonkoma    NY 444    515 Montauk Highway    Bay
Shore    NY 460    295 Central Ave    Bethpage    NY 462    1714 New York Ave   
Huntington Station    NY 507    520 Broad Ave    Ridgefield    NJ

 

Schedule 5.21(a)(2)-2



--------------------------------------------------------------------------------

Property #    Address    City    State 537    1000 Motor Pkwy & Joshua   
Central Islip    NY 544    190 Aqueduct Road    White Plains    NY 546    56-02
Broadway    Woodside    NY 552    655 Port Washington Blvd    Port Washington   
NY 568    36-02 21St St. & 36Th Ave.    Long Island City    NY 569    1508 Fifth
Avenue    Bay Shore    NY 574    3230 Route 22    Patterson    NY 576    331
Tuckahoe Road    Yonkers    NY 577    719 Bronx River Rd    Yonkers    NY 578   
1 Boston Post Rd    Rye    NY 579    185 North Highland Ave    Ossining    NY
581    1267 Fairfield Ave.    Bridgeport    CT 584    265 Main Street   
Cromwell    CT 585    611 Main Street    East Hartford    CT 587    Route 32 &
Route 87—Box 17-A    Franklin    CT 589    176 Tolland Tpke    Manchester    CT
590    934-938 E. Main Street    Meriden    CT 591    612 Norwich-Salem Turnpike
   Oakdale    CT 595    222 Danbury Rd    New Milford    CT 596    195 State
Street    North Haven    CT 598    170 Taftville—Occum Rd    Norwich    CT 599
   1096 Portland Cobalt Road    Portland    CT 600    309 Putnam Rd.    Wauregan
   CT 601    398 Main Street    Southington    CT 606    216 Merrow Road   
Tolland    CT 607    531 N.Main St.    Union City    CT 612    540 Derby Avenue
   West Haven    CT 613    1830 E. State Street    Westport    CT 624    30 W.
State Street    Granby    MA 625    123 Main St.    Great Barrington    MA 626
   13 Russell St.    Hadley    MA 627    705 South Main Street    Lanesborough
   MA 628    27 Palmer Rd    Monson    MA 629    148 Eagle St.    North Adams   
MA 630    326 State Road    North Adams    MA 632    186 Wahconah St.   
Pittsfield    MA 633    1030 South Street    Pittsfield    MA 635    19 Bridge
St.    South Hadley    MA 637    2221 Main St. & Carew    Springfield    MA 638
   1100 Page Blvd.    Springfield    MA

 

Schedule 5.21(a)(2)-3



--------------------------------------------------------------------------------

Property #    Address    City    State 643    278 Elm Street    Westfield    MA
647    2 Pleasantville Rd.    Ossining    NY 652    R.D.#1 Route 130    Beverly
   NJ 655    4431 Route 9    Freehold    NJ 658    4545 Us Highway 9 (North)   
Howell    NJ 659    321 Rte 440 South    Jersey City    NJ 661    100 White
Horse Pike    Lawnside    NJ 665    1292 Rt 22 East    North Plainfield    NJ
667    639 Rte 17 South    Paramus    NJ 671    2401 Route 22 West    Union   
NJ 675    P.O.Box 505 Rt 206    Andover    NJ 676    Rte107 & Glen Cove Rd.   
Glen Head    NY 677    381 North Ave.    New Rochelle    NY 679    154 South
Main Street    Torrington    CT 680    208 Foxon Road    North Branford    CT
681    1258 Middle Country Rd    Selden    NY 683    407 West Main Street   
Meriden    CT 687    47 Wolcott Rd.    Wolcott    CT 703    530 Franklin Ave   
Franklin Square    NY 709    2955 Cropsey Ave    Brooklyn    NY 751    630
Lincoln Hwy Rt 1    Fairless Hills    PA 6151    105 West Street    Bristol   
CT 6152    1053 Farmington Ave.    Bristol    CT 6153    228 Pine Street   
Bristol    CT 6154    948 Pine Street    Bristol    CT 6155    368 West High
Street    Cobalt    CT 6156    384 Main Street    Durham    CT 6157    1 Main
Street    Ellington    CT 6158    56 Enfield Street    Enfield    CT 6159   
1387 Farmington Ave.    Farmington    CT 6160    867 Wethersfield Ave.   
Hartford    CT 6161    923 Maple Ave.    Hartford    CT 6162    1101 East Main
Street    Meriden    CT 6163    619 South Main Street    Middletown    CT 6164
   710 West Main Street    New Britain    CT 6165    194 Kelsey Street   
Newington    CT 6166    105 Washington Ave.    North Haven    CT 6167    67 East
Main Street    Plainville    CT 6168    699 Main Street    Plymouth    CT 6169
   875 Windham Road    South Windham    CT

 

Schedule 5.21(a)(2)-4



--------------------------------------------------------------------------------

Property #    Address    City    State 6170    856 Sullivan Ave.    South
Windsor    CT 6171    801 Thompsonville Road    Suffield    CT 6172    506
Talcotville Road    Vernon    CT 6173    720 North Colony Road    Wallingford   
CT 6175    1030 Hamilton Ave.    Waterbury    CT 6176    1676 Watertown Ave.   
Waterbury    CT 6177    467 Wolcott Street    Waterbury    CT 6178    1219 Main
Street    Watertown    CT 6179    930 Silas Deane Highway    Wethersfield    CT
6180    528 Main Street    West Haven    CT 6181    1309 Boston Post Road   
Westbrook    CT 6182    1440 West Main Street    Willimantic    CT 6184    245
Ella Grasso Highway    Windsor Locks    CT 6185    269 Main Street    Windsor
Locks    CT 6722    1030 Blue Hills Road    Bloomfield    CT 6742    36 Danbury
Road    Ridgefield    CT 6743    2098 Fairfield Avenue    Bridgeport    CT 6744
   331 West Avenue    Norwalk    CT 6748    16 Long Ridge Road    Stamford    CT
6751    1235 Park Avenue    Bridgeport    CT 6753    1464 Fairfield Avenue   
Bridgeport    CT 6756    2750 North Ave.    Bridgeport    CT 6759    241
Kimberly Avenue    New Haven    CT 6762    179 Noroton & West Aves    Darien   
CT 6764    271 Post Road East    Westport    CT 6765    224 Magee Avenue   
Stamford    CT 6766    3050 Whitney Ave    Hamden    CT 6768    59 West Broad
Street    Stamford    CT 6771    1046 Boston Post Road    Guilford    CT 6777   
300 Bridgeport Avenue    Milford    CT 6778    265 Boston Avenue    Stratford   
CT 6781    231 Cherry St    Milford    CT 6782    721 Kings Hwy    Fairfield   
CT 6813    813 Federal Road    Brookfield    CT 6819    206 Main Ave.    Norwalk
   CT 6822    886 Hartford Rd.    Manchester    CT 6826    1919 Broad St.   
Hartford    CT 6831    158 Fitch St.    New Haven    CT 6834    242 S. Salem Rd.
   Ridgefield    CT 6836    3725 Madison Avenue    Bridgeport    CT

 

Schedule 5.21(a)(2)-5



--------------------------------------------------------------------------------

Property #    Address    City    State 6837    210 Danbury Rd.    Wilton    CT
6852    578 S Main St    Middletown    CT 6853    126 South Road    Enfield   
CT 6864    1022 Burnside Avenue    East Hartford    CT 6865    749 Main Street
   Watertown    CT 6871    441 West Avon Road    Avon    CT 6872    339 Old
Hartford Road    Colchester    CT 8644    4700 Kirkwood Highway    Wilmington   
DE 8645    3506 Phil-Wilm Pike    Claymont    DE 8667    1147 Christiana Road   
Newark    DE 8676    1712 Lovering Ave.    Wilmington    DE 28025    23 Main St.
   Fairfield    ME 28027    515 Lisbon St    Lewiston    ME 28052    Main And
Elm Sts    Biddeford    ME 28206    211 Lisbon Road    Lisbon    ME 28207   
Lisbon & Union Streets    Lisbon Falls    ME 28208    460-464 Warren Avenue   
Portland    ME 28215    161 Bridgton Road    Westbrook    ME 28222    207
Broadway    South Portland    ME 28223    510 Sabattus Street    Lewiston    ME
28227    393 Western Avenue Suite 1-3    Augusta    ME 29101    11055 Baltimore
Ave.    Beltsville    MD 29102    11417 Cherry Hill Road    Beltsville    MD
29103    10405 Baltimore Ave.    Beltsville    MD 29104    4040 Powder Mill Road
   Beltsville    MD 29105    5650 Annapolis Road    Bladensburg    MD 29106   
16450 Harbour Way    Bowie    MD 29107    8901 Central Ave.    Capitol Heights
   MD 29108    6441 Coventry Way    Clinton    MD 29109    7110 Baltimore Ave.
   College Park    MD 29110    8401 Baltimore Ave.    College Park    MD 29111
   5921 Marlboro Pike    District Heights    MD 29112    5520 Marlboro Pike   
District Heights    MD 29113    7631 Marlboro Pike    Forestville    MD 29114   
10815 Indian Head Highway    Fort Washington    MD 29115    7619 Greenbelt Road
   Greenbelt    MD 29116    6727 Riggs Road    Hyattsville    MD 29117    3200
Queens Chapel Road    Hyattsville    MD 29118    7106 Martin L. King Jr. Hwy.   
Landover    MD 29119    7545 Landover Road    Landover    MD

 

Schedule 5.21(a)(2)-6



--------------------------------------------------------------------------------

Property #    Address    City    State 29120    6579 Annapolis Road    Landover
Hills    MD 29121    5806 Landover Road    Landover Hills    MD 29122    9500
Lanham Severn Road    Lanham    MD 29123    8850 Gorman Road    Laurel    MD
29124    801 Washington Blvd.    Laurel    MD 29125    3384 Fort Meade Road   
Laurel    MD 29126    7801 Sandy Spring Road    Laurel    MD 29127    15151
Sweitzer Lane    Laurel    MD 29128    14701 Baltimore Ave.    Laurel    MD
29129    5622 St. Barnabas Road    Oxon Hill    MD 29130    6631 Riverdale Road
   Riverdale    MD 29131    6117 Baltimore Blvd.    Riverdale    MD 29132   
6400 Central Ave.    Seat Pleasant    MD 29134    3000 Colebrooke Drive   
Suitland    MD 29135    4747 Silver Hill Road    Suitland    MD 29136    3399
Branch Ave.    Temple Hills    MD 29137    10350 Campus Way South    Upper
Marlboro    MD 29138    1597 Livingston Road    Accokeek    MD 29815    353
Baltimore Boulevard    Westminster    MD 29817    Us Rt #11    Williamsport   
MD 30161    65 Main Street    Milford    MA 30317    1744 Centre St.    West
Roxbury    MA 30324    1 Powder Mill Rd    Maynard    MA 30326    221 Main St.
   Gardner    MA 30327    663 Washington St    Stoughton    MA 30331    295
Mass. Ave.    Arlington    MA 30332    484 Broadway    Methuen    MA 30344   
245 N. Main St.    Randolph    MA 30352    110 Galen St.    Watertown    MA
30374    22 Bridge Street    Dedham    MA 30375    4 Whiting Street    Hingham
   MA 30392    61 Homer Avenue    Ashland    MA 30393    325 Washington St   
Woburn    MA 30404    563 Trapelo Rd.    Belmont    MA 30409    792 Truman Hywy
   Hyde Park    MA 30411    2081 Revere Beach Parkway    Everett    MA 30429   
63 S. Washington St.    North Attleboro    MA 30436    527 Grafton Street   
Worcester    MA 30438    835 Rockdale Ave. (North    New Bedford    MA 30445   
150 Plymouth Ave    Fall River    MA

 

Schedule 5.21(a)(2)-7



--------------------------------------------------------------------------------

Property #    Address    City    State 30457    609 Park Ave.    Worcester    MA
30458    East Main St    Webster    MA 30466    185 Mechanic St    Clinton    MA
30468    10 Main St.    Foxborough    MA 30472    564 Main St.    Clinton    MA
30488    112 Barnstable Rd    Hyannis    MA 30515    331 Bennington St    Boston
   MA 30521    964 Boylston St    Newton    MA 30524    40 Davis Straits   
Falmouth    MA 30545    30 Lowell Street    Methuen    MA 30546    399 Webster
Street    Rockland    MA 30552    1052 S. Main Street    Bellingham    MA 30553
   531 Mt Pleasant St    New Bedford    MA 30558    421 Taunton Avenue   
Seekonk    MA 30559    571 Main St.    Walpole    MA 30561    785 Turnpike
Street    North Andover    MA 30562    1 Oak Hill Road    Westford    MA 30600
   309 Chelmsford Street    Lowell    MA 30602    481 Washington Street   
Auburn    MA 30603    245 Haverhill Street    Methuen    MA 30604    9 Haverhill
Road    Amesbury    MA 30605    71 East Main Street    Georgetown    MA 30610   
581 Boston Post Rd    Billerica    MA 30612    679 Main St.    Chatham    MA
30615    709 Main St. (Rt. 39)    Harwich    MA 30618    801 Lakeview Ave   
Lowell    MA 30619    163-164 Pelham Street    Methuen    MA 30623    96
Cranberry Hwy Po Bx991    Orleans    MA 30624    1-1/2 Sylvan Street    Peabody
   MA 30625    60-70 Franklin Street    Quincy    MA 30627    94 Jackson Street
   Salem    MA 30629    869 Main St (Rt 38)    Tewksbury    MA 30631    714 W
Falmouth Hwy    Falmouth    MA 30633    262 Groton Road    Westford    MA 30634
   317 Montvale Ave.    Woburn    MA 30635    476 Main Street    Yarmouthport   
MA 30636    724 Bedford St    Bridgewater    MA 30648    321 Adams Street   
Dorchester    MA 30652    860 Southbridge St.    Auburn    MA 30653    2 Summer
St & James St.    Barre    MA

 

Schedule 5.21(a)(2)-8



--------------------------------------------------------------------------------

Property #    Address    City    State 30654    390 Belmont Street    Worcester
   MA 30657    1177 No. Main Street    Clinton    MA 30658    974 Southbridge
Street    Worcester    MA 30662    71 East Central Street    Franklin    MA
30663    77 Highland Street    Worcester    MA 30664    199 Falmouth Road   
Hyannis    MA 30665    288 Central Street    Leominster    MA 30666    248
Lincoln Street    Worcester    MA 30669    48 West Main Street    Northborough
   MA 30672    21 West Boylston Street    West Boylston    MA 30674    176
Worcester Rd.    Southbridge    MA 30676    1308 State Hwy (Rte. 28)    South
Yarmouth    MA 30677    205 Worcester Road    Sterling    MA 30678    318 Boston
Road    Sutton    MA 30679    1107 Pleasant Street    Worcester    MA 30681   
Rt.140,Main St. & Hartford Pk    Upton    MA 30683    11 Milk Street   
Westborough    MA 30684    570 Main Street    Harwichport    MA 30685    30
Chandler Street    Worcester    MA 30686    193 Southwest Cutoff    Worcester   
MA 30687    942 South Street    Fitchburg    MA 30688    702 West Boylston
Street    Worcester    MA 30691    90 Worcester Street    North Grafton    MA
30693    109 South Main Street    Oxford    MA 30694    54 Stafford Street   
Worcester    MA 30695    223 Main Street    Athol    MA 30697    1264 Grafton
Street    Worcester    MA 30700    1660 Worcester Road    Framingham    MA 30702
   Cape Road (Rt. 140) & Water St    Milford    MA 30704    2 Hartford Avenue   
Uxbridge    MA 30713    274 High Street    Lowell    MA 40000    4810 East
Highland Drive    Jonesboro    AR 40001    17055 Lakewood Blvd.    Bellflower   
CA 40002    6001 Goodyear Road    Benicia    CA 40003    46651 Dillon Road   
Coachella    CA 40004    690 El Cajon Blvd.    El Cajon    CA 40005    903
Ventura Street    Fillmore    CA 40006    15933 Main Street    Hesperia    CA
40007    8471 Walker Street    La Palma    CA 40008    13236 Poway Road    Poway
   CA

 

Schedule 5.21(a)(2)-9



--------------------------------------------------------------------------------

Property #    Address    City    State 40009    1110 West Gladstone Street   
San Dimas    CA 40030    750 East 25Th Street    Baltimore    MD 40031    2207
North Howard Street    Baltimore    MD 40032    8300 Baltimore National Pike   
Ellicott City    MD 40033    1102 South Fayetteville Street    Asheboro    NC
40035    120 South Linville Road    Kernersville    NC 40038    722 Highway
Street    Madison    NC 40039    1002 Us Highway 70 East    New Bern    NC 40041
   3100 Old Hollow Road    Walkertown    NC 40042    634 South Main Street   
Walnut Cove    NC 40043    4206 Reidsville Road    Winston Salem    NC 40044   
Hwy. 85 & Interstate 94    Belfield    ND 40045    24 Allenstown Road   
Allenstown    NH 40046    4 Technology Drive    Bedford    NH 40047    28 West
River Road    Hooksett    NH 40048    1731 East Division Street    Arlington   
TX 40049    1600 Wells Branch Parkway    Austin    TX 40050    5301 North Lamar
Blvd.    Austin    TX 40051    13201 Fm (Ranch Road) 620 N    Austin    TX 40051
   13201 Fm (Ranch Road) 620 N    Austin    TX 40052    3501 Harwood Road   
Bedford    TX 40053    901 South Bell Blvd.    Cedar Park    TX 40054    5301
North Beach Street    Fort Worth    TX 40054    5301 North Beach Street    Fort
Worth    TX 40055    307 East Fm 2410    Harker Heights    TX 40055    307 East
Fm 2410    Harker Heights    TX 40056    11912 Old Galveston Road    Houston   
TX 40056    11912 Old Galveston Road    Houston    TX 40057    103 North Main   
Keller    TX 40057    103 North Main    Keller    TX 40058    300 East Corporate
Drive    Lewisville    TX 40059    318 West Main Street    Midlothian    TX
40060    5800 Davis Blvd.    North Richland Hills    TX 40061    2201 I-35 South
   San Marcos    TX 40062    12310 Nw H.K.Dodgen Loop    Temple    TX 40062   
12310 Nw H.K.Dodgen Loop    Temple    TX 40063    5745 Highway 121    The Colony
   TX 40064    100 South New Road    Waco    TX 40064    100 South New Road   
Waco    TX 40065    801 North Holman Street    Brookland    AR

 

Schedule 5.21(a)(2)-10



--------------------------------------------------------------------------------

Property #    Address    City    State 40066    2028 North Church Street   
Jonesboro    AR 55211    Danforth Circle    Derry    NH 55234    70 Plaistow
Road    Plaistow    NH 55236    18 High Street    Somersworth    NH 55237    164
Main Street And Granite    Salem    NH 55238    2 Mohawk Drive    Londonderry   
NH 55239    129 South Main Street    Rochester    NH 55244    605 Daniel Webster
Hwy    Merrimack    NH 55245    485 Amherst St    Nashua    NH 55246    135
Bridge Street    Pelham    NH 55247    219 Pembroke Street    Pembroke    NH
55249    Route 11 & Ten Rod Rd    Rochester    NH 55250    74 Hancock Street   
Rochester    NH 55253    463 High Street    Somersworth    NH 55254    108
Portsmouth Ave.    Exeter    NH 55256    Rt 101    Candia    NH 55257    Rt 125
   Epping    NH 55258    1890 Dover Road    Epsom    NH 55261    4 Amherst
Street    Milford    NH 55265    1815 Woodbury Ave    Portsmouth    NH 55267   
233 S. Broadway    Salem    NH 55268    587 Lafayette Road    Seabrook    NH
55274    32 Bridge Street    Pelham    NH 56003    81 Route #94    Mcafee    NJ
56025    124 W. Mt.Pleasant Ave.    Livingston    NJ 56027    1296 Rt. 33 &
Hamilton Sq    Trenton    NJ 56047    661 Bloomfield Ave    Nutley    NJ 56048
   182 Pennington Ave.    Trenton    NJ 56051    1940 Rt 34 & Allenwood Rd   
Wall Township    NJ 56056    2352 Morris Avenue (Rahway    Union    NJ 56062   
Rts #571 & #535    Cranbury    NJ 56073    208 Branchport Avenue    Long Branch
   NJ 56075    1101 E. Jersey St. (Madis    Elizabeth    NJ 56082    158 W.
Sylvania Avenue    Neptune City    NJ 56084    8 Stonehouse Road    Basking
Ridge    NJ 56086    1545 Hurffville Road    Deptford    NJ 56087    2061
Fellowship & Springdale R    Cherry Hill    NJ 56088    401 Egg Harbor Road   
Sewell    NJ 56092    Rt #31 & Bartles Corner Road    Flemington    NJ 56096   
75 Springside & Woodlane Rds.    Westampton Twp    NJ

 

Schedule 5.21(a)(2)-11



--------------------------------------------------------------------------------

Property #    Address    City    State 56101    1870 Kuser Rd.    Trenton    NJ
56109    16Th & F Sts.    Belmar    NJ 56113    Route #71 & Wall Road    Spring
Lake    NJ 56118    1213 Route 27    Franklin Twp.    NJ 56119    29 Route 12 &
Broad Street    Flemington    NJ 56131    141 Kings Highway    Mt. Royal    NJ
56139    119 Godwin Avenue    Midland Park    NJ 56142    263 E. 29Th St & Rt.
20    Paterson    NJ 56145    3639 Route 9 (North)    Freehold    NJ 56156    1
West 9Th Street    Ocean City    NJ 56167    414 Route 206    Hillsborough    NJ
56169    128 Chestnut Ridge Rd & Lake    Montvale    NJ 56206    Route #1 And
Washington R    Princeton    NJ 56215    1705 Route 33 (Corlies Ave)    Neptune
   NJ 56252    473 Main Street    Belleville    NJ 56255    2501 Bridge Ave.   
Point Pleasant    NJ 56260    1413 North Broad Street    West Deptford    NJ
56263    176 West End Avenue    Somerville    NJ 56276    1490 Bergen Boulevard
   Fort Lee    NJ 56294    592 Route 70    Brick    NJ 56297    650 Route 15
South    Lake Hopatcong    NJ 56326    2551 Brunswick Ave.    Trenton    NJ
56803    125 N.Washington Ave.(Hic    Bergenfield    NJ 56847    1112 Route #22
Summit Rd    Mountainside    NJ 56852    134 Nj Rt. #4 (East Bound    Englewood
   NJ 56869    749 Lyons Avenue    Irvington    NJ 56873    989 Somerset St.   
Watchung    NJ 56877    Shunpike & Green Village    Green Village    NJ 56886   
1060 Stuyvesant Ave    Irvington    NJ 56891    171 Bloomfield Ave. (Berk   
Bloomfield    NJ 56892    88 E. Mcfarlan St    Dover    NJ 56893    Bordentown
Ave. & Ernston    Parlin    NJ 56897    2510 Tonnelle Ave.(N.Berg    North
Bergen    NJ 56899    N.J. Route #17 -(South)    Hasbrouck Heights    NJ 56904
   571 Inman Avenue (Jordan)    Colonia    NJ 56915    51 North Walnut Street   
Ridgewood    NJ 56921    615 Washington Ave.    Washington Township    NJ 56922
   357 N.J. Rte #17    Paramus    NJ 56926    2284 Route #4    Fort Lee    NJ
56939    Ocean And Riverdale    Monmouth Beach    NJ

 

Schedule 5.21(a)(2)-12



--------------------------------------------------------------------------------

Property #    Address    City    State 56962    1067 South Broad Street   
Trenton    NJ 56999    585 Northfield Ave    West Orange    NJ 58006    232
North Long Beach Road    Rockville Centre    NY 58007    70-21 73Rd Place
(Central    Glendale    NY 58012    206-06 Jamaica Ave.    Bellaire    NY 58022
   86 North Babylon Tpke    North Merrick    NY 58027    120 Cutter Mill Rd   
Great Neck    NY 58031    665 Glen Cove Avenue    Glen Head    NY 58032    347
Nassau Blvd.    Garden City    NY 58046    90 Glen Cove Road    East Hills    NY
58054    490 Pulaski Road    Greenlawn    NY 58061    606 Wantagh Avenue   
Levittown    NY 58064    1880 Front Street    East Meadow    NY 58065    3730
Hempstead Tpke.    Levittown    NY 58077    2495 Cropsey Ave.    Brooklyn    NY
58079    3902 Avenue U    Brooklyn    NY 58085    204-12 Northern Blvd   
Bayside    NY 58092    657 Sawmill River Rd    Ardsley    NY 58101    774
Tuckahoe Rd.    Yonkers    NY 58119    5801 Flatlands Ave    Brooklyn    NY
58121    67 Quaker Ridge Rd.    New Rochelle    NY 58131    15 Veterans Memorial
Hwy.    Commack    NY 58141    378 Main St. & Brick Kiln Rd.    Sag Harbor    NY
58142    2 Montauk Highway    East Hampton    NY 58144    1525 Montauk Highway
   Mastic    NY 58154    1982 Bronxdale Ave.    Bronx    NY 58184    757 Central
Park Av    Yonkers    NY 58205    51-63 Eighth Ave.    New York    NY 58295   
1164 Rte. 112    Port Jefferson    NY 58329    171 N Highland Av    Ossining   
NY 58401    3694 Barger St    Shrub Oak    NY 58409    119 West 145Th St    New
York    NY 58415    2001 Gravesend Neck Road    Brooklyn    NY 58441    1881
Forest Ave.    Staten Island    NY 58442    1201 Victory Blvd.    Staten Island
   NY 58443    717 Richmond Rd    Staten Island    NY 58535    4780 Boston Post
Road    Pelham Manor    NY 58553    5931 Amboy Road (Bethune)    Staten Island
   NY 58558    5 Fingerboard St.    Staten Island    NY 58574    241 Terry Road
   Smithtown    NY

 

Schedule 5.21(a)(2)-13



--------------------------------------------------------------------------------

Property #    Address    City    State 58576    520 Hicksville Rd.    Massapequa
   NY 58592    242 Dyckman Street    New York    NY 58596    700 Route #211 East
   Middletown    NY 58602    532 Plandome Rd.    Manhasset    NY 58703    1372
Union St & Brandywine Ave    Schenectady    NY 58727    3159 Troy-Schenectady Rd
   Niskayuna    NY 58732    Terminal & Prospect St.    Poughkeepsie    NY 58774
   165 Route 59    Monsey    NY 58829    3229 Sunrise Highway    Wantagh    NY
58836    26-27 College Point Boulevard    Flushing    NY 58855    4220 Sheridan
Drive    Amherst    NY 58856    1780 Seneca Street    Buffalo    NY 58858    595
Ontario Street    Buffalo    NY 58859    650 Tonawanda Street    Buffalo    NY
58860    2211 Grand Island Boulevard    Grand Island    NY 58861    5461
Southwestern Boulevard    Hamburg    NY 58862    660 Englewood Avenue   
Tonawanda    NY 58865    820 Center Street    Lewiston    NY 58866    6302
Buffalo Avenue    Niagara Falls    NY 58871    6130 Main Street    Williamsville
   NY 58900    916 State Route 244    Alfred Station    NY 58901    99 South
Main Street    Avoca    NY 58902    5267 Clinton Street Road    Batavia    NY
58903    6890 Byron-Holley Road    Byron    NY 58904    131 South Main Street   
Castile    NY 58905    2 East Buffalo Street    Churchville    NY 58906    2594
Main Road    East Pembroke    NY 58907    2 Pennsylvania Ave.    Friendship   
NY 58908    145 North Main Street    Naples    NY 58909    4179 Buffalo Road   
Rochester    NY 58911    2 South Center Street    Perry    NY 58912    41 South
Main Street    Prattsburgh    NY 58913    11 West Lamoka Ave.    Savona    NY
58914    2357 North Main Street    Warsaw    NY 58915    215 North Main Street
   Wellsville    NY 58916    3774 Chili Ave.    Rochester    NY 58917    336
West Washington Street    Bath    NY 58918    3211 County Road # 10   
Canandaigua    NY 58921    5763 Big Tree Road    Lakeville    NY 58922    3705
Main Street    Greigsville    NY

 

Schedule 5.21(a)(2)-14



--------------------------------------------------------------------------------

Property #    Address    City    State 58923    335-337 East Henrietta Road   
Rochester    NY 67215    40Th Street & Powelton Av    Philadelphia    PA 67227
   3050 Lehigh Street    Allentown    PA 67235    552-554 Markley Street   
Norristown    PA 67243    596 Lancaster Ave. & Penn St.    Bryn Mawr    PA 67244
   725 Fayette Street    Conshohocken    PA 67249    6301 Castor & Robbins
Avenue    Philadelphia    PA 67253    907 Huntingdon Pike    Huntingdon Valley
   PA 67254    1150 Bustleton Pike    Feasterville    PA 67258    6700 Bustleton
Ave    Philadelphia    PA 67261    2101 Oregon Pike    Philadelphia    PA 67265
   5700 Ridge Ave & Shurs    Philadelphia    PA 67266    8244-8256 Lowber Avenue
   Philadelphia    PA 67271    102 West Eagle Road    Havertown    PA 67272   
401 East Baltimore Avenue    Media    PA 67274    100 East Champlost Avenue   
Philadelphia    PA 67276    7800 Ridge Ave    Philadelphia    PA 67278    417
East Providence Road    Aldan    PA 67288    Rt 1 & Old Lincoln Hwy.    Trevose
   PA 67298    1320 West Chester Pike    Havertown    PA 67367    5300
Springfield Road    Clifton Hgts.    PA 67381    Oak & Providence Roads    Aldan
   PA 67401    134 West Baltimore Avenue    Clifton Hgts    PA 67402    2401
N.Broad St & York St    Philadelphia    PA 67405    405 West Bridge Street   
Morrisville    PA 67409    8797 Frankford Ave. & Magargee    Philadelphia    PA
67415    1 Nutt Road    Phoenixville    PA 67419    894 North Charlotte Street
   Pottstown    PA 67425    301-303 Harleysville Pike    Souderton    PA 67431
   313 Swamp Road    Furlong    PA 67433    Main Rt #611 & East St.   
Doylestown    PA 67434    778 2Nd Street Pike    Richboro    PA 67437    301
East Johnson Highway    Norriton Twp.    PA 67531    306 Main Street    Trappe
   PA 67602    3710 Westchester Pike    Newtown Square    PA 67613    1009
Brooke Blvd    Reading    PA 67613    1009 Brooke Blvd    Reading    PA 67618   
8009 Old York Road    Elkins Park    PA 67624    6100 York Road    New Oxford   
PA 67638    50 Main St (Getty)    Glen Rock    PA

 

Schedule 5.21(a)(2)-15



--------------------------------------------------------------------------------

Property #    Address    City    State 67664    2250 Cottman Ave.   
Philadelphia    PA 67665    4630 William Flynn Highway    Allison Park    PA
67666    2401 Freeport Road    New Kensington    PA 68003    1015 Sandy Lane   
Warwick    RI 68005    1188 Cumberland Hill Road    Woonsocket    RI 68007   
1271 Broad Street    Providence    RI 68200    216 Main Street    Ashaway    RI
68607    Massasoit Ave. & Dexter    East Providence    RI 68614    33 Jefferson
Blvd.    Warwick    RI 68619    899 Pontiac Avenue    Cranston    RI 68623   
227 County Road    Barrington    RI 68643    1879 Mineral Spring Ave.    N.
Providence    RI 68645    732 Willett Ave.    East Providence    RI 68646    Rr
11 4087 Tower Hill Rd    Wakefield    RI 69016    Route 61 & Rr # 3 (Mt Carbon)
   Pottsville    PA 69019    Rt 61 Rd #5 (Fairlane)    Pottsville    PA 69416   
518 Greenfield Road    Lancaster    PA 69424    302 Highland Drive    Mountville
   PA 69425    Route 72 & Long Lane    Ebenezer    PA 69439    203 S. Third
Street    Oxford    PA 69440    1001 Buchert Road    Pottstown    PA 69484    W.
Greenwich & Schylkill Ave    Reading    PA 69495    7710 Allentown Blvd   
Harrisburg    PA 69503    1100 Millersville Pike    Lancaster    PA 69504    312
West Main Street    New Holland    PA 69679    3500 Kutztown Road    Laureldale
   PA 69682    Main & S.High Streets    Arendtsville    PA 69683    308 E.
Wyomissing Avenue    Mohnton    PA 69690    Route 16    Mcconnellsburg    PA
70000    101 East Main Street    Crestline    OH 70001    2424 Possum Run Road
   Mansfield    OH 70002    876 Park Ave. East    Mansfield    OH 70003    150
Sandusky Street    Monroeville    OH 71271    1033 West Little Creek Rd.   
Norfolk    VA 71500    10030 Sliding Hill Road    Ashland    VA 71501    2102 A
South Main St.    Farmville    VA 71502    2515 Salem Church Road   
Fredericksburg    VA 71503    620 Cambridge Street    Fredericksburg    VA 71504
   11517 Tidewater Trail    Fredericksburg    VA 71505    8520 Jefferson Davis
Hwy.    Fredericksburg    VA

 

Schedule 5.21(a)(2)-16



--------------------------------------------------------------------------------

Property #    Address    City    State 71506    4690 Pouncey Tract Road    Glen
Allen    VA 71507    11390 Nuckols Road    Glen Allen    VA 71508    5306 James
Madison Highway    King George    VA 71509    12132 King William Rd.    King
William    VA 71510    9200 Chamberlayne Ave.    Mechanicsville    VA 71511   
6675 Cold Harbor Road    Mechanicsville    VA 71512    7559 Cold Harbor Road   
Mechanicsville    VA 71513    8188 Atlee Road    Mechanicsville    VA 71513   
8188 Atlee Road    Mechanicsville    VA 71513    8188 Atlee Road   
Mechanicsville    VA 71513    8188 Atlee Road    Mechanicsville    VA 71514   
7119 Mechanicsville Tpke.    Mechanicsville    VA 71515    9492 Chamberlayne
Road    Mechanicsville    VA 71516    6110 Mechanicsville Tpke.   
Mechanicsville    VA 71517    16575 Mountain Road    Montpelier    VA 71518   
23002 Airport Street    Petersburg    VA 71519    2650 New Market Road   
Richmond    VA 71520    23755 Rodgers Clark Blvd.    Ruther Glen    VA 71521   
4001 E. Williamsburg Road    Sandston    VA 71522    11625 Brock Road   
Spotsylvania    VA 85000    6227 Phillips Highway    Jacksonville    FL 85001   
10917 North Main Street    Jacksonville    FL 85002    422 West 21St. Street   
Jacksonville    FL 85003    810 North Mcduff Ave.    Jacksonville    FL 85004   
6563 Commonwealth Ave.    Jacksonville    FL 85005    2920 Silver Star Road   
Orlando    FL

 

Schedule 5.21(a)(2)-17



--------------------------------------------------------------------------------

SCHEDULE 5.21(b)(1)

MORTGAGED PROPERTY LEASES

Master Energy Lease, dated September 27, 2005, between Trustreet Properties,
Inc., CNL APF Partners, L.P., Fuel Supply, Inc., USRP (Molly), LLC, USRP (Bob),
LLC, USRP (Fred), LLC, USRP (Sarah), LLC, USRP (Hawaii), LLC, USRP (Jennifer),
LLC, and USRP (Steve), LLC, collectively as Landlord, and Aloha Petroleum, Ltd.,
as Tenant, as assigned to Getty HI Leasing, Inc. pursuant to that certain
Assignment and Assumption of Master Energy Lease, dated March 31, 2007, between
Landlord, as Assignor, and Getty HI Leasing, Inc., as Assignee.

Unitary Net Lease Agreement, dated March 30, 2011, between GTY MA/NH Leasing,
Inc., as Lessor, and Nouria Energy Ventures I, LLC, as Lessee.

Unitary Net Lease Agreement, dated January 13, 2011, between GTY NY Leasing,
Inc., as Lessor, and CPD NY Energy Corp., as Lessee.

Unitary Net Lease Agreement, dated September 25, 2009, between GTY MD Leasing,
Inc., as Lessor, and White Oak Petroleum, LLC, as Lessee.

 

Schedule 5.21(b)(1)-1



--------------------------------------------------------------------------------

SCHEDULE 5.21(b)(2)

ADDITIONAL LEASES

[***]2

 

2  [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

Schedule 5.21(b)(2)-1



--------------------------------------------------------------------------------

SCHEDULE 5.21(b)(3)

RENT ROLL

[***]3

 

3  [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 

Schedule 5.21(b)(3)-1



--------------------------------------------------------------------------------

SCHEDULE 5.21(c)

GROUND LEASES

 

Property #

  

Address

  

City

  

State

30203

   380 SOUTHBRIDGE STREET    AUBURN    MA

30205

   257 WEST BOYLSTON STREET    WEST BOYLESTON    MA

30209

   61 63 MIDDLESEX TURNPIKE    BURLINGTON    MA

30210

   189 CHELMSFORD STREET    CHELMSFORD    MA

30212

   149 ENDICOTT STREET    DANVERS    MA

30215

   264 TIMPANY BLVD    GARDNER    MA

30216

   26 COMMERCIAL ROAD    LEOMINSTER    MA

30217

   436 LANCASTER STREET    LEOMINSTER    MA

30218

   460 KING STREET    LITTLETON    MA

30232

   30 LACKEY DAM ROAD    UXBRIDGE    MA

30235

   128 TURNPIKE ROAD    WESTBOROUGH    MA

55306

   100 MAST RD (SR 114)    GOFFSTOWN    NH

55307

   1326 HOOKSETT ROAD    HOOKSETT    NH

55312

   1932 SOUTH WILLOW STREET    MANCHESTER    NH

55319

   270 MAIN DUNSTABLE ROAD    NASHUA    NH

58627

   399 GREENWICH AVE.    GOSHEN    NY

58632

   80 BEDFORD ROAD    KATONAH    NY

58642

   1423 ROUTE 300    NEWBURGH    NY

58648

   101 South Ridge Street    PORT CHESTER    NY

 

Schedule 5.21(c)-1



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

58649

   425 BOSTON ROAD    PORT CHESTER    NY

58658

   ROUTE 35 & BOUTON ROAD    SOUTH SALEM    NY

58660

   407 WHITE PLAINS ROAD    EASTCHESTER    NY

58662

   19 MARBLE AVE.    THORNWOOD    NY

58664

   1050 ROUTE 9    WAPPINGERS FALLS    NY

58668

   1237 MAMARONECK AVE.    WHITE PLAINS    NY

58669

   1176 NEPPERHAN AVE.    YONKERS    NY

58672

   2035 SAW MILL RIVER ROAD    YORKTOWN HEIGHTS    NY

58676

   3081 ROUTE 22    PATTERSON    NY

58678

   HUTCHINSON RIVER PARKWAY    WHITE PLAINS    NY

58679

   838 KIMBALL AVE.    YONKERS    NY

58680

   275 ROUTE 59 EAST    NANUET    NY

 

Schedule 5.21(c)-2



--------------------------------------------------------------------------------

SCHEDULE 5.23

CONDITION OF PROPERTIES

NONE

 

Schedule 5.23-1



--------------------------------------------------------------------------------

SCHEDULE 11.1

ENVIRONMENTAL REMEDIATION AND COMPLIANCE MATTERS

 

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

6    1672 86th Street    Brooklyn    New York    Assessment 7    161-51 Baisley
Boulevard    Jamaica    New York    RAP Implementation 8    75-41 Yellowstone
Blvd    Rego Park    New York    O & M 16    98-21 Rockaway Boulevard    Ozone
Park    New York    RAP Implementation 17    1780 Coney Island Avenue   
Brooklyn    New York    RAP Implementation 20    1810 CROSS BRONX EXP.    BRONX
   New York    Closure Activities 38    2686 Long Beach Road    Oceanside    New
York    Assessment 65    1 MONTAUK & CARLTON AVE    EAST ISLIP    New York   
Assessment 77    758 Pelham Road    New Rochelle    New York    Closure
Activities 91    40 N. Stone Avenue    Elmsford    New York    O & M 93    4350
Boston Post Road    Pelham Manor    New York    Closure Activities 100    140
Franklin Turnpike    Mahwah    New Jersey    Closure Compliance 101    221 ROUTE
303    VALLEY COTTAGE    New York    O & M 102    2311 Crompound Road   
Peekskill    New York    RAP Prep 103    200 Westchester Avenue    Port Chester
   New York    RAP Prep 114    2453 Westchester Avenue    Bronx    New York   
Assessment 116    128 EAST MAIN ST    ELMSFORD    New York    O & M 117    946
BOSTON POST RD.    MAMARONECK    New York    O & M 163    1738 RT.9W    KINGSTON
   New York    O & M 190    1809 ROUTE 1    RAHWAY    New Jersey    Assessment
200    13 Clarke Avenue    Staten Island    New York    O & M 214    116-60
Sutphin Boulevard    Jamaica    New York    Closure Activities 223    6418 8th
Avenue    Brooklyn    New York    Closure Compliance

 

Schedule 5.23-1



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

229    125 KINGS HIGHWAY    BROOKLYN    New York    O & M 232    211-02 Jamaica
Avenue    Bellaire    New York    Closure Compliance 234    1125-27 Richmond
Terrace    Staten Island    New York    Closure Activities 235    1820 Richmond
Road    Staten Island    New York    Assessment 252    4301 BOSTON POST ROAD   
BRONX    New York    O & M 257    895 Melrose Avenue    Bronx    New York   
Closure Activities 269    1827 Westchester Avenue    Bronx    New York    O & M
270    2400 East Tremont Avenue    Bronx    New York    RAP Implementation 275
   495 E. 180Th & Bathgate    Bronx    New York    Closure Activities 278    944
Central Park Avenue    Yonkers    New York    O & M 288    State Highway 36 &
Avenue D    Atlantic Highlands    New Jersey    Closure Activities 299    481
UNION AVE    WESTBURY    New York    Assessment 301    257 North Broadway   
SLEEPY HOLLOW    New York    O & M 304    1297 Route 9    Old Bridge    New
Jersey    Closure Activities 312    166-02 Northern Boulevard    Flushing    New
York    O & M 324    4000 Hylan Boulevard    Staten Island    New York   
Closure Compliance 325    1168 PLEASANTVILLE ROAD    BRIARCLIFF MANOR    New
York    O & M 329    1441 Westchester Avenue    Bronx    New York    Closure
Compliance 332    600 South Pelham Parkway    Bronx    New York    O & M 339   
4880 Broadway    New York    New York    Closure Activities 340    89 St.
Nicholas Place    New York    New York    Closure Compliance 341    239 10th
Avenue    New York    New York    Closure Activities 348       Bloomfield    New
Jersey    Closure Compliance 353    163-10 Pidgeon Meadow Rd.    Flushing    New
York    Closure Activities 358    185 EAST LINCOLN AVE    PELHAM    New York   
Assessment 362    1212 Victory Boulevard    Staten Island    New York    Closure
Compliance 363    350 ROCKAWAY TPKE    CEDARHURST    New York    Assessment

 

Schedule 5.23-2



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

365    1324 East Putnam Ave    Old Greenwich    Connecticut    Predelineation
369    26 E. Post Road    White Plains    New York    RAP Implementation 370   
Route 36 & Atlantic Avenue    Keyport    New Jersey    Closure Activities 396   
1842 Victory Boulevard    Staten Island    New York    Closure Activities 444   
515 MONTAUK HIGHWAY    BAY SHORE    New York    Closure Compliance 448    1164
MONTAUK HWY    E. PATCHOGUE    New York    Closure Compliance 464    869
ATLANTIC AVE    BALDWIN    New York    Assessment 491    1422 Wantagh Ave.   
Wantagh    New York    Predelineation 506    1300 Englishtown Rd.    Old Bridge
   New Jersey    Closure Compliance 523    1741 Route 37 West    Toms River   
New Jersey    Closure Activities 535    310 Bay Shore Road    N. Babylon    New
York    Closure Activities 539    1255 McBride    W. Paterson    New Jersey   
Closure Activities 564    1103-1107 De Kalb Avenue    Brooklyn    New York   
Closure Activities 570    69 BANK STREET    White Plains    New York   
Assessment 585    611 Main St., E. Hartford    Hartford    Connecticut   
Closure Activities 587    Routes 32 & 87    Franklin    Connecticut    Closure
Compliance 589    176 Tolland Tpke & B Acres    Manchester    Connecticut   
Closure Activities 590    934-938 E. Main St.    Meriden    Connecticut   
Closure Activities 595    222 Danbury Road    New Milford    Connecticut   
Closure Activities 598    170 Taftville-Occum Rd.    Norwich    Connecticut   
Closure Compliance 601    398 Main St.    SOUTHINGTON    Connecticut    Closure
Activities 604    120 Main Street    Terryville    Connecticut    Closure
Activities 606    216 Merrow Road    Tolland    Connecticut    Predelineation
611    Route 32    Waterford    Connecticut    Closure Activities 615    1649
Litchfield Turnpike    Woodbridge    Connecticut    Closure Activities 624    30
W. State Street    Granby    Massachusetts    Closure Activities 625    123 Main
Street    Great Barrington    Massachusetts    Closure Compliance

 

Schedule 5.23-3



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

628    Rte 32 Palmer & Monson Rd    Monson    Massachusetts    Closure
Activities 637    2221 Main Street & Carew    Springfield    Massachusetts   
Closure Activities 643    278 Elm Street    WESTFIELD    Massachusetts   
Assessment 647    2 Pleasantville Rd.    Ossining    New York    O & M 652   
R.D.#1 ROUTE 130    BEVERLY    New Jersey    Assessment 653    201 Elmora Ave   
Elizabeth    New Jersey    Closure Activities 654    669 SOMERSET STREET   
SOMERSET    New Jersey    O & M 655    4431 Route 9    Englishtown    New Jersey
   Closure Activities 656    2737 S. Broad St.    Hamilton    New Jersey   
Closure Compliance 660    100 River Avenue    Lakewood    New Jersey    Closure
Activities 661    100 White Horse Pike    Lawnside    New Jersey    O & M 664   
953 18th Avenue    Newark    New Jersey    RAP Implementation 665    1292 RT 22
EAST    NORTH PLAINFIELD    New Jersey    Closure Activities 666    1292 RT 22
East    North Plainfield    New Jersey    Closure Compliance 667    639 Route 17
South    Paramus    New Jersey    Closure Activities 670    957 ROUTE 9 NORTH   
SOUTH AMBOY    New Jersey    RAP Implementation 671    2401 ROUTE 24 WEST   
UNION    New Jersey    Assessment 673    6718 Black Horse Pike    Pleasantville
   New Jersey    Closure Activities 677    381 North Avenue    New Rochelle   
New York    RAP Prep 680    208 Foxon Rd.    NORTH BRANFORD    Connecticut   
RAP Implementation 684    196 Ross Place    Westfield    New Jersey    Closure
Compliance 685    2 Ashford Drive    Dobbs Ferry    New York    Closure
Activities 688    301 East & Whiting St.    Plainville    Connecticut    Closure
Activities 709    2955 Cropsey Avenue    Brooklyn    New York    Closure
Compliance 751    630 LINCOLN HWY RT 1    FAIRLESS HILLS    Pennsylvania   
Closure Compliance 6130    85 Forbes Ave.    NEW HAVEN    Connecticut    Closure
Activities 6709    213 Colony Street    Meriden    Connecticut    Assessment

 

Schedule 5.23-4



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

6722    1030 Blue Hills Road    Bloomfield    Connecticut    Closure Activities
6725    850 Hopmeadow Road    Simsbury    Connecticut    O & M 6742    36
Danbury Road    Ridgefield    Connecticut    Closure Activities 6744    321 West
Avenue    Norwalk    Connecticut    Predelineation 6746    1789 Barnum Ave.   
Bridgeport    Connecticut    Closure Activities 6749    700 DEWEY STREET   
BRIDGEPORT    Connecticut    Closure Activities 6753    1464 Fairfield Ave.   
BRIDGEPORT    Connecticut    Closure Activities 6762    179 Noroton Ave.   
DARIEN    Connecticut    RAP Implementation 6765    224 Magee Avenue    Stamford
   Connecticut    Closure Activities 6768    59 W. Broad St.    STAMFORD   
Connecticut    Assessment 6779    197 Main St.    CHESHIRE    Connecticut    RAP
Implementation 6811    774 Farmington Ave.    Bristol    Connecticut   
Assessment 6813    Cor. Rts #7 & 25    Brookfield    Connecticut    Closure
Activities 6817    1294 E. Main Street    Torrington    Connecticut    Closure
Activities 6819    206 Main St.    NORWALK    Connecticut    Closure Activities
6851    241 White St.    DANBURY    Connecticut    RAP Implementation 6852   
578 S. Main St.    MIDDLETOWN    Connecticut    RAP Implementation 6853    126
South Road    Enfield    Connecticut    Closure Activities 6871    441 W. Avon
Rd.    Avon    Connecticut    RAP Implementation 8641    735 Philadelphia Pike
   Wilmington    Delaware    O & M 8669    1712 Foulk Road    Wilimington   
Delaware    O & M 28002    159 COTTAGE ROAD    SOUTH PORTLAND    Maine   
Assessment 28032    1217 CONGRESS STREET    PORTLAND    Maine    Assessment
28210    59 CAMDEN STREET    ROCKLAND    Maine    Assessment 28222    207
Broadway    SOUTH PORTLAND    Maine    Closure Activities 29811    16603 SETON
AVENUE    EMMITSBURG    Maryland    Closure Compliance 30315    522 Main Street
   S. Weymouth    Massachusetts    Closure Activities

 

Schedule 5.23-5



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

30317    1744 Centre Street    WEST ROXBURY    Massachusetts   
Closure Activities 30339    350 Pleasant Street    BELMONT    Massachusetts   
RAP Implementation 30344    245 N. Main Street    Randolph    Massachusetts   
RAP Implementation 30352    110 Galen Street    Watertown    Massachusetts   
Closure Activities 30355    306 MAIN ST    READING    Massachusetts    Closure
Activities 30361    191 TALBOT AVENUE    DORCHESTER    Massachusetts    RAP Prep
30363    469 Washington St.    Weymouth    Massachusetts    Closure Activities
30375    4 Whiting Street    Hingham    Massachusetts    Closure Compliance
30393    325 Washington Street    Woburn    Massachusetts    Closure Activities
30409    792 Truman Highway    Hyde Park    Massachusetts    Closure Activities
30436    527 Grafton Street    Worcester    Massachusetts    RAP Prep 30457   
609 Park Avenue    Worcester    Massachusetts    Closure Activities 30458    88
E. Main Street    WEBSTER    Massachusetts    Assessment 30515    331 Bennington
Avenue    BOSTON    Massachusetts    O & M 30518    299 Main Street    Groveland
   Massachusetts    Closure Activities 30548    391 Main Street    Williamstown
   Massachusetts    Closure Compliance 30551    371 Huttleston Avenue   
Fairhaven    Massachusetts    Closure Activities 30557    63 BROADWAY    TAUNTON
   Massachusetts    Closure Activities 30602    481 Washington Street    Auburn
   Massachusetts    Closure Activities 30603    245 Haverhill Street    Methuen
   Massachusetts    Closure Activities 30606    113 CENTRAL STREET    Ipswich   
Massachusetts    Assessment 30610    581 Boston Post Road    BILLERICA   
Massachusetts    Closure Activities 30611    236 S. ELM STREET    HAVERHILL   
Massachusetts    Assessment 30612    679 Main Street    Chatham    Massachusetts
   O & M 30616    20 S. MAIN STREET    IPSWICH    Massachusetts    Closure
Activities 30617    528 North Main Street    LEOMINSTER    Massachusetts   
Closure Activities 30629    869 Main Street    Tewksbury    Massachusetts   
Closure Activities

 

Schedule 5.23-6



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

30631    714 W. Falmouth Hwy    Falmouth    Massachusetts    Closure Activities
30633    262 Groton Road    Westford    Massachusetts    Closure Activities
30646    825 Washington Street    Stoughton    Massachusetts    Closure
Activities 30652    860 Southbridge Street    AUBURN    Massachusetts   
Assessment 30657    1177 North Main Street    CLINTON    Massachusetts   
Closure Activities 30678    3 Singletary Avenue    Sutton    Massachusetts   
Closure Activities 30695    223 Main Street    ATHOL    Massachusetts    Closure
Activities 30700    1660 Worcester Road    Framingham    Massachusetts   
Closure Activities 30710    350 Greenwood Street    WORCESTER    Massachusetts
   Assessment 30713    274 High Street    LOWELL    Massachusetts    Closure
Activities 40014    215 South Vineyard Boulevard    Honolulu    Hawaii   
Closure Activities 40019    46-004 Kamehameha Highway    Kaneohe    Hawaii   
Closure Activities 40022    150 North Kamehameha Highway    Wahiawa    Hawaii   
Closure Compliance 40035    120 South Linville Road    Kernersville   
North Carolina    Predelineation 55201    1467 ELM STREET    MANCHESTER   
New Hampshire    Closure Activities 55208    242 MAIN STREET    CONCORD    New
Hampshire    Closure Activities 55211    Danforth Circle    Derry    New
Hampshire    Closure Activities 55234    70 PLAISTOW ROAD    PLAISTOW    New
Hampshire    Closure Compliance 55237    Main St. & Granite St.    Salem    New
Hampshire    Closure Activities 55241    747 LAFAYETTE ROAD    Hampton    New
Hampshire    Closure Activities 55242    41 Webster Street    Manchester    New
Hampshire    Closure Activities 55244    605 Daniel Webster Hwy    Merrimack   
New Hampshire    Closure Activities 55246    125 Bridge Street    Pelham    New
Hampshire    Closure Activities 55247    219 Pembrook Street    Pembrook    New
Hampshire    Closure Activities 55249    Route 11 & 3 Ten Rod Road    Rochester
   New Hampshire    Closure Activities 55250    74 Hancock Street    Rochester
   New Hampshire    Closure Activities

 

Schedule 5.23-7



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

55252    LAFAYETTE & NEW ZEALAND    Seabrook    New Hampshire    Assessment
55253    463 High Street    Somersworth    New Hampshire    Closure Activities
55254    108 Portsmouth Avenue    EXETER    New Hampshire    Closure Activities
55256    Route 101    Candia    New Hampshire    Closure Activities 55257   
Route 125 and Elm Street    Epping    New Hampshire    Closure Activities 55258
   1890 Dover Road    Epsom    New Hampshire    Closure Activities 55259    14
Court Street    Exeter    New Hampshire    Closure Activities 55260    777
Lafayette Road    Hampton    New Hampshire    Closure Activities 55261    4
Amherst Street    Milford    New Hampshire    Closure Activities 55264    361
Islington Road    Portsmouth    New Hampshire    Closure Activities 55266    190
Milton Road (Route 125)    Rochester    New Hampshire    Closure Activities
55268    587 Lafayette Road    Seabrook    New Hampshire    Closure Activities
55274    32 Bridge Street    Pelham    New Hampshire    Closure Compliance 56005
   6 RT 23 NORTH/7 VERNON AVE    HAMBURG    New Jersey    Assessment 56009   
2048 ROUTE 23 NORTH    WEST MILFORD    New Jersey    Assessment 56011    89
ACKERMAN AVENUE    CLIFTON    New Jersey    Assessment 56023    Beverly & Salem
Rds.    Willingboro    New Jersey    Closure Activities 56027    1296 Rt. 33 &
Hamilton Square    Hamilton Sq.    New Jersey    Assessment 56028    420 JOHN F.
KENNEDY WAY    WILLINGBORO    New Jersey    Assessment 56031    1028 AVE. C &
49TH ST.    BAYONNE    New Jersey    Assessment 56032    25 Central Avenue   
Tenafly    New Jersey    Closure Compliance 56034    114 SOUTH AVE W    CRANFORD
   New Jersey    Assessment 56039    278 BLOOMFIELD AVENUE    NUTLEY    New
Jersey    Assessment 56047    661 BLOOMFIELD AVENUE    NUTLEY    New Jersey   
Assessment 56049    325 SPRINGFIELD ROAD    Berkeley Hts    New Jersey   
Assessment 56056    2352 Morris Avenue    Union    New Jersey    Closure
Activities

 

Schedule 5.23-8



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

56057    RT. 35 & SUNSET AVE.    OCEAN TOWNSHIP    New Jersey    O & M 56062   
RTS #571 & #535    CRANBURY    New Jersey    Assessment 56064    Main &
Sommerhill Road    Spotswood    New Jersey    Closure Activities 56069    835
East Clements Bridge Road    Runnemede    New Jersey    Closure Compliance 56073
   208 BRANCHPORT AVENUE    LONG BRANCH    New Jersey    Closure Activities
56075    1101 E. JERSEY ST. (MADIS    ELIZABETH    New Jersey    Assessment
56079    1061 Broadway    Bayonne    New Jersey    Closure Activities 56081    5
STELTON ROAD    PISCATAWAY    New Jersey    Assessment 56084    8 Stonehouse
Road    Basking Ridge    New Jersey    Assessment 56087    2061 Fellowship &
Springfield    CHERRY HILL    New Jersey    Closure Activities 56088    401 Egg
Harbor Road    Sewell    New Jersey    Closure Activities 56093    713
PLAINFIELD AVENUE    BERKELEY HGTS    New Jersey    Assessment 56096   
SPRINGSIDE & WOODLANE RDS.    WESTAMPTON TWP    New Jersey    O & M 56097    377
SO. BLACK HORSE TPKE    WILLIAMSTOWN    New Jersey    Closure Activities 56098
   914 BLACK HORSE PIKE    BLACKWOOD    New Jersey    Closure Activities 56101
   1870 Kuser Rd.    Trenton    New Jersey    Closure Activities 56102    1
Union Street    Lodi    New Jersey    Closure Activities 56106    380 SOUTH
CLINTON STREET    EAST ORANGE    New Jersey    Assessment 56108    790 KEARNY
AVENUE    KEARNY    New Jersey    Closure Compliance 56109    1407 MAIN STREET
   BELMAR    New Jersey    Closure Activities 56111    CAMDEN & COTTAGE ROAD   
MOORESTOWN    New Jersey    Assessment 56113    2313 Rt 71 and Wall Rd    Spring
Lake Heights    New Jersey    O & M 56115    Berlin & Bryant Avenues   
Lindewold    New Jersey    Closure Compliance 56117    700 WOODBURY-GLASSBORO
ROAD    SEWELL    New Jersey    Assessment

 

Schedule 5.23-9



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

56118    1213 ROUTE 27    FRANKLIN TWP.    New Jersey    Assessment 56124   
1212 BLACKWOOD CLEMENTON ROAD    CLEMENTON    New Jersey    Assessment 56132   
4th & Main Streets    Asbury Park    New Jersey    O & M 56138    184 SOUTH AVE.
(3RD AVE.)    FANWOOD    New Jersey    Assessment 56139    119 GODWIN AVENUE   
MIDLAND PARK    New Jersey    Assessment 56145    3639 ROUTE 9    FREEHOLD   
New Jersey    Assessment 56149    91 BRICK BOULEVARD    BRICK    New Jersey    O
& M 56156    1 WEST 9TH STREET    OCEAN CITY    New Jersey    Assessment 56157
   804 ROUTE 530    WHITING    New Jersey    Assessment 56159    2050 Black
Horse Pike    Turnersville    New Jersey    RAP Implementation 56167    414
ROUTE 206    HILLSBOROUGH    New Jersey    Assessment 56169    128 Chestnut
Ridge Road    Montvale    New Jersey    O & M 56206    ROUTE #1 AND WASHINGTON R
   PRINCETON    New Jersey    O & M 56215    1705 Route 33    Neptune    New
Jersey    O & M 56230    86 Doremus Avenue    Newark    New Jersey    Assessment
56250    207 MONMOUTH RD    OAKHURST    New Jersey    Assessment 56258    118 W.
Main Street    Tuckerton    New Jersey    Assessment 56260    Gateway & Lincoln
Avenue    W. Deptford    New Jersey    Predelineation 56263    176 W. End Avenue
   Somerville    New Jersey    Closure Activities 56275    1942 LINCOLN HIGHWAY
   EDISON    New Jersey    Assessment 56276    1490 Bergen Boulevard    Fort Lee
   New Jersey    O & M 56291    125 RAILROAD AVENUE    RIDGEFIELD PARK    New
Jersey    Closure Activities 56803    125 North Washington Ave    Bergenfield   
New Jersey    Closure Compliance 56811    490 CENTRAL AVE. (SCOTLAN    ORANGE   
New Jersey    Assessment 56815    2 WEST SAINT GEORGE AVENUE    LINDEN    New
Jersey    O & M

 

Schedule 5.23-10



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

56818    721 East Passaic Avenue    Bloomfield    New Jersey   
Closure Compliance 56821    252 Irvington Avenue    South Orange    New Jersey
   Closure Activities 56822    758 18th Avenue    Irvington    New Jersey   
Predelineation 56843    2701 Morris Avenue    Union    New Jersey    Closure
Compliance 56844    110 Centre Street    Nutley    New Jersey    Closure
Activities 56847    1112 ROUTE 22    MOUNTAINSIDE    New Jersey    Assessment
56848    85 DODD STREET    EAST ORANGE    New Jersey    Assessment 56852    134
NJ Route 4    Englewood    New Jersey    Assessment 56853    255 DIAMOND BRIDGE
ROAD    HAWTHORNE    New Jersey    Closure Activities 56868    BLOOMFIELD &
ALLWOOD AVENUES    CLIFTON    New Jersey    O & M 56869    749 Lyons Avenue   
Irvington    New Jersey    Closure Activities 56871    450 New York Avenue   
Jersey City    New Jersey    O & M 56873    989 Somerset Street    Watchung   
New Jersey    Closure Activities 56877    Shunpike & Green Village    Green
Village    New Jersey    Closure Compliance 56881    ROUTE 46 & MILL STREET   
ELMWOOD PARK    New Jersey    Assessment 56882    58 Greenbrook Road    N.
Plainfield    New Jersey    Closure Compliance 56889    921 MONTGOMERY ST.   
JERSEY CITY    New Jersey    Assessment 56891    171 Bloomfield Avenue   
Bloomfield    New Jersey    Closure Activities 56892    88 E. Mcfarlan Street   
Dover    New Jersey    Closure Activities 56893    Bordentown Ave & Ernston   
Parlin    New Jersey    Closure Activities 56894    3200 J.F.K. BOULEVARD   
Union City    New Jersey    Assessment 56896    1131 St. George Avenue   
Colonia    New Jersey    Closure Activities 56898    1118 HAMBURG TURNPIKE   
WAYNE    New Jersey    Assessment 56899    N.J. ROUTE #17 -(SOUTH)   
HASBROUCK HEIGHTS    New Jersey    O & M 56904    571 INMAN AVENUE (JORDAN)   
COLONIA    New Jersey    Closure Activities

 

Schedule 5.23-11



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

56906    1189 ENGLISHTOWN ROAD    OLD BRIDGE    New Jersey    Assessment 56909
   381 RIVER ROAD & MADISON    NEW MILFORD    New Jersey    Closure Compliance
56915    51 North Walnut Street    Ridgewood    New Jersey    Closure Activities
56916    LAFAYETTE & WAGARAW    HAWTHORNE    New Jersey    Closure Activities
56919    1220 Route 23    Wayne    New Jersey    Closure Activities 56921    615
Washington Avenue    Washington    New Jersey    Closure Compliance 56922    357
NJ Route #117    Paramus    New Jersey    Closure Activities 56924    606
Midland Avenue and Outwater Lane    Garfield    New Jersey    Closure Activities
56925    676 GARFIELD AVE.    JERSEY CITY    New Jersey    Assessment 56926   
2284 Route #4    Fort Lee    New Jersey    Closure Activities 56933    91
Leonardville Road    Belford    New Jersey    Assessment 56935    157 Broad
Street    Eatontown    New Jersey    Closure Activities 56939    Ocean &
Riverdale    MONMOUTH BC    New Jersey    Closure Activities 56955    Main St &
Glen Echo Ave.    Swedesboro    New Jersey    Closure Activities 56959   
NICHOLSON RD.& WHITE HORS    AUDOBON    New Jersey    Closure Compliance 56962
   1067 SOUTH BROAD STREET    TRENTON    New Jersey    Closure Activities 56965
   579 South Broad Street    Trenton    New Jersey    Closure Compliance 56986
   101 WHITE HORSE PK & EVESHAM    MAGNOLIA    New Jersey    RAP Implementation
56997    1781 W. 7TH STREET    PISCATAWAY    New Jersey    Assessment 56999   
585 Northfield Avenue    West Orange    New Jersey    O & M 58014    5510
Broadway    Bronx    New York    Closure Activities 58015    8202 7th Avenue   
Brooklyn    New York    Closure Compliance 58017       Yonkers    New York   
Closure Activities 58033    1185 WEST BROADWAY    HEWLETT    New York   
Assessment

 

Schedule 5.23-12



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

58034    601 Port Washington Boulevard    Port Washington    New York    O & M
58046    90 GUINEA WOODS ROAD    EAST HILLS    New York    Closure Activities
58049    311 MC LEAN AVENUE    YONKERS    New York    Closure Activities 58053
   9616 Flatlands Avenue    Brooklyn    New York    Closure Compliance 58071   
114-05 Farmers Boulevard    St. Albans    New York    Closure Compliance 58072
   ROUTES 9 AND 9G    RHINEBECK    New York    O & M 58077    2495 Cropsey
Avenue    Brooklyn    New York    Closure Activities 58097    720 North Avenue
   New Rochelle    New York    O & M 58108    11 East Post Road    White Plains
   New York    O & M 58111    751 WHITE PLAINS RD    SCARSDALE    New York    O
& M 58181    734 PARK AVENUE    HUNTINGTON    New York    Assessment 58260    49
RIVERSIDE AVE    RENSSELAER    New York    O & M 58329    171 N HIGHLAND AV   
OSSINING    New York    O & M 58401    3700 Barger Street    SHRUB OAK    New
York    O & M 58409    119 West 145th Street    New York    New York    O & M
58415    2001 Gravesend Neck Road    Brooklyn    New York    O & M 58441    1881
Forest Avenue    Staten Island    New York    O & M 58442    1201 Victory
Boulevard    Staten Island    New York    RAP Implementation 58443    717
Richmond Road    Staten Island    New York    Closure Compliance 58505    1314
Sedgwick Avenue    Bronx    New York    Closure Activities 58514    4116
Broadway (174th St.)    New York    New York    Closure Compliance 58515    3060
Broadway    Nyack    New York    Closure Activities 58526    118-01 Rockaway
Boulevard    Ozone Park    New York    O & M 58547    34-02 31st St.    Astoria
   New York    O & M 58553    5931 Amboy Road    Staten Island    New York   
Closure Activities 58574    241 TERRY ROAD    SMITHTOWN    New York    Closure
Activities 58579    510 Uniondale Avenue    Uniondale    New York    Closure
Activities

 

Schedule 5.23-13



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

58592    242 Dyckman Street    New York    New York    O & M 58599    1386
WANTAGH AVENUE    WANTAGH    New York    Assessment 58603    1784 BROADWAY   
HEWLETT    New York    Assessment 58605    78-01 Linden Boulevard    Howard
Beach    New York    RAP Implementation 58704    Milton and Prospect Street   
BALLSTON    New York    Closure Activities 58711    308 Delaware Avenue   
Delmar    New York    O & M 58717    17 Albany Avenue    Green Island    New
York    O & M 58718    1493 Route #9 at Grooms Road    Halfmoon    New York   
Closure Activities 58720    499 West Main Street    HANCOCK    New York    O & M
58722    736 New Louden Road    Latham    New York    Closure Activities 58728
   3497 State Street    Niskayuna    New York    O & M 58731    363 HOOKER
AVENUE    POUGHKEEPSIE    New York    Closure Activities 58733    985 Route 149
   QUEENSBURY    New York    O & M 58741    3775 Main Street    WARRENSBURG   
New York    O & M 58743    23 MAIN STREET    HUDSON FALLS    New York    Closure
Activities 58750    60 North Central Avenue    Mechanicville    New York   
Closure Activities 58759    6822 ROUTE 9    RHINEBECK    New York    O & M 58766
   124 Fairview Ave.    Hudson    New York    Assessment 58772    3 Mount Airy
Road    QUARRYVILLE    New York    Closure Activities 58808    Route 82    West
Taghkanic    New York    Closure Activities 58843    262-12 HILLSIDE AVENUE   
FLORAL PARK    New York    Assessment 58864    2540 SOUTH PARK AVENUE   
LACKAWANNA    New York    Assessment 58870    701 ORCHARD PARK ROAD    WEST
SENECA    New York    Assessment 67201    Hunting Park Avenue    PHILADELPHIA   
Pennsylvania    Assessment 67215    40th Street & Powelton Ave.    Philadelphia
   Pennsylvania    Closure Compliance 67217    6900 Frankford Avenue   
Philadelphia    Pennsylvania    Closure Compliance

 

Schedule 5.23-14



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

67235    MARSHALL & MARKLEY STREET    NORRISTOWN    Pennsylvania   
Closure Compliance 67243    596 Lancaster Ave. & Penn St.    Bryn Mawr   
Pennsylvania    Closure Compliance 67244    725 FAYETTE STREET    CONSHOHOCKEN
   Pennsylvania    Closure Compliance 67255    1701 N 33RD ST    PHILADELPHIA   
Pennsylvania    Closure Compliance 67265    5700 Ridge Avenue & Shurs   
Philadelphia    Pennsylvania    Closure Activities 67266    EASTON RD. & LOWBER
AVE.    PHILADELPHIA    Pennsylvania    Closure Compliance 67269    427 West
County Line Road    Hatboro    Pennsylvania    Assessment 67272    401 EAST
BALTIMORE AVENUE    MEDIA    Pennsylvania    Assessment 67276    7800 RIDGE
AVENUE    PHILADELPHIA    Pennsylvania    Closure Compliance 67288    RT 1 & OLD
LINCOLN HWY.    TREVOSE    Pennsylvania    Closure Compliance 67367    5300
SPRINGFIELD ROAD    CLIFTON HEIGHTS    Pennsylvania    Assessment 67382    1194
CHESTER PIKE&CLIFTON AVE    SHARON HILL    Pennsylvania    Closure Activities
67398    EASTON ROAD & PATANE AVE.    ROSLYN    Pennsylvania    Closure
Activities 67405    2 W. BRIDGE STREET    MORRISVILLE    Pennsylvania    Closure
Compliance 67415    1 NUTT ROAD    PHOENIXVILLE    Pennsylvania    Assessment
67416    3796 Oxford Valley Road    Levittown    Pennsylvania    Closure
Activities 67418    2391 Durham Road    Langhorne    Pennsylvania    Closure
Compliance 67423    ROUTE #309 & PARK AVENUE    QUAKERTOWN    Pennsylvania   
Closure Activities 67425    Route #113 & Telford Pike    Souderton   
Pennsylvania    Closure Compliance 67426    798 SUMNEYTOWN PIKE    LANSDALE   
Pennsylvania    Closure Activities 67428    STATE RD & HIGHLAND    UPPER DARBY
   Pennsylvania    Assessment 67432    Main Route #611 & East Street   
Coopersburg    Pennsylvania    O & M 67433    Rt 202 & Dilworthtown Rd.   
Doylestown    Pennsylvania    O & M 67434    760 2ND STREET PIKE    RICHBORO   
Pennsylvania    RAP Implementation

 

Schedule 5.23-15



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

67435    192 DURHAM RD.    PENNDEL    Pennsylvania    Assessment 67437    301
EAST JOHNSON HIGHWAY    NORRISTOWN    Pennsylvania    Closure Compliance 67596
   2300 Market St.    Paradise    Pennsylvania    Closure Activities 67598   
2100 Market Street    Linwood    Pennsylvania    Closure Activities 67599   
2425 Middletown Road    Elizabethtown    Pennsylvania    Closure Activities
67603    2324 N GEORGE ST    YORK    Pennsylvania    Closure Compliance 67607   
7002 WOODLAND AVENUE    PHILADELPHIA    Pennsylvania    RAP Implementation 67611
   550 South Main Street    Shrewsbury    Pennsylvania    Closure Activities
67617    3650 WILLIAM PENN HWY    PALMER TWP.    Pennsylvania    Assessment
67624    6100 YORK ROAD    NEW OXFORD    Pennsylvania    Closure Activities
67627    103-121 CARLISLE ST    HANOVER    Pennsylvania    Assessment 67632   
2873 E. PROSPECT ROAD (LONGSTN    YORK    Pennsylvania    O & M 67635    850
CARLISLE AVE (DELCO GETTY)    YORK    Pennsylvania    Closure Compliance 67636
   3730 Carlisle Road    Dover    Pennsylvania    Closure Compliance 67639   
816 WEST HIGH STREET    CARLISLE    Pennsylvania    RAP Implementation 67642   
4601 CARLISLE PIKE GETTY    MECHANICSBURG    Pennsylvania    Assessment 67649   
105 S. Main Street 2 South High Street    Biglerville    Pennsylvania    Closure
Activities 67654    911 Eisenhower Blvd    Middletown    Pennsylvania    Closure
Activities 68001    7780 Post Road    North Kingstown    Rhode Island    Closure
Activities 68002    10 Coddington Hwy    Middletown    Rhode Island    RAP
Implementation 68629    1307 Post Road    Warwick    Rhode Island    Closure
Activities 68646    4087 Tower Hill Road    WAKEFIELD    Rhode Island    RAP
Implementation 69408    1505 PEMBROKE ROAD    BETHLEHEM    Pennsylvania   
Closure Activities 69409    13TH & NORTHAMPTON STREETS    EASTON    Pennsylvania
   Assessment

 

Schedule 5.23-16



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

69419    200 NORTH 4TH STREET    HAMBURG    Pennsylvania    Assessment 69420   
300 Morgantown Road    Reading    Pennsylvania    Closure Activities 69428   
3568 Newport Road    Intercourse    Pennsylvania    O & M 69439    203 S. Third
Street    Oxford    Pennsylvania    Closure Activities 69466    839 FERN AVENUE
   KENHORST    Pennsylvania    Closure Activities 69476    602 S. Main Street   
Shrewsbury    Pennsylvania    Closure Activities 69483    N. MAIN STREET
EXTENDED    RED LION    Pennsylvania    Closure Compliance 69493    824 YORK
STREET    HANOVER    Pennsylvania    Assessment 69497    Route 272 Poplar Street
   Adamstown    Pennsylvania    Closure Activities 69504    312 WEST MAIN STREET
   NEW HOLLAND    Pennsylvania    Assessment 69672    1248 N.9TH STREET   
READING    Pennsylvania    Closure Activities 69676    Second Street    St.
Clair    Pennsylvania    Closure Activities 69682    Main & S.High Streets   
Arendtsville    Pennsylvania    Closure Activities 69685    1070 Trindle Road   
Carlisle    Pennsylvania    Closure Activities 69688    45 E. Hanover Street   
Bonneauville    Pennsylvania    Closure Activities 69689    Route 16
Pennsylvania Hwy.    Shady Grove    Pennsylvania    Assessment 69690    Route 16
   Mcconnellsburg    Pennsylvania    Closure Activities 93257    1542 Old New
Windsor Pike    New Windsor    Maryland    Closure Activities 94412    626
Adamsville Road    Westport    Massachusetts    Closure Activities 95117      
   New Jersey    Closure Activities 95134    1022 Chestnut Street    Roselle   
New Jersey    Closure Compliance 95141    Main St & Amwell Ave    Millstone   
New Jersey    Closure Compliance 95142    RT 206 & Bell Ave    Raritan    New
Jersey    Closure Compliance 95153    354 Avenue C    Bayonne    New Jersey   
Closure Activities 95192    201 East Jersey Street    Elizabeth    New Jersey   
Closure Activities 95214    753-763 Sanford Ave    Newark    New Jersey   
Closure Activities 95317    39 Hightstown Rd.    Princeton Jct.    New Jersey   
Closure Compliance

 

Schedule 5.23-17



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Lifecycle Phase

95337    315 Bloomfield Rd.    Newark    New Jersey    O & M 95456    208 E.
Franklin Tpke    HoHoKus    New Jersey    Closure Compliance 95534    27 Bisson
Avenu    Laconia    New Hampshire    Closure Activities 96904    West Main &
Woolsey    Middletown    Rhode Island    RAP Implementation 97126    640 West
15th Street    Hazleton    Pennsylvania    Closure Compliance 97199    Roosevelt
& Mascher    Philadelphia    Pennsylvania    Assessment 97211    Routes 413 &
232    Wrightstown    Pennsylvania    Closure Compliance 98261    460 Saw Mill
River Road    Yonkers    New York    Closure Activities 98326    26 Paxton
Avenue    Bronxville    New York    Closure Compliance

SCHEDULE OF CONDEMNATIONS

 

Property #

  

Address

  

City

  

State

  

Status

110    2815 Horseblock Road    Medford    New York    PARTIAL 156    300 Smith
Street    Poughkeepsie    New York    TOTAL 160    1364 Route 9 W    Marlboro   
New York    TO BE DETERMINED 182    266 Route 55    Lagrangeville    New York   
PARTIAL 535    310 Bay Shore Road    North Babylon    New York    PARTIAL 606   
216 Merrow Road    Tolland    Connecticut    PARTIAL 655    4431 Route 9   
Freehold    New Jersey    PARTIAL 665    1292 Rt 22 East    North Plainfield   
New Jersey    PARTIAL 6153    228 Pine Street    Bristol    Connecticut   
PARTIAL 8608    710 Maryland Avenue    Willmington    Delaware    PARTIAL 29101
   11055 Baltimore Avenue,    Beltsville,    Maryland    TO BE DETERMINED 29131
   6117 Baltimore Avenue    Riverdale    Maryland    PARTIAL 30404    563
Trapelo Road    Belmont    Massachusetts    PARTIAL 30445    150 Plymouth Ave   
Fall River    Massachusetts    TO BE DETERMINED 30603    245 Haverhill Street   
Methuen    Massachusetts    TO BE DETERMINED 30619    163-164 Pelham Street   
Methuen    Massachusetts    TO BE DETERMINED 30653    2 Summer Street & James
Street    Barre    Massachusetts    PARTIAL 40054    5301 North Beach Street   
Fort Worth    Texas    PARTIAL 40055    307 East FM 2410    Harker Heights   
Texas    PARTIAL 40062    12310 NW H.K. Dodgen Loop    Temple    Texas   
PARTIAL

 

Schedule 5.23-18



--------------------------------------------------------------------------------

Property #

  

Address

  

City

  

State

  

Status

56118    1213 Route 27    Franklin Twp.    New Jersey    PARTIAL 56119    29 Rt.
12 & Broad St.    Flemington    New Jersey    PARTIAL 56156    1 West 9th Street
   Ocean City    New Jersey    PARTIAL 56886    1060 Stuyvesant Ave.   
Irvington    New Jersey    PARTIAL 56959    Nicholson Road & White Horse Pike   
Audubon    New Jersey    PARTIAL 56986    105 White Horse Pike    Magnolia   
New Jersey    PARTIAL 58144    1525 Montauk Hwy.    Mastic    New York   
PARTIAL 58295    1164 Route 112    Port Jefferson    New York    PARTIAL 58735
   2976 Hamburg Street    Rotterdam    New York    PARTIAL 58739    28 Main
Street    South Glen Falls    New York    PARTIAL 58838    1580 Straight Path   
Wyandanch    New York    TOTAL 67235    552-554 Markley Street    Norristown   
Pennsylvania    PARTIAL 67288    Rt. 1 & Old Lincoln Hwy.    Trevose   
Pennsylvania    PARTIAL 67396    1403 Providence Road    Media    Pennsylvania
   PARTIAL 69495    7710 Allentown Blvd.    Harrisburg    Pennsylvania   
PARTIAL 67632    2890 East Prospect Street    York    Pennsylvania    PARTIAL
69690    Route 16    McConnellsburg    Pennsylvania    PARTIAL 71517    16575
Mountain Road    Montpelier    Virginia    PARTIAL 85004    6563 Commonwealth
Ave.    Jacksonville    Florida    PARTIAL

 

Schedule 5.23-19